Exhibit 10.4
EXECUTION VERSION
MASTER CREDIT FACILITY AGREEMENT
BY AND AMONG
CSP COMMUNITY OWNER, LLC,
CPT COMMUNITY OWNER, LLC
AND
RED MORTGAGE CAPITAL, INC.
DATED AS OF
September 24, 2008
Master Credit Facility Agreement
Camden 2008

 

 



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS

              Page  
 
       
ARTICLE 1 THE COMMITMENT
    2  
Section 1.01. The Commitment
    2  
Section 1.02. Requests for Advances
    2  
Section 1.03. Maturity Date of Advances; Amortization
    3  
Section 1.04. Interest on Advances
    4  
Section 1.05. Coupon Rates for Advances
    5  
Section 1.06. Notes
    5  
Section 1.07. Reserved
    6  
Section 1.08. Conversion from Variable Facility Commitment to Fixed Facility
Commitment
    6  
Section 1.09. Limitations on Right to Convert
    6  
Section 1.10. Conditions to Conversion
    7  
Section 1.11. Yield Maintenance
    7  
Section 1.12. Interest Rate Cap
    7  
ARTICLE 2 THE ADVANCES
    7  
Section 2.01. Rate Setting for an Advance
    7  
Section 2.02. DMBS Refinance Confirmation Form for Rollover Variable Advances
    8  
Section 2.03. Breakage and other Costs
    8  
Section 2.04. Advances
    9  
Section 2.05. Determination of Allocable Facility Amount and Valuations
    9  
Section 2.06. Future Advances Made on Increased Values
    10  
ARTICLE 3 COLLATERAL CHANGES
    11  
Section 3.01. Right to Add Collateral
    11  
Section 3.02. Procedure for Adding Collateral
    11  
Section 3.03. Right to Obtain Releases of Collateral
    12  
Section 3.04. Procedure for Obtaining Releases of Collateral
    12  
Section 3.05. Right to Substitutions
    13  
Section 3.06. Procedure for Substitutions
    14  
Section 3.07. Substitution Deposit
    15  
ARTICLE 4 INCREASE OF CREDIT FACILITY
    17  
Section 4.01. Right to Increase Commitment
    17  
Section 4.02. Procedure for Obtaining Increases in Commitment
    17  
Section 4.03. Closing
    17  
ARTICLE 5 TERMINATION OF FACILITIES
    18  
Section 5.01. Right to Complete or Partial Termination of Facilities
    18  
Section 5.02. Procedure for Complete or Partial Termination of Facilities
    18  
Section 5.03. Right to Terminate Credit Facility
    18  
Section 5.04. Procedure for Terminating Credit Facility
    19  

Master Credit Facility Agreement
Camden 2008

 

i



--------------------------------------------------------------------------------



 



         
ARTICLE 6 CONDITIONS PRECEDENT TO ALL REQUESTS
    19  
Section 6.01. Conditions Applicable to All Requests
    19  
Section 6.02. Conditions Precedent to Initial Advance
    21  
Section 6.03. Conditions Precedent to Future Advances
    21  
Section 6.04. Conditions Precedent to Addition of an Additional Mortgaged
Property to the Collateral Pool
    22  
Section 6.05. Conditions Precedent to Release of Property from the Collateral
Pool
    24  
Section 6.06. Conditions Precedent to Substitutions
    25  
Section 6.07. Conditions Precedent to Increase in Commitment
    26  
Section 6.08. Conditions Precedent to Conversion
    26  
Section 6.09. Conditions Precedent to Complete or Partial Termination of
Facilities
    27  
Section 6.10. Conditions Precedent to Termination of Credit Facility
    27  
Section 6.11. Delivery of Opinion Relating to Advance Request, Addition Request,
Substitution Request, Conversion Request or Expansion Request
    28  
Section 6.12. Delivery of Property-Related Documents
    28  
Section 6.13. Additional Collateral
    29  
Section 6.14. Reserved
    30  
Section 6.15. Letters of Credit
    30  
ARTICLE 7 REPRESENTATIONS AND WARRANTIES
    31  
Section 7.01. Representations and Warranties of Borrower
    31  
Section 7.02. Representations and Warranties of Lender
    32  
ARTICLE 8 AFFIRMATIVE COVENANTS OF BORROWER AND GUARANTOR
    32  
Section 8.01. Compliance with Agreements
    32  
Section 8.02. Maintenance of Existence
    32  
Section 8.03. Financial Statements; Accountants’ Reports; Other Information
    33  
Section 8.04. Access to Records; Discussions With Officers and Accountants
    36  
Section 8.05. Certificate of Compliance
    36  
Section 8.06. Maintain Licenses
    37  
Section 8.07. Inform Lender of Material Events
    37  
Section 8.08. Compliance with Applicable Law
    38  
Section 8.09. Alterations to the Mortgaged Properties
    38  
Section 8.10. Loan Document Taxes
    39  
Section 8.11. Further Assurances
    39  
Section 8.12. Transfer of Ownership Interests in Borrower or Guarantor
    40  
Section 8.13. Transfer of Ownership of Mortgaged Property
    41  
Section 8.14. Consent to Prohibited Transfers
    42  
Section 8.15. Date-Down Endorsements
    43  
Section 8.16. Ownership of Mortgaged Properties
    43  
Section 8.17. Compliance with Net Worth Test
    43  
Section 8.18. Compliance with Liquidity Test
    43  
Section 8.19. Change in Property Manager
    44  
Section 8.20. Single Purpose Entity
    44  
Section 8.21. ERISA
    44  

Master Credit Facility Agreement
Camden 2008

 

ii



--------------------------------------------------------------------------------



 



         
Section 8.22. Consents or Approvals
    44  
Section 8.23. Post-Closing Obligations
    44  
ARTICLE 9 NEGATIVE COVENANTS OF BORROWER
    45  
Section 9.01. Other Activities
    45  
Section 9.02. Liens
    45  
Section 9.03. Indebtedness
    45  
Section 9.04. Principal Place of Business
    46  
Section 9.05. Condominiums
    46  
Section 9.06. Restrictions on Distributions
    46  
Section 9.07. No Hedging Arrangements
    46  
Section 9.08. Confidentiality of Certain Information
    46  
ARTICLE 10 FEES
    47  
Section 10.01. Reserved
    47  
Section 10.02. Reserved
    47  
Section 10.03. Origination Fees
    47  
Section 10.04. Due Diligence Fees
    47  
Section 10.05. Legal Fees and Expenses
    48  
Section 10.06. Failure to Close any Request
    48  
ARTICLE 11 EVENTS OF DEFAULT
    48  
Section 11.01. Events of Default
    48  
ARTICLE 12 REMEDIES
    51  
Section 12.01. Remedies; Waivers
    51  
Section 12.02. Waivers; Rescission of Declaration
    51  
Section 12.03. Lender’s Right to Protect Collateral and Perform Covenants and
Other Obligations
    51  
Section 12.04. No Remedy Exclusive
    52  
Section 12.05. No Waiver
    52  
Section 12.06. No Notice
    52  
ARTICLE 13 INSURANCE, REAL ESTATE TAXES AND REPLACEMENT RESERVES
    52  
Section 13.01. Insurance and Real Estate Taxes
    52  
Section 13.02. Replacement Reserves
    53  
Section 13.03. Completion/Repair Reserves
    53  
Section 13.04. Tax Escrows — Letter of Credit
    54  
ARTICLE 14 LIMITS ON PERSONAL LIABILITY
    56  
Section 14.01. Personal Liability to Borrower
    56  
Section 14.02. Additional Borrowers
    58  
Section 14.03. Borrower Agency Provisions
    58  
Section 14.04. Joint and Several Obligation; Cross-Guaranty
    59  
Section 14.05. Waivers With Respect to Other Borrower Secured Obligation
    59  
Section 14.06. No Impairment
    64  
Section 14.07. Election of Remedies
    64  
Section 14.08. Subordination of Other Obligations
    65  
Section 14.09. Insolvency and Liability of Other Borrower
    65  

Master Credit Facility Agreement
Camden 2008

 

iii



--------------------------------------------------------------------------------



 



         
Section 14.10. Preferences, Fraudulent Conveyances, Etc.
    66  
Section 14.11. Maximum Liability of Each Borrower
    66  
Section 14.12. Liability Cumulative; References to California Law
    67  
ARTICLE 15 MISCELLANEOUS PROVISIONS
    67  
Section 15.01. Counterparts
    67  
Section 15.02. Amendments, Changes and Modifications
    67  
Section 15.03. Payment of Costs, Fees and Expenses
    68  
Section 15.04. Payment Procedure
    69  
Section 15.05. Payments on Business Days
    69  
Section 15.06. Choice of Law; Consent to Jurisdiction; Waiver of Jury Trial
    69  
Section 15.07. Severability
    70  
Section 15.08. Notices
    71  
Section 15.09. Further Assurances and Corrective Instruments
    73  
Section 15.10. Term of this Agreement
    73  
Section 15.11. Assignments; Third Party Rights
    73  
Section 15.12. Headings
    74  
Section 15.13. General Interpretive Principles
    74  
Section 15.14. Interpretation
    74  
Section 15.15. Standards for Decisions, Etc.
    74  
Section 15.16. Decisions in Writing
    75  
Section 15.17. Requests
    75  
Section 15.18. Conflicts Between Agreements
    75  

Master Credit Facility Agreement
Camden 2008

 

iv



--------------------------------------------------------------------------------



 



EXHIBITS

      EXHIBIT A  
Schedule of Initial Mortgaged Properties and Initial Valuations
EXHIBIT B  
RESERVED
EXHIBIT C  
RESERVED
EXHIBIT D  
RESERVED
EXHIBIT E  
Confirmation of Guaranty
EXHIBIT F  
Compliance Certificate
EXHIBIT G-1  
Borrower Organizational Certificate
EXHIBIT G-2  
Guarantor Organizational Certificate
EXHIBIT H  
Conversion Request
EXHIBIT I  
Master Credit Facility Agreement Conversion Amendment
EXHIBIT J  
Rate Form
EXHIBIT K  
RESERVED
EXHIBIT L  
Advance Request
EXHIBIT M  
Request (Addition/Release)
EXHIBIT N  
Confirmation of Obligations
EXHIBIT O  
Expansion Request
EXHIBIT P  
Facility Termination Request
EXHIBIT Q  
Amendment to Master Credit Facility Agreement
EXHIBIT R  
Credit Facility Termination Request
EXHIBIT S  
RESERVED
EXHIBIT T  
RESERVED
EXHIBIT U  
Cash Collateral, Security and Custody Agreement
EXHIBIT V-1  
Letter of Credit (Foreign)
EXHIBIT V-2  
Letter of Credit (Domestic)
EXHIBIT W-1  
Bank Legal Opinion (Foreign)
EXHIBIT W-2  
Bank Legal Opinion (Domestic)
EXHIBIT X  
Form of Rent Roll
   
 
APPENDIX I  
Definitions
   
 
SCHEDULE I  
List of Borrowers

Master Credit Facility Agreement
Camden 2008

 

v



--------------------------------------------------------------------------------



 



MASTER CREDIT FACILITY AGREEMENT
THIS MASTER CREDIT FACILITY AGREEMENT is made as of the 24th day of September,
2008, by and among (i) CSP COMMUNITY OWNER, LLC and CPT COMMUNITY OWNER, LLC,
each as borrower hereunder; (ii) RED MORTGAGE CAPITAL, INC., an Ohio
corporation; and (iii) CAMDEN PROPERTY TRUST, a Real Estate Investment Trust
organized under the laws of the State of Texas and CAMDEN SUMMIT PARTNERSHIP,
L.P., a Delaware limited partnership organized under the laws of the State of
Delaware.
RECITALS
A. Borrower owns one (1) or more Multifamily Residential Properties (unless
otherwise defined or the context clearly indicates otherwise, capitalized terms
shall have the meanings ascribed to such terms in Appendix I of this Agreement)
as more particularly described in Exhibit A to this Agreement.
B. Borrower has requested that Lender establish a $380,000,000 Credit Facility
in favor of Borrower, comprised initially of (a) a $175,000,000 Variable
Facility, all or part of which can be converted to a Fixed Facility in
accordance with, and subject to, the terms and conditions of this Agreement and
(b) a $205,000,000 Fixed Facility.
C. To secure the obligations of Borrower under this Agreement and the other Loan
Documents issued in connection with the Credit Facility, Borrower shall create a
Collateral Pool in favor of Lender. The Collateral Pool shall be comprised of
(i) the Multifamily Residential Properties listed on Exhibit A and (ii) any
other collateral pledged to Lender from time to time by Borrower pursuant to
this Agreement or any other Loan Documents.
D. Each Note and Security Document related to the Mortgaged Properties
comprising the Collateral Pool shall be cross-defaulted (i.e., a default under
any Note, Security Document relating to the Collateral Pool and under this
Agreement, shall constitute a default under each Note, Security Document and
this Agreement related to the Mortgaged Properties comprising the Collateral
Pool) and cross-collateralized (i.e., each Security Instrument related to the
Mortgaged Properties within the Collateral Pool shall secure all of Borrower’s
obligations under this Agreement and the other Loan Documents) and it is the
intent of the parties to this Agreement that, after an Event of Default, Lender
may accelerate any Note without needing to accelerate any other Note and that in
the exercise of its rights and remedies under the Loan Documents, Lender may,
except as provided in this Agreement, exercise and perfect any and all of its
rights in and under the Loan Documents with regard to any Mortgaged Property
without needing to exercise and perfect its rights and remedies with respect to
any other Mortgaged Property and that any such exercise shall be without regard
to the Allocable Facility Amount assigned to such Mortgaged Property and that
Lender may recover an amount equal to the full
Master Credit Facility Agreement
Camden 2008

 

 



--------------------------------------------------------------------------------



 



amount outstanding in respect of any of the Notes in connection with such
exercise and any such amount shall be applied as determined by Lender in its
sole and absolute discretion.
E. Subject to the terms, conditions and limitations of this Agreement, Lender
has agreed to establish the Credit Facility.
NOW, THEREFORE, Borrower, Lender, Camden and Camden Summit in consideration of
the mutual promises and agreements contained in this Agreement, hereby agree as
follows:
ARTICLE 1
THE COMMITMENT
Section 1.01. The Commitment.
Subject to the terms, conditions and limitations of this Agreement:
(a) Variable Facility Commitment. Subject to the provisions of Section 2.06,
Lender agrees to make Variable Advances to Borrower from time to time during the
Variable Facility Availability Period. The aggregate principal balance of the
Variable Advances Outstanding at any time shall not exceed the Variable Facility
Commitment. Except during such time as one Mortgaged Property remains in the
Collateral Pool, no Variable Advances shall be made, or be permitted to remain
Outstanding unless the aggregate of Variable Advances Outstanding is at least
$25,000,000. The borrowing of a Variable Advance shall permanently reduce the
Variable Facility Commitment by the original principal amount of such Variable
Advance. Borrower may not re-borrow any part of the Variable Advance which it
has previously borrowed and repaid. Except as set forth in Section 2.06 of this
Agreement, no Variable Advances shall be made as a result of increases in the
Valuation of any Mortgaged Property.
(b) Fixed Facility Commitment. Subject to the provisions of Section 2.06, Lender
agrees to make Fixed Advances to Borrower from time to time during the Fixed
Facility Availability Period. The aggregate original principal of the Fixed
Advances shall not exceed the Fixed Facility Commitment. The borrowing of a
Fixed Advance shall permanently reduce the Fixed Facility Commitment by the
original principal amount of such Fixed Advance. Borrower may not re-borrow any
part of the Fixed Advance which it has previously borrowed and repaid. Except as
set forth in Section 2.06, no Fixed Advances shall be made as a result of
increases in the Valuation of any Mortgaged Property.
Section 1.02. Requests for Advances.
Borrower shall request an Advance by giving Lender an Advance Request in
accordance with Section 6.01. The Advance Request shall indicate whether the
Request is for a Fixed Advance, a Variable Advance or both.
Master Credit Facility Agreement
Camden 2008

 

2



--------------------------------------------------------------------------------



 



Section 1.03. Maturity Date of Advances; Amortization.
(a) Variable Advances; Amortization. The maturity date of each Variable Advance
shall be the earlier of (i) the Variable Facility Termination Date, (ii) the
maturity date of the applicable outstanding DMBS, or (iii) such other maturity
date referenced in any Variable Facility Note. The maturity date of any Variable
Advance shall be specified by Borrower for such Variable Advance, provided that
such maturity date shall be no earlier than the date that is the first day of
the month following the date five (5) years after the Closing Date of such
Variable Advance and not later than the Variable Facility Termination Date,
except as permitted in Section 2.06. Not less than thirty (30) Business Days
prior to the maturity date of the applicable outstanding DMBS, the relevant
Borrower may request that the Variable Advance backing the outstanding DMBS be
refinanced through the sale of a new DMBS using the DMBS Refinance Request Form
(in the form attached to the Variable Facility Note) or converted to a Fixed
Advance which, in each instance shall take effect on the maturity date of the
outstanding DMBS and shall be funded by the sale of a single DMBS, in an amount
sufficient to fund the aggregate outstanding principal balance of such Variable
Advance. No Borrower may refinance any Variable Advance on or after the Variable
Facility Termination Date. The DMBS Issue Date shall be the first day of the
month in which the DMBS is issued, and the maturity date of the DMBS funding
each Variable Advance shall be specified by Borrower in its Advance Request,
which date shall be three, six or nine full months after the DMBS Issue Date;
provided, however, in connection with a release or an addition of a Mortgaged
Property and subject to Borrower’s payment to Lender of an administrative fee of
$1,500, the maturity date of the DMBS funding a Variable Advance shall be one or
two full months after the DMBS Issue Date.
For these purposes, a year shall be deemed to consist of twelve (12) 30-day
months. For example, the date which completes three full months after September
1 shall be December 1; and the date which completes three full months after
January 1 shall be April 1. The Indebtedness extended to Borrower hereunder
through Variable Advances shall not require amortization.
(b) Fixed Advances; Amortization. The maturity date of any Fixed Advance shall
be specified by Borrower for such Fixed Advance, provided that such maturity
date shall be no earlier than the date that is the first day of the month
following the date five (5) years after the Closing Date of such Fixed Advance,
provided that no maturity date shall be after October 1, 2019. Fixed Advances
shall be payable interest only and shall not require amortization.
(c) Prepayment.
(i) Fixed Advances are not prepayable at any time, provided that,
notwithstanding the foregoing, Borrower may prepay all or a portion of any Fixed
Advance pursuant to the yield maintenance provisions of the Fixed Facility Note.
Master Credit Facility Agreement
Camden 2008

 

3



--------------------------------------------------------------------------------



 



(ii) Subject to the terms and conditions of the Variable Facility Note, the
Indebtedness extended to Borrowers hereunder through Variable Advances is
prepayable in whole or in part at any time.
Section 1.04. Interest on Advances.
(a) Partial Month Interest. Notwithstanding anything to the contrary in this
Section 1.04, if an Advance is not made on the first day of a calendar month,
and the DMBS Issue Date is the first day of the month following the month in
which the Advance is made, Borrower shall pay interest on the original stated
principal amount of the Advance for the partial month period commencing on the
Closing Date for the Advance and ending on the last day of the calendar month in
which the Closing Date occurs. Borrower shall pay interest for such partial
month on any Variable Advance at a rate per annum equal to the greater of
(1) the Coupon Rate as determined in accordance with Section 1.05 and (2) a rate
determined by Lender, based on Lender’s cost of funds and approved at least
three (3) Business Days prior to such Advance, in writing, by Borrower, and
(3) Fixed Advance at a rate, per annum equal to the greater of (i) the interest
rate described in subsection (c)(i) of this Section 1.04 and (ii) a rate
determined by Lender, based on Lender’s cost of funds, and approved at least
three (3) Business Days prior to such Advance, in writing, by Borrower.
(b) Variable Advances.
(i) Discount. Subject to Section 1.04(a), each Variable Advance shall be a
discount loan. The original stated principal amount of a Variable Advance shall
be the sum of the Price and the Discount. The Price and Discount of each
Variable Advance shall be determined in accordance with the procedures set forth
in Section 1.03. The proceeds of the Variable Advance made available by Lender
to Borrower will equal the Price. Borrower shall pay to Lender, in advance of
Lender making the initial Variable Advance requested by Borrower, the entire
Discount for the Variable Advance as estimated by or determined by Lender. With
respect to any subsequent Variable Advances, Borrower shall pay to Lender the
Discount for the Variable Advance in monthly installments. Each monthly
installment shall be equal to the product of (1) a fraction with one as the
numerator and the number of months in the term of the applicable DMBS as the
denominator, multiplied by (2) the Discount calculated on the applicable then
Outstanding DMBS (for example, if the DMBS term is three (3) months and the
entire Discount is $100,000, such monthly installments shall equal one third
(1/3) of the entire Discount (i.e. $33,333). The first installment shall be
payable on or prior to the Closing Date of such Variable Advance. Subsequent
installments shall be payable on the first day of each calendar month,
commencing on the first day of the second full calendar month following the DMBS
Issue Date, to the first day of the month prior to the maturity date of such
DMBS.
(ii) Variable Facility Fee. In addition to paying the Discount and the partial
month interest, if any, Borrower shall pay monthly installments of the Variable
Facility Fee to Lender for each Variable Advance Outstanding from the applicable
DMBS Issue Date to
Master Credit Facility Agreement
Camden 2008

 

4



--------------------------------------------------------------------------------



 



its maturity date. The Variable Facility Fee shall be payable in advance, in
accordance with the terms of the Variable Facility Note. The first installment
shall be payable on or prior to the Closing Date for the Variable Advance and
shall apply to the first full calendar month of the DMBS issued in connection
with such Variable Advance. Subsequent installments shall be payable on the
first day of each calendar month, commencing on the first day of the second full
calendar month of such DMBS, to its maturity date. Each installment of the
Variable Facility Fee shall be in an amount equal to the product of (1) the
Variable Facility Fee, (2) the Variable Advance Outstanding, and (3) 1/12.
(c) Fixed Advances.
(i) Annual Interest Rate. Each Fixed Advance shall bear interest at a rate, per
annum, equal to the Cash Interest Rate for such Fixed Advance.
(ii) Monthly Payment. In addition to paying the partial month interest, if any,
Borrower shall pay monthly installments of the Cash Interest Rate to Lender for
each Fixed Advance from the first day of the month following the Closing Date
for such Advance, to its maturity date. The Cash Interest Rate shall be payable
in arrears, in accordance with the terms of the Fixed Facility Note. The first
installment shall be payable on the first day of each calendar month, commencing
on the first day of the second full calendar month of such Advance, to its
maturity date.
Section 1.05. Coupon Rates for Advances.
(a) Variable Advances. The Coupon Rate applicable to a Variable Advance shall
mean the sum of (1) an imputed interest rate as determined by Lender (rounded to
three places) payable for the DMBS pursuant to the DMBS Commitment (“DMBS
Imputed Interest Rate”) and (2) the Variable Facility Fee.
(b) Fixed Advances. The Coupon Rate applicable to a Fixed Advance shall be the
rate of interest applicable to such Fixed Advance pursuant to Section 1.11.
Section 1.06. Notes.
(a) Variable Advances. The obligation of Borrower to repay the Variable Advances
shall be evidenced by the Variable Facility Notes. The Variable Facility Notes
shall be payable to the order of Lender and shall be made in the original
principal amount of each Variable Advance.
(b) Fixed Advances. The obligation of Borrower to repay the Fixed Advances shall
be evidenced by the Fixed Facility Notes. The Fixed Facility Notes shall be
payable to the order of Lender and shall be made in the original principal
amount of each Fixed Advance.
Master Credit Facility Agreement
Camden 2008

 

5



--------------------------------------------------------------------------------



 



Section 1.07. Reserved.
Section 1.08. Conversion from Variable Facility Commitment to Fixed Facility
Commitment.
Except as provided in Section 1.09, Borrower shall have the right, from time to
time during the Fixed Facility Availability Period, or thereafter with the prior
written consent of Lender, to convert all or any portion of the Variable
Facility Commitment to the Fixed Facility Commitment. The Variable Facility
Commitment shall automatically be reduced by, and the Fixed Facility Commitment
shall be automatically increased by, the amount of each conversion. Borrower
shall not be required to pay any fee maintenance in connection with any such
conversion.
(a) Request. To convert all or a portion of the Variable Facility Commitment to
the Fixed Facility Commitment, Borrower shall deliver a Conversion Request to
Lender. Each Conversion Request shall designate (1) the amount of the Variable
Facility Commitment to be converted, and (2) any Variable Advances Outstanding
that will be prepaid on or before the Closing Date for the conversion as
required by Section 1.09.
(b) Closing. Subject to Section 1.09 and provided that all conditions contained
in Section 1.10 are satisfied, Lender shall permit the requested conversion to
close at offices designated by Lender on a Closing Date selected by Lender, and
occurring on the maturity date of the applicable outstanding DMBS within thirty
(30) Business Days after Lender’s receipt of the Conversion Request (or on such
other date as Borrower and Lender may agree). At the closing, Lender and
Borrower shall execute and deliver, at the sole cost and expense of Borrower, in
form and substance satisfactory to Lender, the Conversion Documents.
(c) Minimum Remaining Amount of Variable Advances. After the closing of any
conversion, if any Variable Advances remain Outstanding, the minimum aggregate
principal amount Outstanding of such remaining Variable Advances shall be not
less than $25,000,000, subject to Section 1.01(a) of this Agreement. If the
aggregate principal amount Outstanding of Variable Advances is less than
$25,000,000, such Variable Advances must be converted to Fixed Advances pursuant
to the terms of this Section and Sections 1.09 and 1.10.
Section 1.09. Limitations on Right to Convert.
Borrower’s right to convert all or any portion of the Variable Facility
Commitment to the Fixed Facility Commitment is subject to the following
limitations:
(a) Closing Date. The Closing Date shall occur during the Fixed Facility
Availability Period.
(b) Minimum Request. Each Conversion Request shall be in the minimum amount of
$5,000,000.
Master Credit Facility Agreement
Camden 2008

 

6



--------------------------------------------------------------------------------



 



(c) Obligation to Prepay Variable Advances. Borrower shall prepay any difference
by which, after the conversion, the aggregate unpaid principal balance of all
Variable Advances Outstanding will exceed the Variable Facility Commitment,
unless otherwise agreed to by Lender.
Section 1.10. Conditions to Conversion.
The conversion of all or any portion of the Variable Facility Commitment to the
Fixed Facility Commitment is subject to the satisfaction, on or before the
Closing Date, of the conditions precedent contained in Section 6.08 and
Section 6.11 and all applicable General Conditions contained in Section 6.01.
Section 1.11. Yield Maintenance.
At such time as Borrower requests the first Fixed Advance, or, if prior in time,
elects to convert all or a portion of the Variable Facility Commitment to a
Fixed Facility Commitment, Borrower shall select yield maintenance with respect
to Fixed Advances. Borrower shall notify Lender of such selection on the Advance
Request for the first Fixed Advance or on the first Conversion Request, as
applicable. The terms and conditions of yield maintenance are contained in the
Fixed Facility Notes. The selection of Borrower as to yield maintenance made at
the time of the first Advance Request for a Fixed Advance or the first
Conversion Request shall apply to all Fixed Advances made pursuant to this
Agreement.
Section 1.12. Interest Rate Cap.
To protect against fluctuations in interest rates during the term, pursuant to
the terms of the Pledge, Interest Rate Cap Agreement, Borrower shall make
arrangements for a Three-Month LIBOR-based interest rate cap in form and
substance satisfactory to Lender with a counterparty satisfactory to Lender
(“Interest Rate Cap”) to be in place and maintained at all times with respect to
the portion of the Variable Facility Commitment which has been funded and
remains Outstanding. As set forth in the Pledge, Interest Rate Cap Agreement,
Borrower agrees to pledge its right, title and interest in the Interest Rate Cap
to Lender as additional collateral for the Indebtedness.
ARTICLE 2
THE ADVANCES
Section 2.01. Rate Setting for an Advance.
Rates for an Advance shall be set in accordance with the following procedures:
(a) Preliminary, Nonbinding Quote. At Borrower’s request, Lender shall quote an
estimate of the Cash Interest Rate (for a proposed Fixed Advance) or DMBS
Imputed Interest Rate (for a proposed Variable Advance). Lender’s quote shall be
based on (1) in the
Master Credit Facility Agreement
Camden 2008

 

7



--------------------------------------------------------------------------------



 



case of a proposed Variable Advance, a solicitation of bids from institutional
investors selected by Lender in the case of an DMBS execution or, in the case of
a Fixed Advance, the rate quoted by Fannie Mae for a cash execution and (2) the
proposed terms and amount of the Advance selected by Borrower. The quote shall
not be binding upon Lender.
(b) Rate Setting. Borrower may submit to Lender, by facsimile transmission
before 1:00 p.m. Washington, D.C. time on any Business Day (“Rate Setting
Date”), a completed and executed Rate Form. The Rate Form shall specify the
amount, term, DMBS Issue Date, Variable Facility Fee, any breakage fee deposit
amount, as required by Lender, the proposed maximum Coupon Rate (“Maximum Annual
Coupon Rate”) or Cash Interest Rate, as applicable, and Closing Date for the
Advance.
(c) Rate Confirmation. In the case of a DMBS execution, within one (1) Business
Day after receipt of the Rate Form and upon satisfaction of all of the
conditions to Lender’s obligation to make the Advance, Lender shall solicit bids
from institutional investors selected by Lender based on the information in the
Rate Form and, provided the actual Coupon Rate would be at or below the Maximum
Annual Coupon Rate, shall obtain a commitment (“DMBS Commitment”) for the
purchase of an DMBS having the bid terms described in the related Rate Form. In
the case of a cash execution, within one (1) Business Day after receipt of the
Rate Form, Lender shall obtain a commitment from Fannie Mae (“Fannie Mae
Commitment”) for the purchase of the proposed Advance having the terms described
in the related Rate Form. Lender shall then complete and countersign the Rate
Form thereby confirming the amount, term, and Closing Date for the Advance, in
the case of a Variable Advance, the DMBS Issue Date, DMBS Delivery Date or DMBS
Imputed Interest Rate, Variable Facility Fee, Coupon Rate, Discount and Price,
and in the case of a Fixed Advance, the Cash Interest Rate and shall immediately
deliver by facsimile transmission the Rate Form to Borrower.
Section 2.02. DMBS Refinance Confirmation Form for Rollover Variable Advances.
Not later than four (4) Business Days before the Closing Date for a Rollover
Variable Advance, Borrower shall execute and deliver to Lender a fully executed
DMBS Refinance Confirmation Form (in the form attached to the Variable Facility
Note).
Section 2.03. Breakage and other Costs.
If Lender obtains, and then fails to fulfill, the DMBS Commitment or Fannie Mae
Commitment because the Advance is not made (for a reason other than Lender’s
default), Borrower shall pay all reasonable out-of-pocket costs payable to the
potential investor and other reasonable costs, fees and damages incurred by
Lender in connection with its failure to fulfill the DMBS Commitment or Fannie
Mae Commitment. Lender reserves the right to require Borrower to post a deposit
at the time the DMBS Commitment or Fannie Mae Commitment is obtained.
Master Credit Facility Agreement
Camden 2008

 

8



--------------------------------------------------------------------------------



 



Such deposit shall be refundable to Borrower upon the delivery of the related
DMBS or the purchase of the Advance for cash by Fannie Mae.
Section 2.04. Advances.
Borrower may deliver an Advance Request to Lender.
(a) If the Advance Request is to obtain the Initial Advance and all conditions
precedent contained in Section 6.08 and Section 6.11 and the General Conditions
contained in Section 6.01 are satisfied on or before the Closing Date for the
Initial Advance, Lender shall make the Initial Advance on the Initial Closing
Date or on such other date as Borrower and Lender may agree.
(b) If the Advance Request is to obtain a Future Advance, such Advance Request
shall be in the minimum amount of $3,000,000 or the remaining unfunded amount of
the Commitment with respect to the last Advance if less. If all conditions
precedent contained in Section 6.08 and Section 6.11 and the General Conditions
contained in Section 6.01 are satisfied, Lender shall make the requested Future
Advance, at a closing to be held at offices designated by Lender on a Closing
Date selected by Lender, which date shall be not more than three (3) Business
Days after Borrower’s receipt from Lender of the confirmed Rate Form (or on such
other date as Borrower and Lender may agree).
Section 2.05. Determination of Allocable Facility Amount and Valuations.
(a) Initial Determinations. On the Initial Closing Date, Lender shall determine
(1) the Allocable Facility Amount and Valuation for each Initial Mortgaged
Property, the Aggregate Debt Service Coverage Ratio and the Aggregate Loan to
Value Ratio, (2) the amount of the Advance, and (3) the Commitment amount.
Subject to Section 2.05(b), the determinations made as of the Initial Closing
Date shall remain unchanged until the First Anniversary. Changes in Allocable
Facility Amount, Valuations, the Aggregate Debt Service Coverage Ratio and the
Aggregate Loan to Value Ratio shall be made pursuant to Section 2.05(b).
(b) Monitoring Determinations. Once each Calendar Quarter or, if the Commitment
consists only of a Fixed Facility Commitment, once each Calendar Year, within
twenty (20) Business Days after Borrower has delivered to Lender the reports
required in Section 8.03, Lender shall determine the Aggregate Debt Service
Coverage Ratio, the Aggregate Loan to Value Ratio, the Valuations and the
Allocable Facility Amounts and whether Borrower is in compliance with the other
covenants set forth in the Loan Documents. After the First Anniversary, on an
annual basis, and if Lender decides that changed market or property conditions
warrant, Lender shall redetermine Allocable Facility Amounts and Valuations.
Lender shall also redetermine Allocable Facility Amounts to take account of any
addition or release of Collateral or other event that invalidates the
outstanding determinations. In
Master Credit Facility Agreement
Camden 2008

 

9



--------------------------------------------------------------------------------



 



determining Valuations, Lender shall use Cap Rates based on its internal survey
and analysis of cap rates for comparable sales in the vicinity of the Mortgaged
Property, with such adjustments as Lender deems appropriate and without any
obligation to use any information provided by Borrower. If Lender is unable to
determine a Cap Rate for a Mortgaged Property, Lender shall have the right, with
the prior consent of Borrower, not more than once annually, to obtain, at
Borrower’s expense, a market study in order to establish a Cap Rate. In the
event Borrower fails to consent to Lender obtaining a market study, Lender shall
determine the Cap Rate in its sole discretion. Lender shall promptly disclose
its determinations to Borrower. Until redetermined, the outstanding Allocable
Facility Amounts and Valuations shall remain in effect. Notwithstanding anything
in this Agreement to the contrary, no change in Allocable Facility Amounts,
Valuations, the Aggregate Loan to Value Ratio or the Aggregate Debt Service
Coverage Ratio shall, unless resulting from the concurrent removal of Collateral
from the Collateral Pool, (1) result in a Potential Event of Default or Event of
Default, (2) require the prepayment of any Advances, (3) require the addition of
Collateral to the Collateral Pool, or (4) preclude the request of a Rollover
Variable Advance.
Section 2.06. Future Advances Made on Increased Values.
Notwithstanding anything to the contrary in this Agreement, not more than one
(1) time per Calendar Year after the First Anniversary and before October 1,
2016, Borrower shall be entitled to Future Advances based on decreases in the
Aggregate Loan to Value Ratio and increases in the Aggregate Debt Service
Coverage Ratio as determined by Lender in accordance with this Agreement and
based on Lender’s determination that such Future Advance may be made pursuant to
Lender’s Underwriting Requirements and pursuant to the terms and conditions of
the Loan Documents. Any such Future Advance with a term of less than five
(5) years shall be a Variable Advance and the maximum amount of any such Future
Advance shall be equal to the amount which, when combined with Advances already
outstanding, equals the maximum amount of Advances that could be outstanding
based upon the Coverage and LTV Tests. No such Future Advance shall be permitted
if there are Outstanding Advances in the full amount of the Variable Facility
Commitment and the Fixed Facility Commitment, as applicable, and as may have
been expanded pursuant to Section 4.01. Borrower shall pay all reasonable costs
related to such Future Advance requested under this Section 2.06 (whether or not
such Future Advance is actually made), including but not limited to Appraisal
costs, environmental site assessment costs, physical needs assessment costs,
Lender’s nonrefundable due diligence fee of $5,000 payable at the time a Request
for a Future Advance is made, a Borrow Up Fee, all legal fees incurred by Lender
and Fannie Mae in connection with such proposed Future Advance. In relation to
any Future Advance made pursuant to this Section 2.06, Borrower shall be
obligated to pay a variable facility fee or a fixed facility fee, as applicable,
determined in accordance with the requirements of the Fannie Mae “Supplemental
Loan” product line then in effect. Borrower shall request such Future Advance by
giving Lender an Advance Request in accordance with Section 2.04.
Master Credit Facility Agreement
Camden 2008

 

10



--------------------------------------------------------------------------------



 



ARTICLE 3
COLLATERAL CHANGES
Section 3.01. Right to Add Collateral.
Subject to the terms and conditions of this Article, Borrower shall have the
right, from time to time during the Term of this Agreement, to add Multifamily
Residential Properties to the Collateral Pool.
Section 3.02. Procedure for Adding Collateral.
The procedure for adding Collateral contained in this Section 3.02 shall apply
to all additions of Collateral.
(a) Request. From time to time, and subject to the limitations set forth in
Section 15.17, Borrower may deliver to Lender an Addition Request to add one
(1) or more Multifamily Residential Properties to the Collateral Pool. Each
Addition Request shall be accompanied by the following: (1) the quality and type
of property-related information required by Lender in connection with the
Initial Advances made hereunder and any additional information Lender may
reasonably request; and (2) the payment of all Additional Collateral Due
Diligence Fees.
(b) Underwriting. Borrower may add any Additional Mortgaged Property provided
that, after such addition, the proposed Additional Mortgaged Property must
itself have a Debt Service Coverage Ratio of not less than 1.55 with respect to
the portion of the Allocated Facility Amount for such Additional Mortgaged
Property drawn from the Fixed Facility Commitment and 1.30 with respect to the
portion of the Allocated Facility Amount for such Additional Mortgaged Property
drawn from the Variable Facility Commitment, and its Loan to Value Ratio must
not exceed fifty-five percent (55%), or, after such addition, the Collateral
Pool must satisfy the Coverage and LTV Tests, provided that the Additional
Mortgage Property has a Debt Service Coverage Ratio of not less than 1.35 with
respect to the portion of the Allocated Facility Amount for such Additional
Mortgaged Property drawn from the Fixed Facility Commitment and 1.10 with
respect to the portion of the Allocated Facility Amount for such Additional
Mortgaged Property drawn from the Variable Facility Commitment, and its Loan to
Value Ratio must not exceed sixty-five percent (65%). Lender shall evaluate the
proposed Additional Mortgaged Property in accordance with the Underwriting
Requirements and shall make underwriting determinations as to the Debt Service
Coverage Ratio and the Loan to Value Ratio of the proposed Additional Mortgaged
Property and the Aggregate Debt Service Coverage Ratio and the Aggregate Loan to
Value Ratio applicable to the Collateral Pool on the basis of the lesser of
(1) the acquisition price of the proposed Additional Mortgaged Property if
purchased by Borrower within twelve (12) months of the related Addition Request,
and (2) a Valuation made with respect to the proposed Additional Mortgaged
Property. Within thirty (30) Business Days after receipt of (i) the Addition
Request and (ii) all reports, certificates and documents required
Master Credit Facility Agreement
Camden 2008

 

11



--------------------------------------------------------------------------------



 



by the Underwriting Requirements, including a zoning analysis required by Lender
in connection with similar loans anticipated to be sold to Fannie Mae, Lender
shall notify Borrower whether it has determined whether the proposed Additional
Mortgaged Property meets the Underwriting Requirements and the other conditions
for addition set forth in this Agreement. If Lender determines that the proposed
Additional Mortgaged Property meets the Underwriting Requirements and the other
conditions set forth in this Agreement, it shall set forth the Aggregate Debt
Service Coverage Ratio, the Aggregate Loan to Value Ratio, and the amount of the
Advance that Lender estimates shall result from the addition of the proposed
Additional Mortgaged Property. Within five (5) Business Days after receipt of
Lender’s written consent to the Addition Request, Borrower shall notify Lender
in writing whether it elects to add the proposed Additional Mortgaged Property
to the Collateral Pool. If Borrower fails to respond within the period of five
(5) Business Days, it shall be conclusively deemed to have elected not to add
the proposed Additional Mortgaged Property to the Collateral Pool.
(c) Closing. If Lender determines that the proposed Additional Mortgaged
Property meets the conditions set forth in this Agreement, Borrower timely
elects to add the proposed Additional Mortgaged Property to a Collateral Pool
and all conditions precedent contained in Section 6.04, Section 6.11 and
Section 6.12 and all General Conditions contained in Section 6.01 are satisfied,
the proposed Additional Mortgaged Property shall be added to the Collateral
Pool, at a closing to be held at offices designated by Lender on a Closing Date
selected by Lender, occurring within thirty (30) Business Days after Lender’s
receipt of Borrower’s election (or on such other date as Borrower and Lender may
agree).
Section 3.03. Right to Obtain Releases of Collateral.
Subject to the terms and conditions of this Article 3 and the limitations set
forth in Section 15.17, Borrower shall have the right from time to time to
obtain a release of Collateral from the Collateral Pool.
Section 3.04. Procedure for Obtaining Releases of Collateral.
(a) Request. To obtain a release of Collateral from the Collateral Pool,
Borrower shall deliver a Release Request to Lender. Upon delivery of the Release
Request, Borrower shall not be permitted to re-borrow any amounts that will be
prepaid in connection with the release of Collateral.
(b) Closing. If all conditions precedent contained in Section 6.11 and all
General Conditions contained in Section 6.01 are satisfied, Lender shall cause
the Release Mortgaged Property to be released, at a closing to be held at
offices designated by Lender on a Closing Date selected by Lender, and occurring
within thirty (30) days after Lender’s receipt of the Release Request (or on
such other date as Borrower and Lender may agree), by executing and delivering,
and causing all applicable parties to execute and deliver, all at the sole cost
and
Master Credit Facility Agreement
Camden 2008

 

12



--------------------------------------------------------------------------------



 



expense of Borrower, the Release Documents. Borrower shall prepare the Release
Documents and submit them to Lender for its review.
(c) Release Price. The “Release Price” for each Release Mortgaged Property means
the greater of (1) one hundred percent (100%) of the Allocable Facility Amount
for the Release Mortgaged Property and (2) one hundred percent (100%) of the
amount, if any, of Advances Outstanding that are required to be repaid by
Borrower to Lender in connection with the proposed release of the Release
Mortgaged Property from the Collateral Pool so that, immediately after the
release, the Coverage and LTV Tests will be satisfied. In addition to the
Release Price, Borrower shall pay to Lender all associated prepayment premiums
and other amounts due under the Notes being repaid. In connection with a
non-simultaneous substitution of Collateral pursuant to Section 3.06(c)(ii) of
this Agreement, Borrower shall be permitted, in lieu of paying the Release
Price, to post a Letter of Credit issued by a financial institution acceptable
to Lender and having terms and conditions acceptable to Lender, having a face
amount equal to the Release Price.
(d) Application of Release Price. Borrower shall determine whether the Release
Price for the Release Mortgaged Property will be applied first against the
Variable Advances Outstanding until there are no further Variable Advances
Outstanding, or first against the prepayment of Fixed Advances Outstanding, so
long as the prepayment is permitted under the applicable Fixed Facility Note.
The remainder of the Release Price, if any, shall be held by Lender (or its
appointed collateral agent) as Additional Collateral, in accordance with a
security agreement and other documents in form and substance acceptable to
Lender. Any such Additional Collateral remaining will be returned to Borrower on
the Termination Date. If, on the date Borrower pays the Release Price, Variable
Advances are Outstanding but not then due and payable, Lender shall hold the
Release Price as Additional Collateral, until the next date on which Variable
Advances are due and payable, at which time Lender shall apply the appropriate
portion of the Release Price to such Variable Advances.
(e) Release of Borrower and Guarantor. Upon the release of a Mortgaged Property,
the Borrower that is the owner of such Release Mortgaged Property shall be
released of all obligations under this Agreement and the other Loan Documents
with respect to the Release Mortgage Property, except for any provisions of this
Agreement and the other Loan Documents that are expressly stated to survive any
release or termination. In addition, each Borrower and Guarantor shall be
released of all obligations related to the Release Mortgaged Property under this
Agreement and the other Loan Documents except for any provisions of this
Agreement and the other Loan Documents that are expressly stated to survive any
release or termination.
Section 3.05. Right to Substitutions.
Subject to the terms and conditions of this Article 3 and the limitations sets
forth in Section 15.17, Borrower shall have the right to obtain the release of
the Mortgaged Property securing the Advances made to such Borrower by replacing
such Mortgaged Property with a
Master Credit Facility Agreement
Camden 2008

 

13



--------------------------------------------------------------------------------



 



Multifamily Residential Property that meets the requirements of this Agreement
(the “Substitute Mortgaged Property”) thereby effecting a “Substitution” of
Collateral.
Section 3.06. Procedure for Substitutions.
(a) Request. Borrower shall deliver to Lender a completed and executed
Substitution Request. Each Substitution Request shall be accompanied by the
following: (i) the information required by the Underwriting Requirements with
respect to the proposed Substitute Mortgaged Property and any additional
information Lender reasonably requests; and (ii) the payment of all Additional
Collateral Due Diligence Fees.
(b) Underwriting.
(i) Lender shall evaluate the proposed Substitute Mortgaged Property in
accordance with the Underwriting Requirements including the then applicable
underwriting floors, and shall make underwriting determinations as to (A) the
Debt Service Coverage Ratio (calculated in each instance using an imputed
amortization component based on a 30-year amortization schedule (regardless of
the actual amortization of the Advance) and based on the interest rate equal to
the greater of (1) the applicable underwriting interest rate floor, if any, or
(2) the rate that equals the sum of (x) the base U.S. Treasury Index Rate for
the Term of the Agreement as of the date of such Advance, plus (y) the
anticipated investor spread calculated on a actual/360 basis) and (B) the Loan
to Value Ratio on the basis of the lesser of (1) the acquisition price of the
proposed Substitute Mortgaged Property if purchased by the applicable Borrower
within twelve (12) months of the related Substitution Request and (2) a
Valuation made with respect to the proposed Substitute Mortgaged Property.
(ii) A Substitution may be effected if the proposed Substitute Mortgaged
Property satisfies the better of the following tests (i.e. the test which
produces a lower Aggregate Loan to Value Ratio and a higher Aggregate Debt
Service Coverage Ratio): (1) the Coverage and LTV Tests (calculated using the
Allocable Facility Amount of the proposed Release Mortgaged Property) and (2)
the Loan to Value Ratio and the Debt Service Coverage Ratio of the proposed
Release Mortgaged Property. If necessary in order for the Collateral Pool to
meet Coverage and LTV Tests after the Substitution, Borrower may prepay a
portion of the Loan (including all prepayment premiums) pursuant to the terms of
the Notes and this Agreement.
(iii) Within thirty (30) Business Days after receipt of (A) the Substitution
Request and (B) all reports, certificates and documents required by the
Underwriting Requirements and this Agreement, including a zoning analysis
required by Lender in connection with similar loans anticipated to be sold to
Fannie Mae, Lender shall notify the applicable Borrower whether the Substitute
Mortgaged Property meets the requirements of this Section 3.06(b) and the
Underwriting Requirements and the other requirements for the Substitution of a
Mortgaged Property as set forth in this Agreement. Within five (5) Business Days
after receipt of Lender’s written notice in response to the Substitution
Request, Borrower
Master Credit Facility Agreement
Camden 2008

 

14



--------------------------------------------------------------------------------



 



shall notify Lender whether it elects to proceed with the Substitution. If
Borrower fails to respond within the period of five (5) Business Days, it shall
be conclusively deemed to have elected not to proceed with the Substitution.
(c) Closing. If Lender determines that the Substitution Request satisfies the
conditions set forth herein, Borrower timely elects to proceed with the
substitution, and all conditions precedent contained in Section 3.05,
Section 3.06, Section 6.04, Section 6.05, Section 6.06, Section 6.11,
Section 6.12 and all General Conditions contained in Section 6.01 are satisfied,
the proposed Substitute Mortgaged Property shall be added in replacement of the
Mortgaged Property being released, at a closing to be held at offices designated
by Lender on a Closing Date selected by Lender and occurring —
(i) if the substitution of the proposed Substitute Mortgaged Property is to
occur simultaneously with the release of the Release Mortgaged Property, within
sixty (60) days after Lender’s receipt of the applicable Borrower’s election (or
on such other date to which Borrower and Lender may agree); or
(ii) if the substitution of the proposed Substitute Mortgaged Property is to
occur subsequent to the release of the Release Mortgaged Property, within ninety
(90) days after the release of such Release Mortgaged Property (provided such
date may be extended an additional ninety (90) days if Borrower provides
evidence satisfactory to Lender of Borrower’s diligent efforts in finding a
suitable proposed Substitute Mortgaged Property) (the “Property Delivery
Deadline”) in accordance with the terms of this Section 3.06(c).
Section 3.07. Substitution Deposit.
(a) The Deposit. If a Substitution of the proposed Substitute Mortgaged Property
is to occur subsequent to the release of the Release Mortgaged Property pursuant
to Section 3.06(c)(ii), at the Closing Date of the release of the Release
Mortgaged Property, Borrower shall deposit with Lender the “Substitution
Deposit” described in Section 3.07(b) in the form of cash in a non-interest
bearing account held by Lender or, in lieu of depositing cash for the
Substitution Deposit, Borrower may post a Letter of Credit issued by a financial
institution acceptable to Lender and having terms and conditions acceptable to
Lender, having a face amount equal to the Substitution Deposit.
(b) Substitution Deposit Amount. The “Substitution Deposit” for each proposed
substitution shall be an amount equal to the sum of (i) the Release Price, plus
(ii) any and all of the fee maintenance for the DMBS, or the prepayment premium
for a Note funded through a cash execution, calculated as of the end of the
month in which the Property Delivery Deadline occurs, as if the Note (and
applicable DMBS, if applicable) were to be prepaid in such month, plus (iii)
interest on the Note (or Discount, if applicable, and if necessary as estimated
by Lender) through the end of the month in which the Property Delivery Deadline
occurs, if necessary as reasonably estimated by Lender, plus (iv) costs,
expenses and fees of Lender pertaining to the substitution (the “Substitution
Cost Deposit”). If a Substitution of the last
Master Credit Facility Agreement
Camden 2008

 

15



--------------------------------------------------------------------------------



 



remaining asset is taking place, the cash collateral or Letter of Credit must
include, (A) any yield maintenance that would be due to the extent that the
Fixed Advance must be prepaid to effect a Release at that time and (B) any
Discount that would be due for any Variable Advance, as applicable, if necessary
as reasonably estimated by Lender. The Substitution Cost Deposit shall be used
by Lender to cover all reasonable out-of-pocket costs and expenses incurred by
Lender and Fannie Mae, including any out-of-pocket legal fees and expenses
incurred by Fannie Mae and Lender in connection with such substitution whether
such substitution actually closes. In the event that the Borrower elects to post
a Letter of Credit in lieu of cash for the Substitution Deposit, Borrower shall
also be obligated to make any regularly scheduled payments of principal and
interest due under the applicable Note during any period between the closing of
the Release Mortgaged Property and the earlier of the closing of the Substitute
Mortgaged Property and the date of prepayment of the Note, or the applicable
DMBS.
(c) Failure to Close Substitution. If the substitution of the proposed
Substitute Mortgaged Property does not occur by the Property Delivery Deadline
in accordance with Section 3.06(c)(ii), then such Borrower shall have
irrevocably waived its right to substitute such Release Mortgaged Property with
the proposed Substitute Mortgaged Property, and the release of the Release
Mortgaged Property shall be deemed a prepayment of the Note and the DMBS, if
applicable. The Property Delivery Deadline shall be no later than the date
ninety (90) days (or one hundred eighty (180) days, if applicable) after the
date the Lender’s lien on such Release Mortgaged Property is released. Any DMBS
being prepaid shall be deemed to be prepaid as of the end of the month in which
the Property Delivery Deadline falls, and the Lender, shall follow standard
Fannie Mae procedures for the prepayment of the Note, or any applicable DMBS,
including delivery of the Substitution Deposit (less the Substitution Cost
Deposit) to Fannie Mae in accordance with such procedures. Any portion of the
Substitution Deposit not needed to prepay the Note, or any applicable DMBS, all
interest, and any prepayment fees (including any portion of the Substitution
Cost Deposit not used by Lender to cover all reasonable out-of-pocket costs and
expenses incurred by Lender and Fannie Mae, including any out-of-pocket legal
fees and expenses incurred by Fannie Mae and Lender in connection with such
Substitution) shall be promptly refunded to the applicable Borrower after the
Property Delivery Deadline.
(d) Substitution Deposit Disbursement. At closing of the Substitution, the
Lender shall disburse the Substitution Deposit (less any portion of the
Substitution Cost Deposit used by Lender to cover all reasonable out-of-pocket
costs and expenses incurred by Lender and Fannie Mae, including any
out-of-pocket legal fees and expenses incurred by Fannie Mae and Lender in
connection with such substitution) directly to the Borrower at such time as the
conditions set forth in Sections 3.05, 3.06, 6.06, 6.11, 6.12 and all General
Conditions contained in Section 6.01 have been satisfied, which must occur no
later than the Property Delivery Deadline.
Master Credit Facility Agreement
Camden 2008

 

16



--------------------------------------------------------------------------------



 



ARTICLE 4
INCREASE OF CREDIT FACILITY
Section 4.01. Right to Increase Commitment.
Subject to the terms, conditions and limitations of this Article and this
Agreement, Borrower shall have the right to increase the Fixed Facility
Commitment, the Variable Facility Commitment, or both (the “Expansion”).
Borrower’s right to the Expansion is subject to the following limitations:
(a) Maximum Amount of Increase in Commitment. The maximum amount of the
Expansion is $70,000,000 (for a maximum total Commitment of $450,000,000).
(b) Minimum Request. Each Request for an Expansion shall be in the minimum
amount of $5,000,000.
(c) Terms and Conditions. The terms and conditions (including pricing)
applicable to any Expansion shall be mutually agreed upon by Lender and
Borrower.
Section 4.02. Procedure for Obtaining Increases in Commitment.
To obtain an Expansion, Borrower shall notify Lender of its intention to make an
Expansion Request and Lender shall communicate to Borrower the indicative terms
of such Expansion. Any such indication of terms shall not be binding or a
commitment to make the Expansion in a manner consistent with such indicative
terms or otherwise. If Borrower chooses to proceed with requesting an Expansion,
Borrower shall deliver an Expansion Request to Lender. Each Expansion Request
shall be accompanied by a nonrefundable deposit of $25,000 and shall include the
following:
(a) the total amount of the proposed increase;
(b) a designation of the increase as being part of the Fixed Facility Commitment
and/or the Variable Facility Commitment;
(c) if applicable, a request that Lender inform Borrower of the fixed facility
fee and/or the variable facility fee that will apply to Advances drawn from such
Expansion; and
(d) a request that Lender inform Borrower of Net Worth and Liquidity
requirements that will apply upon the Expansion.
Section 4.03. Closing.
If all conditions precedent contained in Section 6.07 and Section 6.11 and all
applicable General Conditions contained in Section 6.01 are satisfied, Lender
shall permit the Expansion to occur, at a closing to be held at offices
designated by Lender on a Closing Date selected by
Master Credit Facility Agreement
Camden 2008

 

17



--------------------------------------------------------------------------------



 



Lender, and occurring within thirty (30) Business Days after Lender’s receipt of
the Expansion Request (or on such other date as Borrower and Lender may agree).
ARTICLE 5
TERMINATION OF FACILITIES
Section 5.01. Right to Complete or Partial Termination of Facilities.
Subject to the terms and conditions of this Article, Borrower shall have the
right from time to time to permanently reduce the Variable Facility Commitment
and/or the Fixed Facility Commitment.
Section 5.02. Procedure for Complete or Partial Termination of Facilities.
(a) Request. To permanently reduce the Variable Facility Commitment or the Fixed
Facility Commitment, Borrower shall deliver a Facility Termination Request to
Lender. A permanent reduction of the Variable Facility Commitment to $0 shall be
referred to as a “Complete Variable Facility Termination.” A permanent reduction
of the Fixed Facility Commitment to $0 shall be referred to as a “Complete Fixed
Facility Termination.” The Facility Termination Request shall include the
following:
(i) The proposed amount of the reduction in the Variable Facility Commitment
and/or Fixed Facility Commitment; and
(ii) Unless there is a Complete Variable Facility Termination or a Complete
Fixed Facility Termination, a designation by Borrower of any Variable Advances
that will be prepaid and/or any Fixed Advances that will be prepaid.
Any release of Collateral, whether or not made in connection with a Facility
Termination Request, must comply with all conditions to a release that are
contained in Section 6.05.
(b) Closing. If all conditions precedent contained in Section 6.09 and all
General Conditions contained in Section 6.01 are satisfied, Lender shall reduce
the Variable Facility Commitment or Fixed Facility Commitment, as the case may
be, to the amount designated by Borrower, at a closing to be held at offices
designated by Lender on a Closing Date selected by Lender, within thirty
(30) Business Days after Lender’s receipt of the Facility Termination Request
(or on such other date as Borrower and Lender may agree), by executing and
delivering the Facility Termination Document evidencing the reduction in the
Facility Commitment.
Section 5.03. Right to Terminate Credit Facility.
Subject to the terms and conditions of this Article, Borrower shall have the
right to terminate this Agreement and the Credit Facility and receive a release
of all of the Collateral.
Master Credit Facility Agreement
Camden 2008

 

18



--------------------------------------------------------------------------------



 



Section 5.04. Procedure for Terminating Credit Facility.
(a) Request. To terminate this Agreement and the Credit Facility, Borrower shall
deliver a Credit Facility Termination Request to Lender.
(b) Closing. If all conditions precedent contained in Section 6.10 are
satisfied, this Agreement shall terminate, and Lender shall cause all of the
Collateral to be released, at a closing to be held at offices designated by
Lender on a Closing Date selected by Lender, within thirty (30) Business Days
after Lender’s receipt of the Credit Facility Termination Request (or on such
other date as Borrower and Lender may agree), by executing and delivering, and
causing all applicable parties to execute and deliver, all at the sole cost and
expense of Borrower, the Credit Facility Termination Documents.
ARTICLE 6
CONDITIONS PRECEDENT TO ALL REQUESTS
Section 6.01. Conditions Applicable to All Requests.
Borrower’s right to close the transaction requested in a Request shall be
subject to Lender’s determination that all of the following general conditions
precedent (“General Conditions”) have been satisfied, in addition to any other
conditions precedent contained in this Agreement:
(a) Reserved.
(b) Payment of Expenses. The payment by Borrower of Lender’s and Fannie Mae’s
reasonable third party out-of-pocket fees and expenses payable in accordance
with this Agreement, including, but not limited to, the legal fees and expenses
described in Section 10.05.
(c) No Material Adverse Change. Except in connection with a Credit Facility
Termination Request, there has been no material adverse change in the financial
condition, business or prospects of Borrower or Guarantor or in the physical
condition, operating performance or value of any of the Mortgaged Properties
since the date of the most recent Compliance Certificate (or, with respect to
the conditions precedent to the Initial Advance, from the condition, business or
prospects reflected in the financial statements, reports and other information
obtained by Lender during its review of Borrower and Guarantor and the Initial
Mortgaged Properties).
(d) No Default. Except in connection with a Credit Facility Termination Request,
there shall exist no Event of Default or Potential Event of Default on the
Closing Date for the Request and, after giving effect to the transaction
requested in the Request, no Event of Default or Potential Event of Default
shall have occurred.
Master Credit Facility Agreement
Camden 2008

 

19



--------------------------------------------------------------------------------



 



(e) No Insolvency. Receipt by Lender on the Closing Date for the Request of
evidence satisfactory to Lender that neither Borrower nor Guarantor is insolvent
(within the meaning of any applicable federal or state laws relating to
bankruptcy or fraudulent transfers) or will be rendered insolvent by the
transactions contemplated by the Loan Documents, including the making of a
Future Advance, or, after giving effect to such transactions, will be left with
an unreasonably small capital with which to engage in its business or
undertakings, or will have intended to incur, or believe that it has incurred,
debts beyond its ability to pay such debts as they mature or will have intended
to hinder, delay or defraud any existing or future creditor.
(f) No Untrue Statements. The Loan Documents shall not contain any untrue or
misleading statement of a material fact and shall not fail to state a material
fact necessary to make the information contained therein not misleading.
(g) Representations and Warranties. Except in connection with a Credit Facility
Termination Request, all representations and warranties made by Borrower and
Guarantor in the Loan Documents shall be true and correct in all material
respects on the Closing Date for the Request with the same force and effect as
if such representations and warranties had been made on and as of the Closing
Date for the Request.
(h) No Condemnation or Casualty. Except in connection with a Credit Facility
Termination Request or a Release Request, there shall not be pending or
threatened any condemnation or other taking, whether direct or indirect, against
the Mortgaged Property and there shall not have occurred any casualty to any
improvements located on the Mortgaged Property, which casualty would have a
Material Adverse Effect.
(i) Delivery of Closing Documents. The receipt by Lender of the following, each
dated as of the Closing Date for the Request, in form and substance satisfactory
to Lender in all respects:
(i) The Loan Documents relating to such Request;
(ii) A Compliance Certificate;
(iii) An Organizational Certificate; and
(iv) Such other documents, instruments, approvals (and, if requested by Lender,
certified duplicates of executed copies thereof) and opinions as Lender may
reasonably request.
(j) Covenants. Except in connection with a Credit Facility Termination Request,
Borrower is in full compliance with each of the covenants contained in Article 8
and Article 9 of this Agreement, without giving effect to any notice and cure
rights of Borrower.
Master Credit Facility Agreement
Camden 2008

 

20



--------------------------------------------------------------------------------



 



Section 6.02. Conditions Precedent to Initial Advance.
The obligation of Lender to make the Initial Advance is subject to the following
conditions precedent:
(a) Receipt by Lender of the fully executed Advance Request;
(b) If the Initial Advance is a Variable Advance, receipt by Lender at least
five (5) days prior to the Initial Closing Date, of the confirmation of an
Interest Rate Cap commitment, in accordance with the Pledge, Interest Rate Cap
Agreement, effective as of the Initial Closing Date;
(c) If the Initial Advance is a Variable Advance, receipt by Lender of Interest
Rate Cap Documents in accordance with the Pledge, Interest Rate Cap Agreement,
effective as of the Initial Closing Date;
(d) Delivery to the Title Company, for filing and/or recording in all applicable
jurisdictions, of all applicable Loan Documents required by Lender, including
duly executed and delivered original copies of the Variable Facility Note or
Fixed Facility Note, as applicable, the Guaranty, the Initial Security
Instruments covering the Initial Mortgaged Properties and UCC-1 Financing
Statements covering the portion of the Collateral comprised of personal
property, and other appropriate instruments, in form and substance reasonably
satisfactory to Lender and in form proper for recordation, as may be necessary
in the opinion of Lender to perfect the Liens created by the applicable Security
Instruments and any other Loan Documents creating a Lien in favor of Lender, and
the payment of all taxes, fees and other charges payable in connection with such
execution, delivery, recording and filing;
(e) If the Initial Advance is a Variable Advance, receipt by Lender of the first
installment of Variable Facility Fee and the entire Discount payable by Borrower
pursuant to Section 1.04(b); and
(f) Receipt by Lender of the Initial Origination Fee pursuant to
Section 10.03(a) and the Initial Due Diligence Fee pursuant to Section 10.04(a).
Section 6.03. Conditions Precedent to Future Advances.
A Future Advance is subject to the satisfaction of the following conditions
precedent:
(a) Except in connection with a Rollover Variable Advance, receipt by Lender of
the fully executed Advance Request;
(b) Except in connection with a Rollover Variable Advance, delivery by Lender to
Borrower of the Rate Form for the Future Advance;
Master Credit Facility Agreement
Camden 2008

 

21



--------------------------------------------------------------------------------



 



(c) Except in connection with a Rollover Variable Advance, after giving effect
to the requested Future Advance, the Coverage and LTV Tests will be satisfied;
(d) If the Advance is a Fixed Advance, delivery of a Fixed Facility Note, duly
executed by Borrower, in the amount and reflecting all of the terms of the Fixed
Advance;
(e) If the Advance is a Variable Advance, delivery of the DMBS Refinance
Confirmation Form, duly executed by Borrower and/or (in the case of a Variable
Advance that is not a Rollover Variable Advance) a new Variable Facility Note,
as applicable;
(f) For any Title Insurance Policy not containing a revolving credit or future
advance endorsement, the receipt by Lender of an endorsement to the Title
Insurance Policy, amending the effective date of the Title Insurance Policy to
the applicable Closing Date and showing no additional exceptions to coverage
other than the exceptions shown on the Initial Closing Date and other exceptions
approved by Lender;
(g) If the Advance is a Variable Advance, the receipt by Lender of the first
installment of Variable Facility Fee for the Variable Advance and the entire
Discount for the Variable Advance payable by Borrower pursuant to
Section 1.04(b);
(h) If the Advance is a Variable Advance (and not a Rollover Variable Advance),
receipt by Lender at least five (5) days prior to the applicable Closing Date,
of the confirmation of an Interest Rate Cap commitment, in accordance with the
Pledge, Interest Rate Cap Agreement, effective as of the Closing Date;
(i) If the Advance is a Variable Advance (and not a Rollover Variable Advance),
receipt by Lender of Interest Rate Cap Documents, in accordance with the Pledge,
Interest Rate Cap Agreement, effective as of the Closing Date;
(j) Except in connection with a Rollover Variable Advance, receipt by Lender of
a Confirmation of Guaranty; and
(k) Receipt by Lender of one or more endorsements as specified by Lender
increasing the amount of any or all Title Insurance Policies in the aggregate
equal to the amount of Future Advances made pursuant to Section 2.06.
Section 6.04. Conditions Precedent to Addition of an Additional Mortgaged
Property to the Collateral Pool.
The addition of an Additional Mortgaged Property to the Collateral Pool on the
applicable Closing Date is subject to the satisfaction of the following
conditions precedent:
(a) The proposed Additional Mortgaged Property has a Debt Service Coverage Ratio
of not less than 1.55 with respect to the portion of the Allocated Facility
Amount
Master Credit Facility Agreement
Camden 2008

 

22



--------------------------------------------------------------------------------



 



for such Additional Mortgaged Property drawn from the Fixed Facility Commitment
and 1.30 with respect to the portion of the Allocated Facility Amount for such
Additional Mortgaged Property drawn from the Variable Facility Commitment and a
Loan to Value Ratio of not more than fifty-five percent (55%) or immediately
after giving effect to the requested addition, the Coverage and LTV Tests will
be satisfied, provided that the Additional Mortgaged Property has a Debt Service
Coverage Ratio of not less than 1.35 with respect to the portion of the
Allocated Facility Amount for such Additional Mortgaged Property drawn from the
Fixed Facility Commitment and 1.10 with respect to the portion of the Allocable
Facility Amount for such Mortgaged Property drawn from the Variable Facility
Commitment, and its Loan to Value Ratio must not exceed sixty-five percent
(65%);
(b) Receipt by Lender of the Addition Fee, or if the Additional Mortgaged
Property is being added in connection with a substitution made pursuant to
Section 3.05 of this Agreement, receipt by Lender of the Substitution Fee;
(c) Delivery to the Title Company, with fully executed instructions directing
the Title Company to file and/or record in all applicable jurisdictions, all
applicable Addition Loan Documents required by Lender, including duly executed
and delivered original copies of any Security Instruments and UCC-1 Financing
Statements covering the portion of the Additional Mortgaged Property comprised
of personal property, and other appropriate documents, in form and substance
satisfactory to Lender and in form proper for recordation, as may be necessary
in the opinion of Lender to perfect the Lien created by the applicable
additional Security Instrument, and any other Addition Loan Document creating a
Lien in favor of Lender, and the payment of all taxes, fees and other charges
payable in connection with such execution, delivery, recording and filing;
(d) If required by Lender, amendments to the Notes and the Security Instruments,
reflecting the addition of the Additional Mortgaged Property to the Collateral
Pool and, as to any Note or Security Instrument so amended or if Lender
determines that such endorsement is necessary to maintain the priority of the
Lien created in favor of Lender with respect to the Outstanding Indebtedness or
to maintain the validity of any Title Insurance Policy, the receipt by Lender of
an endorsement to each Title Insurance Policy insuring the Security Instrument,
amending the effective date of each Title Insurance Policy to the Closing Date
and showing no additional exceptions to coverage other than the exceptions shown
on the Initial Closing Date, Permitted Liens and other exceptions approved by
Lender;
(e) If the Title Insurance Policy for the Additional Mortgaged Property contains
a tie-in endorsement, an endorsement to each other Title Insurance Policy
containing a tie-in endorsement, adding a reference to the Additional Mortgaged
Property, to the extent a tie-in endorsement is available with respect to the
applicable Title Insurance Policy;
(f) Any proposed Additional Borrower meets and satisfies all of the requirements
and conditions of Section 14.02; and
Master Credit Facility Agreement
Camden 2008

 

23



--------------------------------------------------------------------------------



 



(g) Receipt by Lender on the Closing Date of a Confirmation of Obligations.
Section 6.05. Conditions Precedent to Release of Property from the Collateral
Pool.
The release of a Mortgaged Property from the Collateral Pool is subject to the
satisfaction of the following conditions precedent on or before the Closing
Date:
(a) Receipt by Lender of the fully executed Release Request;
(b) Immediately after giving effect to the requested release the Coverage and
LTV Tests will be satisfied;
(c) Receipt by Lender of the Release Price;
(d) Receipt by Lender of the Release Fee and all other amounts owing under
Section 3.04(c);
(e) Receipt by Lender on the Closing Date of one (1) or more counterparts of
each Release Document, dated as of the Closing Date, signed by each of the
parties (other than Lender) who is a party to such Release Document;
(f) If required by Lender, amendments to the Notes and the Security Instruments,
reflecting the release of the Release Mortgaged Property from the Collateral
Pool and, as to any Security Instrument or Note so amended or if Lender
determines that such endorsement is necessary to maintain the priority of the
Lien created in favor of Lender with respect to the Outstanding Indebtedness or
to maintain the validity of any Title Insurance Policy, the receipt by Lender of
an endorsement to each Title Insurance Policy insuring the Security Instrument,
amending the effective date of each Title Insurance Policy to the Closing Date
and showing no additional exceptions to coverage other than the exceptions shown
on the Initial Closing Date, Permitted Liens and other exceptions approved by
Lender;
(g) If Lender determines the Release Mortgaged Property to be one (1) phase of a
project, and one (1) or more other phases of the project are Mortgaged
Properties which will remain in the Collateral Pool (“Remaining Mortgaged
Properties”), Lender must determine that the Remaining Mortgaged Properties can
be operated separately from the Release Mortgaged Property and any other phases
of the project which are not Mortgaged Properties and whether any cross use
agreements or easements are necessary. In making this determination, Lender
shall evaluate access, utilities, marketability, community services, ownership
and operation of the Release Properties and any other issues identified by
Lender in connection with similar loans anticipated to be sold to Fannie Mae;
(h) Receipt by Lender of endorsements to the tie-in endorsements of the Title
Insurance Policies, if deemed necessary by Lender, to reflect the release; and
Master Credit Facility Agreement
Camden 2008

 

24



--------------------------------------------------------------------------------



 



(i) Receipt by Lender on the Closing Date of a Confirmation of Obligation.
Section 6.06. Conditions Precedent to Substitutions.
The obligation of Lender to make a requested Substitution is subject to Lender’s
determination that each of the following conditions precedent has been met:
(a) Receipt by Lender of the fully executed Substitution Request;
(b) Receipt by Lender of the Substitution Deposit to the extent necessary under
Section 3.07;
(c) Receipt by Lender of the Additional Collateral Due Diligence Fees and
Substitution Fee;
(d) Such Substitute Mortgaged Property securing such Advance shall comply with
the provisions of Section 3.06(b) of this Agreement;
(e) Delivery to the Title Company, with fully executed instructions directing
the Title Company to file and/or record in all applicable jurisdictions, all
applicable Loan Documents reasonably required by Lender to be filed or recorded,
including duly executed and delivered original copies of any Security Instrument
and UCC-1 Financing Statements covering the portion of the Substitute Mortgaged
Property comprised of personal property, and other appropriate documents, in
form and substance reasonably satisfactory to Lender and in form proper for
recordation, as may be necessary in the reasonable opinion of Lender to perfect
the Lien created by the applicable additional Security Instrument, and any other
relevant Loan Document creating a Lien in favor of Lender, and the payment of
all taxes, fees and other charges payable in connection with such execution,
delivery, recording and filing;
(f) Receipt by Lender of endorsements to the tie-in endorsements of the Title
Insurance Policies, if deemed necessary by Lender, to reflect the substitution,
to the extent a tie-in endorsement is available with respect to the applicable
Title Insurance Policies;
(g) Receipt of all documents required for the addition of the Substitute
Mortgaged Property pursuant to the Underwriting Requirements;
(h) Any proposed Additional Borrower meets and satisfies all of the requirements
and conditions of Section 14.02;
(i) Receipt by Lender on the Closing Date of a Confirmation of Obligations; and
(j) If required by Lender, amendments to the Notes and the Security Instruments,
reflecting the Substitution and, as to any Security Instrument or Note so
amended or
Master Credit Facility Agreement
Camden 2008

 

25



--------------------------------------------------------------------------------



 



if Lender determines that such endorsement is necessary to maintain the priority
of the Lien created in favor of Lender with respect to the Outstanding
Indebtedness or to maintain the validity of any Title Insurance Policy, the
receipt by Lender of an endorsement to each Title Insurance Policy insuring the
Security Instrument, amending the effective date of each Title Insurance Policy
to the Closing Date and showing no additional exceptions to coverage other than
the exceptions shown on the Initial Closing Date, Permitted Liens and other
exceptions approved by Lender.
Section 6.07. Conditions Precedent to Increase in Commitment.
The right of Borrower to an Expansion is subject to the satisfaction of the
following conditions precedent on or before the Closing Date:
(a) Receipt by Lender of the fully executed Expansion Request;
(b) Reserved;
(c) Receipt by Lender, if available, of an endorsement to each Title Insurance
Policy, amending the effective date of the Title Insurance Policy to the Closing
Date, increasing the limits of liability to the Commitment, as increased under
this Article, showing no additional exceptions to coverage other than the
exceptions shown on the applicable Title Insurance Policy and other exceptions
approved by Lender, together with any reinsurance agreements required by Lender;
and
(d) Receipt by Lender of fully executed original copies of all Expansion Loan
Documents, each of which shall be in full force and effect, and in form and
substance satisfactory to Lender in all respects.
Section 6.08. Conditions Precedent to Conversion.
The conversion of all or a portion of the Variable Facility Commitment to the
Fixed Facility Commitment is subject to the satisfaction of the following
conditions precedent on or before the Closing Date:
(a) Receipt by Lender of the fully executed Conversion Request;
(b) After giving effect to the requested conversion, the Coverage and LTV Tests
will be satisfied;
(c) Prepayment by Borrower in full of any Variable Advances Outstanding that
Borrower has designated for payment; provided, however, no associated prepayment
premiums and other amounts due with respect to the prepayment of such Variable
Advances shall be payable by Borrower;
Master Credit Facility Agreement
Camden 2008

 

26



--------------------------------------------------------------------------------



 



(d) If required by Lender, receipt by Lender of an endorsement to each Title
Insurance Policy, amending the effective date of the Title Insurance Policy to
the Closing Date and showing no additional exceptions to coverage other than the
exceptions shown on the Initial Closing Date and other exceptions approved by
Lender; and
(e) Receipt by Lender of one (1) or more counterparts of each Conversion
Document, dated as of the Closing Date, signed by each of the parties (other
than Lender) to such Conversion Document.
Section 6.09. Conditions Precedent to Complete or Partial Termination of
Facilities.
The right of Borrower to reduce the Commitment and the obligation of Lender to
execute the Facility Termination Document, are subject to the satisfaction of
the following conditions precedent on or before the Closing Date:
(a) Receipt by Lender of the fully executed Facility Termination Request;
(b) Payment by Borrower in full of all of the Variable Advances Outstanding and
Fixed Advances Outstanding, as the case may be, required to reduce the aggregate
unpaid principal balance of all Variable Advances Outstanding and Fixed Advances
Outstanding, as the case may be, to not greater than the Variable Facility
Commitment and Fixed Facility Commitment, as the case may be, including any
associated prepayment premiums or other amounts due under the Notes (but if
Borrower is not required to prepay all of the Variable Advances Outstanding or
Fixed Advances Outstanding, as the case may be, Borrower shall have the right to
select which of the Variable Advances or Fixed Advances, as the case may be,
shall be repaid); and
(c) Receipt by Lender on the Closing Date of one (1) or more counterparts of the
Facility Termination Document, dated as of the Closing Date, signed by each of
the parties (other than Lender) who is a party to such Facility Termination
Document.
Section 6.10. Conditions Precedent to Termination of Credit Facility.
The right of Borrower to terminate this Agreement and the Credit Facility and to
receive a release of all of the Collateral from the Collateral Pool and Lender’s
obligation to execute and deliver the Credit Facility Termination Documents on
the Closing Date are subject to the following conditions precedent:
(a) Receipt by Lender of the fully executed Credit Facility Termination Request;
and
Master Credit Facility Agreement
Camden 2008

 

27



--------------------------------------------------------------------------------



 



(b) Payment by Borrower in full of all of the Notes Outstanding on the Closing
Date, including any associated prepayment premiums or other amounts due under
the Notes and all other amounts owing by Borrower to Lender under this
Agreement; and
Section 6.11. Delivery of Opinion Relating to Advance Request, Addition Request,
Substitution Request, Conversion Request or Expansion Request.
With respect to the closing of an Advance Request, an Addition Request, a
Substitution Request, a Conversion Request or an Expansion Request, it shall be
a condition precedent that Lender receives favorable opinions of counsel
(including local counsel, as applicable) to Borrower, as to the due organization
and qualification of Borrower, the due authorization, execution, delivery and
enforceability of each Loan Document executed in connection with the Request and
such other matters as Lender may reasonably require, each dated as of the
Closing Date for the Request, in form and substance satisfactory to Lender in
all respects.
Section 6.12. Delivery of Property-Related Documents.
With respect to each of the Initial Mortgaged Properties or an Additional
Mortgaged Property or a Substitute Mortgaged Property, it shall be a condition
precedent that Lender receive from Borrower each of the documents and reports
required by Lender pursuant to the Underwriting Requirements in connection with
the addition of such Mortgaged Property to the Collateral Pool and, each of the
following, each dated as of the applicable Closing Date for the Initial
Mortgaged Property or an Additional Mortgaged Property or a Substitute Mortgaged
Property, as the case may be, in form and substance satisfactory to Lender in
all respects:
(a) A commitment for the Title Insurance Policy applicable to the Mortgaged
Property and a pro forma Title Insurance Policy based on the Commitment;
(b) the Insurance Policy (or a certified copy of the Insurance Policy)
applicable to the Mortgaged Property;
(c) The Survey applicable to the Mortgaged Property;
(d) Evidence satisfactory to Lender of compliance of the Mortgaged Property with
Property Laws;
(e) A Replacement Reserve Agreement or an amendment thereto, providing for the
establishment of a replacement reserve account, to be pledged to Lender, in
which the owner shall (unless waived by Lender) periodically deposit amounts for
replacements for improvements at the Mortgaged Property and as additional
security for Borrower’s obligations under the Loan Documents;
Master Credit Facility Agreement
Camden 2008

 

28



--------------------------------------------------------------------------------



 



(f) A Completion/Repair and Security Agreement or an amendment thereto, together
with required escrows, on the standard form required by Lender;
(g) An Assignment of Management Agreement or an amendment thereto, on the
standard form required by Lender, if applicable;
(h) An Assignment of Leases and Rents, if Lender determines one to be necessary
or desirable, provided that the provisions of any such assignment shall be
substantively identical to those in the Security Instrument covering the
Collateral, with such modifications as may be necessitated by applicable state
or local law;
(i) In relation to each Initial Mortgaged Property, a Security Instrument to
effectuate the addition of such Initial Mortgaged Property to the Collateral
Pool, in relation to each Additional Mortgaged Property, a Security Instrument
to effectuate the addition of such Additional Mortgaged Property to the
Collateral Pool, and in relation to each Substitute Mortgaged Property, a
Security Instrument to effectuate the addition of such Substitute Mortgaged
Property to the Collateral Pool and a Note relating to the Mortgaged Properties.
The amount secured by each Security Instrument shall be equal to the Commitment
in effect from time to time;
(j) A Certificate of Borrower Parties;
(k) A Confirmation of Guaranty by each party providing a guaranty to Lender; and
(l) A Contribution Agreement or an amendment thereto.
Section 6.13. Additional Collateral.
If Lender determines that, with respect to the addition, release or substitution
of Mortgaged Properties, the Coverage and LTV Tests are not met when required to
be satisfied by the terms of this Agreement, Borrower shall have the option of
either (A) providing to Lender a Letter of Credit which shall either have a term
equal to the Term of this Agreement or shall have a term of at least 364 days
and provide for a drawing 30 days prior to its date of termination in the event
it is not renewed; (B) depositing cash or Cash Equivalents (as defined in
Sections (a) through (c) of the definition of Cash Equivalents) to the Cash
Collateral Account; (C) adding an Additional Mortgaged Property to the
Collateral Pool in a manner which meets the requirements of Article 3 but which
Additional Mortgaged Property is to be encumbered solely by a Security
Instrument in favor of Lender securing all of the Obligations (any of the above
constituting “Additional Collateral”); or (D) to the extent permitted under the
Loan Documents, prepaying in part or in whole the outstanding principal amount
of Advances designated by Lender, in each case in an amount or, in relation to
an Additional Mortgaged Property, with value equal to that amount which Lender
determines will cause the Coverage and LTV Tests to be satisfied. For purposes
of making such calculation, Lender shall deduct the amount of cash and Cash
Master Credit Facility Agreement
Camden 2008

 

29



--------------------------------------------------------------------------------



 



Equivalents (as defined in Sections (a) through (c) of the definition of Cash
Equivalents) deposited to the Cash Collateral Account or the amount available
under the Letter of Credit from the outstanding principal balance of all
Advances (the “Assumed Mortgage Principal Amount”) and (i) calculate the
interest component of debt service based on such Assumed Mortgage Principal
Amount and (ii) calculate the principal component of debt service by multiplying
the actual amount of principal times a fraction with a numerator equal to the
Assumed Mortgage Principal Amount and a denominator equal to the actual
outstanding principal amount of all of the Advances. In the event such Borrower
exercises either of the options set forth in clauses (A) or (B) of this
paragraph, Borrower shall execute and deliver a Cash Collateral Agreement.
Lender shall agree at the request of Borrower to exchange one type of Additional
Collateral for another type of Additional Collateral within a reasonable time
period, provided such other type of Additional Collateral is of equivalent value
and which meets the requirements of this Agreement. Notwithstanding any
provision hereof to the contrary, except for any Substitution Deposit delivered
in accordance with Section 3.07 (the amount and application of which shall be
determined in accordance with said Section 3.07), (i) the value of any
Additional Collateral (excluding the Additional Collateral which constitutes an
Additional Mortgaged Property) delivered pursuant to this Section 6.13 (other
than Substitution Deposits) shall not exceed ten percent (10%) of the aggregate
Valuation of all Mortgaged Properties in the Collateral Pool, and (ii) in the
event the Coverage and LTV Tests (without regard to the Additional Collateral)
are not satisfied within one year after delivery of the Additional Collateral,
Borrower shall be required to prepay the Advances Outstanding in an amount
determined by Lender to cause the Coverage and LTV Tests to be satisfied, and
the Lender may draw on such Additional Collateral and use the monies to make
such prepayment. Any Advances required to be prepaid pursuant to the preceding
sentence shall be selected by the Borrower and, in addition to the prepayment of
the related Notes, Borrower shall pay all associated prepayment premiums and
other amounts due under the Notes being prepaid.
Section 6.14. Reserved.
Section 6.15. Letters of Credit.
(a) Letter of Credit Requirements. If Borrower provides Lender with a Letter of
Credit pursuant to this Agreement, the Letter of Credit shall be in form and
substance satisfactory to Lender and Lender shall be entitled to draw under such
Letter of Credit solely upon presentation of a sight draft to the LOC Bank. Any
Letter of Credit shall be for a term of at least 364 days. Any Letter of Credit
shall be issued by a financial institution satisfactory to Lender and shall have
its long-term debt obligations rated at least “A” or an equivalent rating by S&P
and Moody’s and its short-term debt obligations rated “A 1” / “P-1” or an
equivalent rating by S&P and by Moody’s.
(b) Draws Under Letter of Credit. Lender shall have the right in its sole
discretion to draw monies under the Letter of Credit:
Master Credit Facility Agreement
Camden 2008

 

30



--------------------------------------------------------------------------------



 



(i) upon the occurrence of (A) an Event of Default; or (B) a Potential Event of
Default of which the Borrower has knowledge has occurred and continued for two
(2) Business Days;
(ii) if 30 days prior to the expiration of the Letter of Credit, the Letter of
Credit has not been extended for a term of at least 364 days; or
(iii) upon the downgrading of the long-term obligations of the LOC Bank below
“A” or an equivalent rating by either Rating Agency or short-term debt below
“A-1"/“P-1” or an equivalent rating by either Rating Agency.
(c) Deposit to Cash Collateral Agreement. If Lender draws under the Letter of
Credit pursuant to Section 6.15(b)(ii) or (iii) above, Lender shall deposit such
draw monies into the Cash Collateral Account.
(d) Default Draws. If Lender draws under the Letter of Credit pursuant to
Section 6.15(b)(i) above, Lender may in its sole discretion use monies drawn
under the Letter of Credit for any of the following purposes:
(i) to pay any amounts required to be paid by Borrower under the Loan Documents
(including, without limitation, any amounts required to be paid to Lender under
this Agreement);
(ii) to (on such Borrower’s behalf, or on its own behalf if Lender becomes the
owner of the Mortgaged Property) pre-pay any Note;
(iii) to make improvements or repairs to any Mortgaged Property; or
(iv) to deposit monies into the Cash Collateral Account.
(e) Legal Opinion. Prior to or simultaneous with the delivery of any new Letter
of Credit (but not the extension of any existing Letter of Credit), such
Borrower shall cause the LOC Bank’s counsel to deliver a legal opinion
substantially in the form of Exhibit W-1 or Exhibit W-2, as applicable, and in
any event satisfactory in form and substance to the Lender in the Lender’s sole
discretion.
ARTICLE 7
REPRESENTATIONS AND WARRANTIES
Section 7.01. Representations and Warranties of Borrower.
The representations and warranties of Borrower Parties are contained in the
Certificate of Borrower Parties.
Master Credit Facility Agreement
Camden 2008

 

31



--------------------------------------------------------------------------------



 



Section 7.02. Representations and Warranties of Lender.
Lender hereby represents and warrants to Borrower as follows as of the date
hereof:
(a) Due Organization. Lender is a corporation duly organized, validly existing
and in good standing under the laws of Ohio.
(b) Power and Authority. Lender has the requisite power and authority to execute
and deliver this Agreement and to perform its obligations under this Agreement.
(c) Due Authorization. The execution and delivery by Lender of this Agreement,
and the consummation by it of the transactions contemplated thereby, and the
performance by it of its obligations thereunder, have been duly and validly
authorized by all necessary action and proceedings by it or on its behalf.
ARTICLE 8
AFFIRMATIVE COVENANTS OF BORROWER AND GUARANTOR
Borrower agrees and covenants with Lender that, at all times during the Term of
this Agreement:
Section 8.01. Compliance with Agreements.
(a) Borrower and Guarantor shall comply with all the terms and conditions of
each Loan Document to which it is a party or by which it is bound; provided,
however, that Borrower’s or Guarantor’s failure to comply with such terms and
conditions shall not be an Event of Default until the expiration of the
applicable notice and cure periods, if any, specified in the applicable Loan
Document.
(b) Borrower shall comply with all the material terms and conditions of any
building permits or any conditions, easements, rights-of-way or covenants of
record, restrictions of record or any recorded or, to the extent Borrower has
knowledge thereof, unrecorded agreement affecting or concerning any Mortgaged
Property including planned development permits, mitigation plans, condominium
declarations, and reciprocal easement and regulatory agreements with any
Governmental Authority; provided, however, that Borrower’s failure to comply
with such terms and conditions shall not be an Event of Default until the
expiration of the applicable notice and cure periods, if any, specified in the
applicable document.
Section 8.02. Maintenance of Existence.
(a) Each Borrower Party shall maintain its existence and continue to be
organized under the laws of the state of its organization. Borrower shall
continue to be duly qualified to do business in each jurisdiction in which such
qualification is necessary to the conduct of its business and where the failure
to be so qualified would adversely affect the
Master Credit Facility Agreement
Camden 2008

 

32



--------------------------------------------------------------------------------



 



validity of, the enforceability of, or the ability to perform, its obligations
under this Agreement or any other Loan Document.
(b) During the Term of this Agreement, Camden shall qualify, and be taxed as, a
real estate investment trust under Subchapter M of the Internal Revenue Code and
will not be engaged in any activities which would reasonably be anticipated to
jeopardize such qualification and tax treatment.
Section 8.03. Financial Statements; Accountants’ Reports; Other Information.
(a) Each Borrower Party shall keep and maintain at all times at the address set
forth in Section 15.08 of this Agreement, and (at Lender’s request after an
Event of Default) shall make available at the Mortgaged Property, complete and
accurate books of accounts and records (including copies of supporting bills and
invoices) in sufficient detail to correctly reflect (i) all of Borrower’s and
Guarantor’s financial transactions and assets, and (ii) the results of the
operation of each Mortgaged Property, and copies of all written contracts,
Leases and other instruments which affect each Mortgaged Property (including all
bills, invoices and contracts for electrical service, gas service, water and
sewer service, waste management service, telephone service and management
services). The books, records, contracts, Leases and other instruments shall be
subject to examination and inspection at any reasonable time by Lender.
(b) In addition, each Borrower and Guarantor (with respect to clauses (i), (ii),
(xi) and (xiii) set forth below) shall furnish, or cause to be furnished, to
Lender:
(i) Annual Financial Statements. As soon as available, and in any event within
one hundred twenty (120) days after the close of its fiscal year during the Term
of this Agreement, the audited consolidated balance sheet showing all assets and
liabilities of Camden, the audited consolidated statement of operations of
Camden and the unaudited consolidated statement of operations of Borrower for
such fiscal year, and the audited consolidated statement of cash flows of Camden
and the unaudited consolidated statement of cash flows of Borrower for such
fiscal year, all in reasonable detail and stating in comparative form the
respective figures for the corresponding date and period in the prior fiscal
year, prepared in accordance with GAAP consistently applied and as to Camden,
accompanied by a certificate of Camden’s independent certified public
accountants to the effect that such financial statements have been audited by
such accountants, and that such financial statements fairly present the results
of Camden’s operations and financial condition for the periods and dates
indicated, with such certification to be free of exceptions and qualifications
as to the scope of the audit as to the going concern nature of the business;
(ii) Quarterly Financial Statements. As soon as available, and in any event
within forty five (45) days after each of the first three fiscal quarters of
each fiscal year during the Term of this Agreement, beginning with the fiscal
quarter ending March 31, 2009, the unaudited consolidated balance sheet showing
all assets and liabilities of Camden as of the end of any such fiscal quarter,
the unaudited consolidated statement of operations of Borrower and
Master Credit Facility Agreement
Camden 2008

 

33



--------------------------------------------------------------------------------



 



Camden and the unaudited consolidated statement of cash flows of Borrower and
Camden for the portion of the fiscal year ended with the last day of such
quarter, all prepared in accordance with GAAP and in reasonable detail and
stating in comparative form the respective figures for the corresponding date
and period in the previous fiscal year, accompanied by a certificate of an
authorized representative of Borrower and Camden reasonably acceptable to Lender
stating that such financial statements have been prepared in accordance with
GAAP, consistently applied, and fairly present the results of its operations and
financial condition for the periods and dates indicated, subject to year end
adjustments in accordance with GAAP;
(iii) Quarterly Property Statements. As soon as available in electronic format,
and in any event within forty five (45) days after each Calendar Quarter, a
statement of income and expenses of each Mortgaged Property prepared in
accordance with GAAP and accompanied by a certificate of an authorized
representative of Borrower reasonably acceptable to Lender to the effect that
each such statement of income and expenses fairly, accurately and completely
presents the operations of each such Mortgaged Property for the period
indicated;
(iv) Annual Property Statements. As soon as available in electronic format, and
in any event on an annual basis within forty five (45) days after the close of
its fiscal year, an annual statement of income and expenses of each Mortgaged
Property accompanied by a certificate of an authorized representative of
Borrower reasonably acceptable to Lender to the effect that each such statement
of income and expenses fairly, accurately and completely presents the operations
of each such Mortgaged Property for the period indicated;
(v) Monthly Property Statements. Upon Lender’s request and no later than 30 days
after such request, a monthly electronic property management report for each
Mortgaged Property, showing the number of inquiries made and rental applications
received from tenants or prospective tenants and deposits received from tenants
and any other information requested by Lender and a statement of income and
expense of each Mortgaged Property for the prior month;
(vi) Updated Rent Rolls. Within 120 days after the end of each fiscal year of
each Borrower, and at any other time upon Lender’s request, a current Rent Roll
for each Mortgaged Property, showing the name of each tenant, and for each
tenant, the space occupied, the lease expiration date, the rent payable for the
current month, the date through which rent has been paid and any other
information requested by Lender and accompanied by a certificate of an
authorized representative of Borrower reasonably acceptable to Lender to the
effect that each such Rent Roll fairly, accurately and completely presents the
information required therein;
(vii) Security Deposit Information. Within 120 days after the end of each fiscal
year of Borrower, and at any other time upon Lender’s request, an accounting of
all security deposits held in connection with any Lease of any part of any
Mortgaged Property, including the name and identification number of the accounts
in which such security deposits are held, the name and address of the financial
institutions in which such security deposits are held
Master Credit Facility Agreement
Camden 2008

 

34



--------------------------------------------------------------------------------



 



and the name and telephone number of the person to contact at such financial
institution, along with any authority or release necessary for Lender to access
information regarding such accounts;
(viii) Accountants’ Reports; Other Reports. Promptly upon receipt thereof:
copies of any reports which address material weaknesses or problems or
management letters which address material weaknesses or problems or audit
opinions submitted to Borrower by its independent certified public accountants
in connection with the examination of its financial statements made by such
accountants (except for reports otherwise provided pursuant to subsection
(a) above); provided, however, that Borrower shall only be required to deliver
such reports and management letters to the extent that they relate to Borrower
or any Mortgaged Property; and all schedules, financial statements or other
similar reports delivered by Borrower pursuant to the Loan Documents or
requested by Lender with respect to Borrower’s business affairs or condition
(financial or otherwise) or any of the Mortgaged Properties;
(ix) Ownership Interests. Within 120 days after the end of each fiscal year of
Borrower and Guarantor, and at any other time upon Lender’s request, a statement
that identifies all owners of any direct interest in any Targeted Entity (other
than Guarantor) and the interest held by each, if Borrower is a corporation, all
executive officers and directors of Borrower or Guarantor, and if Borrower is a
limited liability company, all managers who are not members;
(x) Annual Budgets. Prior to the start of its fiscal year, an annual budget for
each Mortgaged Property for such fiscal year, setting forth an estimate of all
of the costs and expenses, including capital expenses, of maintaining and
operating each Mortgaged Property; and
(xi) Federal Tax Returns. Upon the request of Lender, after an Event of Default,
the Federal tax return of Borrower and Guarantor that was filed with the
Internal Revenue Service, United States Department of Treasury.
(c) Each of the statements, schedules and reports required by Section 8.03 shall
be certified to be complete and accurate in all material respects by an
individual having authority to bind Borrower, and shall be in such form and
contain such detail as Lender may reasonably require. Upon an Event of Default,
Lender also may require that any statements, schedules or reports be audited at
Borrower’s expense by independent certified public accountants acceptable to
Lender.
(d) If Borrower fails to provide in a timely manner the statements, schedules
and reports required by Section 8.03, Lender shall have the right to have
Borrower’s books and records audited, at Borrower’s expense, by independent
certified public accountants selected by Lender in order to obtain such
statements, schedules and reports, and all related costs and expenses of Lender
shall become immediately due and payable and shall become an additional part of
the Indebtedness as provided in Section 12 of each Security Instrument.
Master Credit Facility Agreement
Camden 2008

 

35



--------------------------------------------------------------------------------



 



(e) If an Event of Default has occurred and is continuing, Borrower shall
deliver to Lender upon written demand all books and records, or copies thereof,
relating to the Mortgaged Property or its operation.
(f) Borrower irrevocably authorizes Lender to obtain a credit report on Borrower
at any time.
(g) If an Event of Default has occurred and Lender has not previously required
Borrower to furnish a quarterly statement of income and expense for the
Mortgaged Property, Lender may require Borrower to furnish such a statement
within forty five (45) days after the end of each fiscal quarter of Borrower
following such Event of Default.
Section 8.04. Access to Records; Discussions With Officers and Accountants.
To the extent permitted by law and in addition to the applicable requirements of
the Security Instruments, Borrower shall permit Lender to:
(a) inspect, make copies and abstracts of, and have reviewed or audited, such of
Borrower’s books and records as may relate to the Obligations or any Mortgaged
Property;
(b) at any time discuss Borrower’s affairs, finances and accounts with
Borrower’s senior management or property managers and independent public
accountants; after an Event of Default, discuss Borrower’s affairs, finances and
account with Guarantor’s officers, partners and employees;
(c) discuss the Mortgaged Properties’ conditions, operations or maintenance with
the managers of such Mortgaged Properties, the officers and employees of
Borrower and/or the Guarantor; and
(d) receive any other information that Lender reasonably deems necessary or
relevant in connection with any Advance, any Loan Document or the Obligations
from the officers and employees of such Borrower or third parties.
Notwithstanding the foregoing, prior to an Event of Default or Potential Event
of Default and in the absence of an emergency, all inspections shall be
conducted at reasonable times during normal business hours upon reasonable
notice to Borrower.
Section 8.05. Certificate of Compliance.
Borrower shall deliver to Lender concurrently with the delivery of the financial
statements and/or reports required by Section 8.03(a) and Section 8.03(b) a
certificate signed by an authorized representative of Borrower reasonably
acceptable to Lender (1) setting forth in reasonable detail the calculations
required to establish whether Borrower and Guarantor were in compliance with the
requirements of this Article 8 of this Agreement on the date of such
Master Credit Facility Agreement
Camden 2008

 

36



--------------------------------------------------------------------------------



 



financial statements, and (2) stating that, to the best knowledge of such
individual following reasonable inquiry, no Event of Default or Potential Event
of Default has occurred, or if an Event of Default or Potential Event of Default
has occurred, specifying the nature thereof in reasonable detail and the action
Borrower is taking or proposes to take. Any certificate required by this Section
shall run directly to and be for the benefit of Lender and Fannie Mae.
Section 8.06. Maintain Licenses.
Borrower shall procure and maintain in full force and effect all licenses,
Permits, charters and registrations which are material to the conduct of its
business and shall abide by and satisfy all terms and conditions of all such
licenses, Permits, charters and registrations.
Section 8.07. Inform Lender of Material Events.
Borrower shall promptly inform Lender in writing of any of the following (and
shall deliver to Lender copies of any related written communications,
complaints, orders, judgments and other documents relating to the following) of
which an officer of Camden has actual knowledge:
(a) Defaults. The occurrence of any Event of Default or any Potential Event of
Default under this Agreement or any other Loan Document;
(b) Regulatory Proceedings. The commencement of any rulemaking or disciplinary
proceeding or the promulgation of any proposed or final rule which would have,
or may reasonably be expected to have, a Material Adverse Effect; the receipt of
notice from any Governmental Authority having jurisdiction over Borrower that
(1) Borrower is being placed under regulatory supervision, (2) any license,
Permit, charter, membership or registration material to the conduct of
Borrower’s business or the Mortgaged Properties is to be suspended or revoked or
(3) Borrower is to cease and desist any practice, procedure or policy employed
by Borrower in the conduct of its business, and such cessation would have, or
may reasonably be expected to have, a Material Adverse Effect;
(c) Bankruptcy Proceedings. The commencement of any proceedings by or against
Borrower or Guarantor under any applicable bankruptcy, reorganization,
liquidation, insolvency or other similar law now or hereafter in effect or of
any proceeding in which a receiver, liquidator, trustee or other similar
official is sought to be appointed for it;
(d) Environmental Claim. The receipt from any Governmental Authority or other
Person of any notice of violation, claim, demand, abatement, order or other
order or direction (conditional or otherwise) for any damage, including personal
injury (including sickness, disease or death), tangible or intangible property
damage, contribution, indemnity, indirect or consequential damages, damage to
the environment, pollution, contamination or other adverse effects on the
environment, removal, cleanup or remedial action or for fines, penalties or
Master Credit Facility Agreement
Camden 2008

 

37



--------------------------------------------------------------------------------



 



restrictions, resulting from or based upon (1) the existence or occurrence, or
the alleged existence or occurrence, of a Hazardous Substance Activity on any
Mortgaged Property in violation of any law or (2) the violation, or alleged
violation, of any Hazardous Materials Laws in connection with any Mortgaged
Property or any of the other assets of Borrower;
(e) Material Adverse Effects. The occurrence of any act, omission, change or
event (including the commencement or written threat of any proceedings by or
against Borrower in any Federal, state or local court, or before any
Governmental Authority, or before any arbitrator), that has, or would have, a
Material Adverse Effect, subsequent to the date of the most recent audited
financial statements of Borrower delivered to Lender pursuant to Section 8.03;
(f) Accounting Changes. Any material change in Borrower’s accounting policies or
financial reporting practices;
(g) Legal and Regulatory Status. The occurrence of any act, omission, change or
event, including any Governmental Approval, the result of which is to change or
alter in any way the legal or regulatory status of Borrower; if such act,
omission, change or event has or may reasonably be expected to have, a Material
Adverse Effect; and
(h) Change in Senior Management. Any change in the identity of Senior
Management.
Section 8.08. Compliance with Applicable Law.
Borrower shall comply in all material respects with all Applicable Laws now or
hereafter affecting any Mortgaged Property or any part of any Mortgaged Property
or requiring any alterations, repairs or improvements to any Mortgaged Property.
Borrower shall procure and continuously maintain in full force and effect, and
shall abide by and satisfy all material terms and conditions of all Permits, and
shall comply with all written notices from Governmental Authorities.
Section 8.09. Alterations to the Mortgaged Properties.
Except as otherwise provided in the Loan Documents, Borrower shall have the
right to undertake any alteration, improvement, demolition, removal or
construction (collectively, “Alterations”) to the Mortgaged Property which it
owns without the prior consent of Lender; provided, however, that in any case,
no such Alteration shall be made to any Mortgaged Property without the prior
written consent of Lender if (1) such Alteration could reasonably be expected to
adversely affect the value of such Mortgaged Property or its operation as a
multifamily housing facility in substantially the same manner in which it is
being operated on the date such property became Collateral, (2) the construction
of such Alteration could reasonably be expected to result in interference to the
occupancy of tenants of such Mortgaged Property such that tenants in occupancy
with respect to five percent (5%) or more of the Leases would be permitted to
terminate their Leases or to abate the payment of all or any portion of their
rent, or (3) such
Master Credit Facility Agreement
Camden 2008

 

38



--------------------------------------------------------------------------------



 



Alteration will be completed in more than fifteen (15) months from the date of
commencement or in the last year of the Term of this Agreement. Notwithstanding
the foregoing, Borrower must obtain Lender’s prior written consent to construct
Alterations with respect to the Mortgaged Property costing in excess of, with
respect to any Mortgaged Property, the number of units in such Mortgaged
Property multiplied by $2,000, but in any event, costs in excess of $250,000 and
Borrower must give prior written notice to Lender of its intent to construct
Alterations with respect to such Mortgaged Property costing in excess of
$100,000; provided, however, that the preceding requirements shall not be
applicable to Alterations made, conducted or undertaken by Borrower as part of
Borrower’s routine maintenance, and repair or replacement of obsolete equipment
of the Mortgaged Properties as required by the Loan Documents. Notwithstanding
anything contained in this paragraph, in the event that the cost of an
Alteration is less than $100,000 for any Mortgaged Property and such Alteration
shall take place in the last year of the Term of this Agreement, the Borrower
shall not be required to request the prior written consent of Lender prior to
making such Alteration.
Section 8.10. Loan Document Taxes.
If any tax, assessment or Imposition (other than a franchise tax or excise tax
imposed on or measured by, the net income or capital (including branch profits
tax) of Lender (or any transferee or assignee thereof, including a participation
holder)) (“Loan Document Taxes”) is levied, assessed or charged by the United
States, or any State in the United States, or any political subdivision or
taxing authority thereof or therein upon any of the Loan Documents or the
obligations secured thereby, the interest of Lender in the Mortgaged Properties,
or Lender by reason of or as holder of the Loan Documents, Borrower shall pay
all such Loan Document Taxes to, for, or on account of Lender (or provide funds
to Lender for such payment, as the case may be) within thirty (30) days after
written notice from Lender and shall promptly furnish proof of such payment to
Lender, as applicable. In the event of passage of any law or regulation
permitting, authorizing or requiring such Loan Document Taxes to be levied,
assessed or charged, which law or regulation in the opinion of counsel to Lender
may prohibit Borrower from paying the Loan Document Taxes to or for Lender,
Borrower shall enter into such further instruments as may be permitted by law to
obligate Borrower to pay such Loan Document Taxes.
Section 8.11. Further Assurances.
Borrower, at the request of Lender, shall execute and deliver and, if necessary,
file or record such statements, documents, agreements, UCC financing and
continuation statements and such other instruments and take such further action
as Lender from time to time may reasonably request as reasonably necessary,
desirable or proper to carry out more effectively the purposes of this Agreement
or any of the other Loan Documents or to subject the Collateral to the lien and
security interests of the Loan Documents or to evidence, perfect or otherwise
implement, to assure the lien and security interests intended by the terms of
the Loan Documents or in order to exercise or enforce its rights under the Loan
Documents. If Lender believes that an “all-asset” collateral description, as
contemplated by Section 9-504(2) of the UCC, is appropriate as to any
Master Credit Facility Agreement
Camden 2008

 

39



--------------------------------------------------------------------------------



 



Collateral under any Loan Document, the Lender is irrevocably authorized to use
such a collateral description, whether in one or more separate filings or as
part of the collateral description in a filing that particularly describes the
collateral.
Section 8.12. Transfer of Ownership Interests in Borrower or Guarantor.
(a) Prohibition on Transfers. Subject to paragraph (b) of this Section, neither
Borrower nor Guarantor shall cause or permit a Transfer or a Change of Control.
(b) Permitted Transfers. Notwithstanding the provisions of paragraph (a) of this
Section, the following Transfers by Borrower or Guarantor (or owners of
interests in Guarantor), upon prior written notice to Lender (however, prior
notice will not be required with respect to the Transfers described in
subsections (i), (ii) or (iii) below), are permitted without the consent of
Lender (or the payment of any fee):
(i) The issuance by Camden of additional stock and the subsequent Transfer of
such stock, and the issuance by Camden Summit of additional partnership units
and the subsequent Transfer of such units; provided, however, that no Change in
Control occurs as the result of such Transfer.
(ii) A merger with or acquisition of another entity by Camden (or, with respect
to a merger solely to reincorporate in another state, by Camden into another
entity), provided that (1) Camden is the surviving entity (other than a merger
to reincorporate in another state when the other entity can be the surviving
entity in which case Lender is satisfied that the surviving corporation in such
merger shall succeed to all the rights, properties, assets and liabilities of
Camden) after such merger or acquisition, (2) no Change in Control occurs, and
(3) such merger or acquisition does not result in an Event of Default, as such
terms are defined in this Agreement.
(iii) The Transfer of shares of common stock of Camden units; provided, however,
that no Change in Control occurs as the result of such Transfer.
(iv) A Transfer of Ownership Interests in Texas Member; provided, however, after
such Transfer, Camden shall maintain Control over Texas Member and shall
continue to own at least 51% of the Ownership Interests in Texas Member.
(v) A Transfer of Ownership Interests in Camden Member; provided, however, after
such Transfer, Camden Summit shall maintain Control over Camden Member and shall
continue to own at least 51% of the Ownership Interests in Camden Member.
(vi) A Transfer of Ownership Interests in Camden Summit, provided, however,
after such Transfer, Camden General Partner shall continue to own at least 51%
of the Ownership Interests in Camden Summit and there shall be no Change in
Control.
Master Credit Facility Agreement
Camden 2008

 

40



--------------------------------------------------------------------------------



 



(vii) A Transfer of any or all, direct or indirect, Ownership Interests in
Borrower to any wholly-owned subsidiary of Camden.
Section 8.13. Transfer of Ownership of Mortgaged Property.
(a) Prohibition on Transfers. Subject to paragraph (b) of this Section, neither
Borrower nor Guarantor shall cause or permit a Transfer of all or any part of a
Mortgaged Property or interest in any Mortgaged Property.
(b) Permitted Transfers. Notwithstanding provision (a) of this Section, the
following Transfers of a Mortgaged Property by Borrower or Guarantor, upon prior
written notice to Lender (however, prior notice will not be required with
respect to the Transfers permitted pursuant to subsections (i) and (ii) below),
are permitted without the consent of Lender (or the payment of any fee):
(i) The grant of a leasehold interest in individual dwelling units or commercial
spaces in accordance with the Security Instrument.
(ii) A sale or other disposition of obsolete or worn out personal property which
is contemporaneously replaced by comparable personal property of equal or
greater value which is free and clear of liens, encumbrances and security
interests other than those created by the Loan Documents or Permitted Liens.
(iii) The creation of a mechanic’s or materialmen’s lien or judgment lien
against a Mortgaged Property which is released of record or otherwise remedied
to Lender’s satisfaction within thirty (30) days of the date of creation.
(iv) The grant of an easement if, prior to the granting of the easement,
Borrower causes to be submitted to Lender all information required by Lender to
evaluate the easement, and if Lender consents to such easement based upon
Lender’s determination that the easement will not materially affect the
operation of the Mortgaged Property or Lender’s interest in the Mortgaged
Property and Borrower pays to Lender, on demand, all reasonable third party
out-of-pocket costs and expenses incurred by Lender in connection with reviewing
Borrower’s request. Lender shall not unreasonably withhold its consent to or
withhold its agreement to subordinate the lien of a Security Instrument to
(1) the grant of a utility easement serving a Mortgaged Property to a publicly
operated utility, or (2) the grant of an easement related to expansion or
widening of roadways, provided that any such easement is in form and substance
reasonably acceptable to Lender and does not materially and adversely affect the
access, use or marketability of a Mortgaged Property.
(c) Assumption of Collateral Pool. Notwithstanding paragraph (a) of this
Section, a Transfer of the entire Collateral Pool may be permitted with the
prior written consent of Lender if each of the following requirements is
satisfied:
Master Credit Facility Agreement
Camden 2008

 

41



--------------------------------------------------------------------------------



 



(i) the transferee (“New Collateral Pool Borrower”) is a Single Purpose entity,
and executes an assumption agreement that is acceptable to Lender pursuant to
which such New Collateral Pool Borrower assumes all obligations of a Borrower
under all the applicable Loan Documents;
(ii) the applicable Loan Documents shall be amended and restated as deemed
necessary or appropriate by Lender to meet the then-applicable requirements of
the DUS Guide and of Fannie Mae; provided, however, any waivers granted in
connection with the Initial Advances will not be reinstated unless specifically
approved by Lender and Fannie Mae;
(iii) after giving effect to the assumption, the requirements of Section 6.05
and the General Conditions contained in Section 6.01 shall be satisfied;
(iv) New Collateral Pool Borrower shall make such deposits to the reserves or
escrow funds established under the Loan Documents, including replacement
reserves, completion/repair reserves, and all other required escrow and reserve
funds at such times and in such amounts as determined by Lender at the time of
the assumption;
(v) New Collateral Pool Borrower shall propose a guarantor acceptable to Lender,
which guarantor executes and delivers a guaranty acceptable to Lender;
(vi) Lender shall be the servicer of the loan; and
(vii) the requirements of Section 8.14 are satisfied.
Section 8.14. Consent to Prohibited Transfers.
(a) Consent to Prohibited Transfers. Lender may, in its sole and absolute
discretion, consent to a Transfer that would otherwise violate this Section if,
prior to the Transfer, Borrower or Guarantor, as the case may be, has satisfied
each of the following requirements:
(i) the submission to Lender of all information required by Lender to make the
determination required by this Section;
(ii) the absence of any Event of Default;
(iii) the transferee meets all of the eligibility, credit, management and other
standards (including any standards with respect to previous relationships
between Lender and the transferee and the organization of the transferee)
customarily applied by Lender at the time of the proposed Transfer to the
approval of borrowers or guarantors, as the case may be, in connection with the
origination or purchase of similar mortgages, deeds of trust or deeds to secure
debt on multifamily properties;
Master Credit Facility Agreement
Camden 2008

 

42



--------------------------------------------------------------------------------



 



(iv) in the case of a Transfer of direct or indirect ownership interests in
Borrower or Guarantor, as the case may be, if transferor or any other person has
obligations under any Loan Documents, the execution by the transferee of one
(1) or more individuals or entities acceptable to Lender and/or Fannie Mae of an
assumption agreement that is acceptable to Lender and that, among other things,
requires the transferee to perform all obligations of transferor or such person
set forth in such Loan Document, and may require that the transferee comply with
any provisions of this Instrument or any other Loan Document which previously
may have been waived by Lender and/or Fannie Mae;
(v) Lender’s receipt of all of the following:
(1) a transfer fee equal to one (1) percent of the Commitment immediately prior
to the transfer.
(2) In addition, Borrower shall be required to reimburse Lender for all of
Lender’s reasonable out-of-pocket costs (including reasonable attorneys’ fees)
incurred in reviewing the Transfer request.
Section 8.15. Date-Down Endorsements.
Before the release or substitution of a Mortgaged Property and at any time and
from time to time that Lender has reason to believe than an additional lien may
encumber a Mortgaged Property, Lender may obtain an endorsement to each Title
Insurance Policy containing a revolving credit endorsement, amending the
effective date of each such Title Insurance Policy to the date of the title
search performed in connection with the endorsement. Borrower shall pay for the
cost and expenses incurred by Lender to the Title Company in obtaining such
endorsement, provided that, for each Title Insurance Policy, it shall not be
liable to pay for more than one (1) such endorsement in any consecutive twelve
(12) month period.
Section 8.16. Ownership of Mortgaged Properties.
Borrower shall be the sole owner of each of the Mortgaged Properties free and
clear of any Liens other than Permitted Liens.
Section 8.17. Compliance with Net Worth Test.
Camden shall at all times maintain its Net Worth so that it is not less than:
$250 million.
Section 8.18. Compliance with Liquidity Test.
Camden shall at all times maintain cash and Cash Equivalents of not less than an
amount equal to $14.5 million.
Master Credit Facility Agreement
Camden 2008

 

43



--------------------------------------------------------------------------------



 



Section 8.19. Change in Property Manager.
Borrower shall give Lender notice of any change in the identity of the property
manager of each Mortgaged Property, and except with respect to property managers
which are Affiliates of the applicable Borrower, no such change shall be made
without the prior consent of Lender.
Any management agreement must be in form and substance satisfactory to Lender.
Borrower agrees to enter into and cause any property manager to enter into an
assignment and subordination of property management agreement in form and
substance satisfactory to Lender and any other documents or agreements Lender
shall deem necessary in connection with the execution of any property management
agreement.
Section 8.20. Single Purpose Entity.
Borrower and each general partner or managing member of Borrower shall maintain
itself as a Single Purpose entity, provided, however, that (i) Borrower may own
more than one Mortgaged Property, each of which is part of the Collateral Pool
and (ii) Borrower and each general partner or managing member may commingle its
funds with Camden provided that such funds are separately identified and
accounted for.
Section 8.21. ERISA.
Borrower shall at all times remain in compliance in all material respects with
all applicable provisions of ERISA, if any, and shall not incur any liability to
the PBGC on a Plan under Title IV of ERISA. Neither the Borrower, nor any member
of the Controlled Group is or ever has been obligated to contribute to any
Multiemployer Plan. The assets of the Borrower do not constitute plan assets
within the meaning of Department of Labor Regulation §2510.3-101 of any employee
benefit plan subject to Title I of ERISA.
Section 8.22. Consents or Approvals.
Borrower shall obtain any required consent or approval of any creditor of
Borrower, any Governmental Authority or any other Person to perform its
obligations under this Agreement and any other Loan Documents.
Section 8.23. Post-Closing Obligations.
(a) With respect to the Mortgaged Property known as Camden Deerfield, Borrower
shall use commercially reasonable efforts to obtain the Wetland Mitigation Plan
and any amendments and modifications (as defined in the Restrictive Covenant
dated December 31, 1998 by Summit Properties Partnership, L.P. recorded with the
Clerk of the Superior Court of Fulton County, Georgia in Book 25981, Page 200)
and shall deliver the same to Lender promptly upon receipt.
Master Credit Facility Agreement
Camden 2008

 

44



--------------------------------------------------------------------------------



 



(b) With respect to (i) the one (1) missing certificate of occupancy for 3115
Norfolk Street at the Mortgaged Property known as Camden Greenway and (ii) the
missing certificates of occupancy for five (5) buildings at the Mortgaged
Property known as Camden Lake Pine, Borrower shall use commercially reasonable
efforts to obtain and shall deliver promptly to Lender upon receipt: (A) such
certificates of occupancy, (B) evidence satisfactory to Lender of the existence
of such certificates of occupancy from the municipal entity with jurisdiction
over the applicable Mortgaged Property, or (C) evidence satisfactory to Lender
that, notwithstanding the fact that any such certificates of occupancy do not
exist, have not been issued or cannot be located, the municipal entity with
jurisdiction over the applicable Mortgaged Property acknowledges substantially
to the effect that the Mortgaged Property is not in violation of the applicable
local law regarding certificates of occupancy.
ARTICLE 9
NEGATIVE COVENANTS OF BORROWER
Borrower and Guarantor, as applicable, agree and covenant with Lender that, at
all times during the Term of this Agreement:
Section 9.01. Other Activities.
(a) No Targeted Entity other than Camden shall amend its Organizational
Documents in any material respect, including without limitation the allocation
of decision-making rights among the members or partners, without the prior
written consent of Lender;
(b) No Targeted Entity shall dissolve or liquidate in whole or in part;
(c) No Targeted Entity shall, except as otherwise provided in this Agreement,
without the prior written consent of Lender, merge or consolidate with any
Person; or
(d) Borrower shall not use, or permit to be used, any Mortgaged Property for any
uses or purposes other than as a Multifamily Residential Property and ancillary
uses consistent with Multifamily Residential Properties.
Section 9.02. Liens.
Borrower shall not create, incur, assume or suffer to exist any Lien on
Borrower’s interest in any Mortgaged Property or any part of any Mortgaged
Property, except the Permitted Liens.
Section 9.03. Indebtedness.
Borrower shall not incur or be obligated at any time with respect to any
Indebtedness (other than Advances) in connection with any of the Mortgaged
Properties. Neither Borrower nor any owner of Borrower shall incur any
“mezzanine debt,” issue any preferred equity or incur any similar Indebtedness
or equity with respect to any Mortgaged Property.
Master Credit Facility Agreement
Camden 2008

 

45



--------------------------------------------------------------------------------



 



Section 9.04. Principal Place of Business.
Borrower shall not change its principal place of business, state of formation,
legal name or the location of its books and records, each as set forth in the
Certificate of Borrower Parties, without first giving thirty (30) days’ prior
written notice to Lender.
Section 9.05. Condominiums.
Borrower shall not submit any Mortgaged Property to a condominium regime during
the Term of this Agreement.
Section 9.06. Restrictions on Distributions.
Borrower shall not make any distributions of any nature or kind whatsoever to
the owners of its Ownership Interests as such if, at the time of such
distribution, a Potential Event of Default that may reasonably be expected to
result in a Material Adverse Effect or an Event of Default has occurred and
remains uncured.
Section 9.07. No Hedging Arrangements.
Without the prior written consent of Lender, or unless otherwise required by the
Pledge, Interest Rate Cap Agreement, Borrower will not enter into or guarantee,
provide security for or otherwise undertake any form of contingent obligation
with respect to any Hedging Arrangement.
Section 9.08. Confidentiality of Certain Information.
Borrower Parties shall not disclose any terms, conditions, underwriting
requirements or underwriting procedures of the Credit Facility or any of the
Loan Documents; provided, however, that such confidential information may be
disclosed (A) as required by law or pursuant to generally accepted accounting
procedures, (B) to officers, directors, employees, agents, partners, attorneys,
accountants, engineers and other consultants of Borrower Parties who need to
know such information, provided such Persons are instructed to treat such
information confidentially, (C) to any regulatory authority having jurisdiction
over a Borrower Party, (D) in connection with any filings with the Securities
and Exchange Commission or other Governmental Authorities, or (E) to any other
Person to which such delivery or disclosure may be necessary or appropriate
(1) in compliance with any law, rule, regulation or order applicable to a
Borrower Party, or (2) in response to any subpoena or other legal process or
information investigative demand. Borrower permits Lender to disclose all
financial and other information received from or on behalf of Borrower to Fannie
Mae in connection with the assignment of the Loan. Borrower may freely disclose
any information that Borrower has previously disclosed in
Master Credit Facility Agreement
Camden 2008

 

46



--------------------------------------------------------------------------------



 



connection with any filings with the Securities and Exchange Commission or other
Governmental Authorities, that is generally available to the public.
ARTICLE 10
FEES
Section 10.01. Reserved.
Section 10.02. Reserved.
Section 10.03. Origination Fees.
(a) Initial Origination Fee. Borrower shall pay to Lender on the date that is
the earlier of (x) the Initial Closing Date and (y) November 13, 2008 an
origination fee (“Initial Origination Fee”) equal to [*] multiplied by the
Initial Commitment Amount).
(b) Reserved.
Section 10.04. Due Diligence Fees.
(a) Initial Due Diligence Fees. Borrower shall pay to Lender non-refundable due
diligence fees (“Initial Due Diligence Fees”) with respect to each Initial
Mortgaged Property in an amount equal to $5,000 per Initial Mortgaged Property.
All Initial Due Diligence Fees shall have been paid prior to the Initial Closing
Date and all third party costs and out-of-pocket fees and expenses incurred by
Lender and Fannie Mae shall be paid by Borrower on the Initial Closing Date (or,
if the proposed Initial Mortgaged Properties do not become part of the
Collateral Pool, on demand).
(b) Additional Due Diligence Fees for Additional Collateral. Borrower shall pay
to Lender non-refundable additional due diligence fees (the “Additional
Collateral Due Diligence Fees”) with respect to each proposed Additional
Mortgaged Property or Substitute Mortgaged Property, as applicable, in an amount
equal to $5,000 per Additional Mortgaged Property or Substitute Mortgaged
Property, as applicable, which represents the estimated cost for due diligence
expenses. All Additional Collateral Due Diligence Fees, third party costs and
out-of-pocket fees and expenses incurred by Lender and Fannie Mae shall be paid
by Borrower on the applicable Closing Date (or if the relevant proposed
Additional Mortgaged Property or Substitute Mortgaged Property, as applicable,
does not become part of a Collateral Pool, on demand) for the Additional
Mortgaged Property or Substitute Mortgaged Property, as applicable.
 

      *  
Indicates material that has been omitted and for which confidential treatment
has been requested. All such omitted material has been filed with the Securities
and Exchange Commission pursuant to Rule 406 promulgated under the Securities
Act of 1933, as amended.

Master Credit Facility Agreement
Camden 2008

 

47



--------------------------------------------------------------------------------



 



Section 10.05. Legal Fees and Expenses.
(a) Initial Legal Fees. Borrower shall pay, or reimburse Lender for, all
out-of-pocket third party legal fees and expenses incurred by Lender and by
Fannie Mae in connection with the preparation, review and negotiation of this
Agreement and any other Loan Documents executed on the date of this Agreement.
(b) Fees and Expenses Associated with Requests. Borrower shall pay, or reimburse
Lender for, all reasonable out-of-pocket third party costs and expenses incurred
by Lender, including the out-of-pocket legal fees and expenses incurred by
Lender in connection with the preparation, review and negotiation of all
documents, instruments and certificates to be executed and delivered in
connection with each Request, the performance by Lender of any of its
obligations with respect to the Request, the satisfaction of all conditions
precedent to Borrower’s rights or Lender’s obligations with respect to the
Request, and all transactions related to any of the foregoing, including the
cost of title insurance premiums and applicable recordation and transfer taxes
and charges and all other reasonable costs and expenses in connection with a
Request. The obligations of Borrower under this subsection shall be absolute and
unconditional, regardless of whether the transaction requested in the Request
actually occurs. Borrower shall pay such costs and expenses to Lender on the
Closing Date for the Request, or, as the case may be, after demand by Lender
when Lender determines that such Request will not close.
Section 10.06. Failure to Close any Request.
If Borrower makes a Request and fails to close on the Request for any reason
other than the default by Lender, then Borrower shall pay to Lender and Fannie
Mae all damages incurred by Lender and Fannie Mae in connection with the failure
to close.
ARTICLE 11
EVENTS OF DEFAULT
Section 11.01. Events of Default.
Each of the following events shall constitute an “Event of Default” under this
Agreement, whatever the reason for such event and whether it shall be voluntary
or involuntary, or within or without the control of Borrower or be effected by
operation of law or pursuant to any judgment or order of any court or any order,
rule or regulation of any Governmental Authority:
(a) the occurrence of a default under any Loan Document beyond the cure period,
if any, set forth therein or an Event of Default under and as defined in any
Loan Document; or
(b) the failure by Borrower to pay when due any amount payable by Borrower,
beyond any applicable cure period, under any Note, any Security Instrument, this
Agreement or any other Loan Document, including any fees, costs or expenses,
provided that
Master Credit Facility Agreement
Camden 2008

 

48



--------------------------------------------------------------------------------



 



any payment relating to any fee, cost or expense that is not a scheduled payment
must be paid (if not otherwise specified in the applicable Loan Document) within
ten (10) days of written notice by Lender; or
(c) the failure by Borrower to perform or observe any covenant contained in
Sections 8.02, 8.07, 8.12, 8.13, 8.14, 8.16, 8.17, 8.18, 8.20 and ; or
(d) any warranty, representation or other written statement made by or on behalf
of any Targeted Entity contained in this Agreement, any other Loan Document or
in any instrument furnished in compliance with or in reference to any of the
foregoing, is false or misleading in any material respect on any date when made
or deemed made; or
(e) (i) any Targeted Entity shall (A) commence a voluntary case (or, if
applicable, or joint case) under any Chapter of the Bankruptcy Code (as now or
hereafter in effect) or otherwise, (B) file a petition seeking to take advantage
of any other laws, domestic or foreign, relating to bankruptcy, insolvency,
reorganization, debt adjustment, winding up or composition or adjustment of
debts, (C) consent to or fail to contest in a timely and appropriate manner any
petition filed against it in an involuntary case under such bankruptcy laws or
other laws, (D) apply for or consent to, or fail to contest in a timely and
appropriate manner, the appointment of, or the taking of possession by, a
receiver, custodian, trustee or liquidator of itself or of a substantial part of
its property, domestic or foreign, (E) admit in writing its inability to pay, or
generally not be paying, its debts as they become due, (F) make a general
assignment for the benefit of creditors, (G) assert that any Borrower or
Guarantor (solely with respect to the Guaranty), has no liability or obligations
under this Agreement or any other Loan Document to which it is a party; or
(H) take any action for the purpose of effecting any of the foregoing; or
(ii) a case or other proceeding shall be commenced against any Targeted Entity
in any court of competent jurisdiction seeking (A) relief under the Federal
bankruptcy laws (as now or hereafter in effect) or under any other laws,
domestic or foreign, relating to bankruptcy, insolvency, reorganization, winding
upon or composition or adjustment of debts, or (B) the appointment of a trustee,
receiver, custodian, liquidator or the like of any Targeted Entity or of all or
a substantial part of the property, domestic or foreign, of any Targeted Entity
and any such case or proceeding shall continue undismissed or unstayed for a
period of sixty (60) consecutive calendar days, or any order granting the relief
requested in any such case or proceeding against any Targeted Entity (including
an order for relief under such Federal bankruptcy laws) shall be entered; or
(iii) any Targeted Entity files an involuntary petition against Borrower under
any Chapter of the Bankruptcy Code or under any other bankruptcy, insolvency,
reorganization, arrangement or readjustment of debt, dissolution, liquidation or
similar proceeding relating to Borrower under the laws of any jurisdiction.
(f) both (i) an involuntary petition under any Chapter of the Bankruptcy Code is
filed against Borrower or Borrower directly or indirectly becomes the subject of
any
Master Credit Facility Agreement
Camden 2008

 

49



--------------------------------------------------------------------------------



 



bankruptcy, insolvency, reorganization, arrangement, readjustment of debt,
dissolution, liquidation or similar proceeding relating to it under the laws of
any jurisdiction, or in equity, and (ii) any Targeted Entity has acted in
concert or conspired with such creditors of Borrower (other than Lender) to
cause the filing thereof.
(g) if any provision of this Agreement or any other Loan Document or the lien
and security interest purported to be created hereunder or under any Loan
Document shall at any time for any reason cease to be valid and binding in
accordance with its terms on Borrower or Guarantor, or shall be declared to be
null and void, or the validity or enforceability hereof or thereof or the
validity or priority of the lien and security interest created hereunder or
under any other Loan Document shall be contested by any Targeted Entity seeking
to establish the invalidity or unenforceability hereof or thereof, or Borrower
or Guarantor (only with respect to the Guaranty) shall deny that it has any
further liability or obligation hereunder or thereunder; or
(h) (1) the execution by Borrower of a chattel mortgage or other security
agreement on any materials, fixtures or articles used in the construction or
operation of the improvements located on any Mortgaged Property or on articles
of personal property located therein (other than in connection with any
Permitted Liens), or (2) if any such materials, fixtures or articles are
purchased pursuant to any conditional sales contract or other security agreement
or otherwise so that the Ownership thereof will not vest unconditionally in
Borrower free from encumbrances, or if Borrower does not furnish to Lender upon
request the contracts, bills of sale, statements, receipted vouchers and
agreements, or any of them, under which Borrower claim title to such materials,
fixtures, or articles; or
(i) the failure by Borrower to comply with any requirement of any Governmental
Authority by the time required by the Governmental Authority; or
(j) a dissolution or liquidation for any reason (whether voluntary or
involuntary) of any Targeted Entity; or
(k) any judgment against Borrower, any attachment or other levy against any
portion of Borrower’s assets with respect to a claim or claims in an amount in
excess of $250,000 in the aggregate remains unpaid, unstayed on appeal
undischarged, unbonded, not fully insured or undismissed for a period of ninety
(90) days; or
(l) any judgment against Camden, any attachment or other levy against any
portion of Camden’s assets with respect to a claim or claims in an amount in
excess of $2,500,000 in the aggregate remains unpaid, unstayed on appeal,
undischarged, unbonded, not fully insured or undismissed for a period of ninety
(90) days; or
(m) the failure by Borrower or Guarantor to perform or observe any material
term, covenant, condition or agreement hereunder, other than as contained in
subsections (a) through (j) above, within thirty (30) days after receipt of
notice from Lender identifying such failure, provided such period shall be
extended for up to sixty (60) additional days if Borrower,
Master Credit Facility Agreement
Camden 2008

 

50



--------------------------------------------------------------------------------



 



in the discretion of Lender, is diligently pursuing a cure of such default
within sixty (60) days after receipt of notice from Lender.
ARTICLE 12
REMEDIES
Section 12.01. Remedies; Waivers.
Upon the occurrence of an Event of Default, Lender may do any one or more of the
following (without presentment, protest or notice of protest, all of which are
expressly waived by Borrower Party):
(a) by written notice to Borrower, to be effective upon dispatch, terminate the
Commitment and declare the principal of, and interest on, the Advances and all
other sums owing by Borrower to Lender under any of the Loan Documents forthwith
due and payable, whereupon the Commitment will terminate and the principal of,
and interest on, the Advances and all other sums owing by Borrower to Lender
under any of the Loan Documents will become forthwith due and payable.
(b) Lender shall have the right to pursue any other remedies available to it
under any of the Loan Documents.
(c) Lender shall have the right to pursue all remedies available to it at law or
in equity, including obtaining specific performance and injunctive relief.
Section 12.02. Waivers; Rescission of Declaration.
Lender shall have the right, to be exercised in its complete discretion, to
waive any breach hereunder (including the occurrence of an Event of Default), by
a writing setting forth the terms, conditions, and extent of such waiver signed
by Lender and delivered to Borrower. Unless such writing expressly provides to
the contrary, any waiver so granted shall extend only to the specific event or
occurrence which gave rise to the waiver and not to any other similar event or
occurrence which occurs subsequent to the date of such waiver.
Section 12.03. Lender’s Right to Protect Collateral and Perform Covenants and
Other Obligations.
If Borrower or Guarantor fails to perform the covenants and agreements contained
in this Agreement or any of the other Loan Documents, then Lender at Lender’s
option may make such appearances, disburse such sums and take such action as
Lender deems necessary, in its sole discretion, to protect Lender’s interest,
including (1) disbursement of reasonable attorneys’ fees, (2) entry upon the
Mortgaged Property to make repairs and replacements, (3) procurement of
Master Credit Facility Agreement
Camden 2008

 

51



--------------------------------------------------------------------------------



 



satisfactory insurance as provided in Section 5 of the Security Instrument
encumbering the Mortgaged Property, and (4) if the Security Instrument is on a
leasehold, exercise of any option to renew or extend the ground lease on behalf
of Borrower and the curing of any default of Borrower in the terms and
conditions of the ground lease. Any amounts disbursed by Lender pursuant to this
Section, with interest thereon, shall become additional indebtedness of Borrower
secured by the Loan Documents. Unless Borrower and Lender agree to other terms
of payment, such amounts shall be immediately due and payable and shall bear
interest from the date of disbursement at the weighted average, as determined by
Lender, of the interest rates in effect from time to time for each Advance
unless collection from Borrower of interest at such rate would be contrary to
Applicable Law, in which event such amounts shall bear interest at the highest
rate which may be collected from Borrower under Applicable Law. Nothing
contained in this Section shall require Lender to incur any expense or take any
action hereunder.
Section 12.04. No Remedy Exclusive.
Unless otherwise expressly provided, no remedy herein conferred upon or reserved
is intended to be exclusive of any other available remedy, but each remedy shall
be cumulative and shall be in addition to other remedies given under the Loan
Documents or existing at law or in equity.
Section 12.05. No Waiver.
No delay or omission to exercise any right or power accruing under any Loan
Document upon the happening of any Event of Default or Potential Event of
Default shall impair any such right or power or shall be construed to be a
waiver thereof, but any such right and power may be exercised from time to time
and as often as may be deemed expedient.
Section 12.06. No Notice.
To entitle Lender to exercise any remedy reserved to Lender in this Article, it
shall not be necessary to give any notice, other than such notice as may be
required under the applicable provisions of this Agreement or any of the other
Loan Documents.
ARTICLE 13
INSURANCE, REAL ESTATE TAXES AND REPLACEMENT RESERVES
Section 13.01. Insurance and Real Estate Taxes.
(a) Insurance and Tax Escrow; Waiver. Borrower shall establish funds for taxes,
insurance premiums and certain other charges for each Mortgaged Property in
accordance with Section 7(a) of the Security Instrument for each Mortgaged
Property. Notwithstanding the foregoing, so long as no Event of Default or
Potential Event of Default has occurred, Lender hereby waives the obligations of
Borrower under Section 7(a) of each Security Instrument with
Master Credit Facility Agreement
Camden 2008

 

52



--------------------------------------------------------------------------------



 



respect to the escrow of premiums for insurance and taxes (the “Required Escrow
Payments”). During any period in which the obligation to pay the Required Escrow
Payments has been waived pursuant to this Section 13.01, each Borrower shall:
(i) pay insurance premiums by or on behalf of Borrower with respect to the
insurance policy meeting the requirements of the Security Instrument for each
Mortgaged Property, (ii) pay taxes by or on behalf of Borrower, (iii) send
Lender invoices and paid receipts, or other documentation satisfactory to
Lender, evidencing payment of such insurance premiums on the earlier of (A) the
date that each such premium is due and payable and (B) thirty (30) days prior to
the expiration date of such policy, (iv) send Lender invoices and paid receipts,
or other documentation satisfactory to Lender, evidencing payment of such taxes
on the date such taxes are due and payable, (v) provide to Lender written proof
at least thirty (30) days prior to the then-current expiration date of the
insurance policy, certified by the insurance provider, that such policy has been
extended for a period of at least one (1) year, and (vi) include all payments of
insurance premiums and taxes in its monthly and annual property income and
expense data.
(b) Revocation of Waiver. Lender’s waiver of the Required Escrow Payments shall,
at the option of Lender, be revoked upon the occurrence of any of the following
events:
(i) the occurrence of an Event of Default or a Potential Event of Default; or
(ii) any Borrower shall fail to perform its obligations under Section 13.01(a).
(iii) failure by any Borrower to (A) participate in a blanket insurance policy
that complies with Fannie Mae’s insurance requirements and (B) annually furnish
signed insurance binders to Lender within fifteen (15) days prior to the
insurance renewal date.
(c) Upon Lender’s revocation of its waiver of the Required Escrow Payments,
Borrower’s obligations under Section 7(a) of each of the Security Instruments
shall immediately be reinstated.
Section 13.02. Replacement Reserves.
Borrower shall execute a Replacement Reserve Agreement for the Mortgaged
Properties and shall (unless waived by Lender) make all deposits for replacement
reserves in accordance with the terms of the Replacement Reserve Agreement.
Section 13.03. Completion/Repair Reserves.
Borrower shall execute a Completion/Repair and Security Agreement for the
Mortgaged Properties and shall (unless waived by Lender) make all deposits for
reserves in accordance with the terms of the Completion/Repair and Security
Agreement.
Master Credit Facility Agreement
Camden 2008

 

53



--------------------------------------------------------------------------------



 



Section 13.04. Tax Escrows — Letter of Credit.
(a) In the event that Borrower shall be required to make monthly escrow payments
for taxes, Borrower may, upon written notice to Lender, elect to provide in lieu
of the required deposits for taxes a Letter of Credit in accordance with this
subsection and pursuant to Section 6.15 of this Agreement. Any Letter of Credit
delivered to Fannie Mae in accordance with this subsection shall be a clean,
irrevocable Letter of Credit, naming Fannie Mae as beneficiary, in the amount
equal to the highest aggregate amount of any tax balance for the Mortgaged
Property on an annual basis, which amount shall be determined in Fannie Mae’s
sole discretion (the “Maximum Escrow Amount”).
(b) Administrative Fee. For so long as Lender or Fannie Mae is holding the
Letter of Credit in accordance with this Section 13.04, Borrower shall pay a
nonrefundable annual administrative fee in an amount equal to $500 per Mortgaged
Property (the “LOC Fee”) to Lender. Such LOC Fee shall be paid by Borrower in
advance of the effective date of the Letter of Credit and shall not be prorated
if the Letter of Credit is returned prior to time period set forth in Section
13.04(d)(2) hereof.
(c) Letter of Credit as Additional Collateral. Borrower agrees that the Letter
of Credit provides collateral for each Note and all Obligations in addition to
the lien of each Security Instrument.
(d) Conditions for Providing and Holding Letter of Credit.
(1) Period During Which Borrower Must Provide Letter of Credit. Until the
earliest of (i) payment in full of all Obligations and sums secured by each
Security Instrument, or (ii) the date that Fannie Mae fully draws on the Letter
of Credit as permitted by this Agreement, Borrower shall renew, amend or replace
the Letter of Credit in accordance with the terms of this Agreement to ensure
that the Letter of Credit remains in effect and does not expire or shall provide
cash to Fannie Mae in the amount of tax escrow deposits which would have been
required at the time if Borrower had not elected to furnish the Letter of Credit
at least fifteen (15) days prior to the date the Letter of Credit terminates.
(2) Return of the Letter of Credit or the Proceeds Thereof. Fannie Mae shall
return the Letter of Credit, or the proceeds of any draws on such Letter of
Credit (less all amounts which have been applied by Fannie Mae pursuant to the
terms of this Section) to Borrower within five (5) business days after the date
on which Fannie Mae releases the lien of each Security Instrument.
(3) Adjustment of the Letter of Credit. Borrower shall deliver to Fannie Mae
copies of the paid bills and notices of assessments for Taxes for each Mortgaged
Property within thirty (30) days after the date on which the Taxes are due and
payable. Not more than one time each calendar year, Borrower shall, promptly
after receipt of notice from Fannie Mae, deliver to Fannie Mae an amendment or
replacement of the Letter of Credit in the
Master Credit Facility Agreement
Camden 2008

 

54



--------------------------------------------------------------------------------



 



Maximum Escrow Amount for the then-current calendar year, as such yearly amount
is reasonably determined by Fannie Mae pursuant to this Agreement.
(e) Renewal or Replacement of Letter of Credit.
(1) Renewal or Replacement. At least fifteen (15) days prior to the expiration
date of the Letter of Credit, Borrower shall either (i) cause the Letter of
Credit to be amended to extend its expiration date, (ii) furnish a replacement
Letter of Credit or (iii) provide cash to Fannie Mae in the amount of tax escrow
deposits which would have been required at the time if Borrower had not elected
to furnish the Letter of Credit.
(2) Draw on Letter of Credit. If Borrower does not provide an amendment to, or
replacement of, the Letter of Credit when required pursuant to paragraph
(1) above or provide the amount of cash referenced in paragraph (1) above or the
long-term obligations of the LOC Bank are downgraded as set forth in
Section 6.15(b)(iii) of this Agreement, Fannie Mae shall draw the full amount of
the Letter of Credit and hold and apply the proceeds as permitted hereunder.
(f) (1) Remedies. If an Event of Default or Potential Event of Default has
occurred, Fannie Mae may apply the proceeds of the Letter of Credit in its
discretion pursuant to Section 6.15 of this Agreement.
(2) No Obligation to Apply Proceeds; No Cure. Nothing in this Section shall
obligate Fannie Mae to apply all or any portion of the proceeds of the Letter of
Credit to cure any default under the Loan Documents or to reduce the
indebtedness evidenced by any Note. No application of proceeds of the Letter of
Credit by Fannie Mae shall be deemed to cure any default.
(g) Proceeds of the Letter of Credit.
(1) Proceeds Held in Escrow Funds Account(s). If Fannie Mae draws on the Letter
of Credit and holds the proceeds under this Instrument, such funds shall be held
by Lender in escrow pursuant to Section 7(b) of each Security Instrument.
(2) No Obligation to Draw or to Apply Proceeds. Fannie Mae shall only draw on
the Letter of Credit upon any Event of Default or Potential Event of Default (or
in those documents which do not define “Event of Default” or “Potential Event of
Default”, upon any breach of an obligation or covenant (in each beyond any
applicable notice and grace period) under any of the Loan Documents or the
Borrower’s failure to pay the tax obligations secured by the Letter of Credit,
but in any event Fannie Mae shall have no obligation to draw on the Letter of
Credit or apply the proceeds of any draw on the Letter of Credit to cure a
default under the Loan Documents; provided, however, the proceeds of any draw on
the Letter of Credit shall be used by Fannie Mae for the benefit of Borrower to
either pay such tax obligations secured by the Letter of Credit or otherwise
apply the proceeds to satisfy the Obligations of Borrower under and
Master Credit Facility Agreement
Camden 2008

 

55



--------------------------------------------------------------------------------



 



as permitted by this Agreement. Fannie Mae may hold the Letter of Credit or the
proceeds of any Letter of Credit until the date for return as determined
pursuant to paragraph (c)(2), or apply all or any portion of the proceeds as
permitted by this Agreement or any of the Loan Documents and hold any remaining
proceeds until the date for return determined under paragraph (c)(2).
ARTICLE 14
LIMITS ON PERSONAL LIABILITY
Section 14.01. Personal Liability to Borrower.
Except as otherwise provided in this Article 14, Borrower shall have no personal
liability under the Loan Documents for the repayment of any Indebtedness or for
the performance of any other Obligations of Borrower under the Loan Documents,
and Lender’s only recourse for the satisfaction of the Indebtedness and the
performance of such Obligations shall be Lender’s exercise of its rights and
remedies with respect to the Mortgaged Properties and any other Collateral held
by Lender as security for the Indebtedness.
(a) Exceptions to Limits on Personal Liability. Borrower shall be personally
liable to Lender for the repayment of a portion of the Advances and other
amounts due under the Loan Documents equal to any loss, expense, cost, liability
or damage suffered by Lender as a result of or in any manner relating to
(1) failure of Borrower to pay to Lender upon demand after an Event of Default
all Rents received by Borrower or its property manager to which Lender is
entitled under Section 3(a) of the Security Instrument encumbering the Mortgaged
Property and the amount of all security deposits held by Borrower from tenants
then in residence; (2) failure of Borrower to apply all insurance proceeds,
condemnation proceeds or security deposits from tenants as required by the
Security Instrument encumbering the Mortgaged Property; (3) failure of such
Borrower to comply with its obligations under the Loan Documents with respect to
the delivery of books and records and financial statements; (4) fraud or
intentional material misrepresentation by Borrower or any officer, director,
partner, member or employee of Borrower in connection with the application for
or creation of the Obligations or any request for any action or consent by
Lender; (5) any and all indemnification obligations contained in Section 18 of
any Security Instrument; (vi) the litigation against Camden Property Trust and
Camden Builders Inc., filed by the Equal Rights Center in the United States
District Count for the District of Maryland as Case No. PJM 07 CV 2357 with
respect to the Fair Housing Act and the Americans with Disabilities Act; or
(vii) failure to apply Rents, first, to the payment of reasonable operating
expenses and then to amounts (“Debt Service Amounts”) payable under the Loan
Documents (except that Borrower will not be personally liable (1) to the extent
that Borrower lacks the legal right to direct the disbursement of such sums
because of a bankruptcy, receivership or similar judicial proceeding, or
(2) with respect to Rents of a Mortgaged Property that are distributed in any
Calendar Quarter if Borrower has paid all operating expenses and Debt Service
Amounts for the preceding Calendar Quarter). For purposes of this subsection
(a), the term “Rents” shall have the meaning given to such term in the Security
Instrument.
Master Credit Facility Agreement
Camden 2008

 

56



--------------------------------------------------------------------------------



 



(a) Full Recourse. Borrower shall be personally liable to Lender for the payment
and performance of all Obligations upon the occurrence of any of the following
Events of Default: (1) Borrower acquisition of any property or operation of any
business not permitted by Section 33 of any Security Instrument; or (2) a
Transfer that is an Event of Default under Section 21 of any Security
Instrument; or (3) a Bankruptcy Event.
As used in this Subsection, the term “Bankruptcy Event” means any one or more of
the following events:

  (A)  
Any Borrower (i) commences a voluntary case (or, if applicable, a joint case)
under any chapter of the Bankruptcy Code or otherwise or consents to or fails to
contest in a timely and appropriate manner any petition filed against it in an
involuntary case under any chapter of the Bankruptcy Code or otherwise,
(ii) institutes (by petition, application, answer, consent or otherwise) any
other bankruptcy, insolvency, reorganization, arrangement, readjustment of debt,
dissolution, liquidation or similar proceeding relating to it under the laws of
any jurisdiction, (iii) makes a general assignment for the benefit of creditors,
(iv) applies for, consents to or acquiesces in the appointment of any receiver,
liquidator, custodian, sequestrator, trustee or similar officer for it or for
all or any substantial part of the Mortgaged Properties or (v) admits in writing
its inability to pay its debts generally as they mature.

  (B)  
Any Targeted Entity files an involuntary petition against any Borrower under any
chapter of the Bankruptcy Code or under any other bankruptcy, insolvency,
reorganization, arrangement, readjustment of debt, dissolution, liquidation or
similar proceeding relating to Borrower under the laws of any jurisdiction.

  (C)  
Both (1) an involuntary petition under any chapter of the Bankruptcy Code is
filed against any Borrower, or any Borrower directly or indirectly becomes the
subject of any bankruptcy, insolvency, reorganization, arrangement, readjustment
of debt, dissolution, liquidation or similar proceeding relating to it under the
laws of any jurisdiction, or in equity, and (ii) any Targeted Entity has acted
in concert or conspired with such creditors of Borrower (other than Fannie Mae
or Lender) to cause the filing thereof.

(b) Miscellaneous. To the extent that Borrower has personal liability under this
Section, or Guarantor has liability under the Guaranty, such liability shall be
joint and several and Lender may exercise its rights against Borrower or
Guarantor personally without regard to whether Lender has exercised any rights
against the Mortgaged Property or any other security, or pursued any rights
against any guarantor, or pursued any other rights available to Lender under the
Loan Documents or Applicable Law. For purposes of this Article, the term
“Mortgaged Property” shall not include any funds that (1) have been applied by
Borrower as required or permitted by the Loan Documents prior to the occurrence
of an Event of Default, or
Master Credit Facility Agreement
Camden 2008

 

57



--------------------------------------------------------------------------------



 



(2) are owned by Borrower or Guarantor and which Borrower was unable to apply as
required or permitted by the Loan Documents because of a bankruptcy,
receivership, or similar judicial proceeding.
Section 14.02. Additional Borrowers.
If the owner of an Additional Mortgaged Property or a Substitute Mortgaged
Property is an Additional Borrower, the owner of such Additional Mortgaged
Property or Substitute Mortgaged Property, as the case may be, must demonstrate
to the satisfaction of Lender that:
(i) the Additional Borrower is a Single-Purpose entity; and
(ii) the Additional Borrower is directly or indirectly wholly-owned by either
Guarantor.
In addition, on the Closing Date of the addition of an Additional Mortgaged
Property or a Substitute Mortgaged Property, the owner of such Additional
Mortgaged Property or such Substitute Mortgaged Property, as the case may be, if
such owner is an Additional Borrower, shall become a party to the Contribution
Agreement in a manner satisfactory to Lender, shall deliver a Certificate of
Borrower Parties in form and substance satisfactory to Lender, and execute and
deliver, along with the other Borrowers, Variable Facility Notes and/or Fixed
Facility Notes. Any Additional Borrower of an Additional Mortgaged Property or a
Substitute Mortgaged Property which becomes added to the Collateral Pool shall
be a Borrower for purposes of this Agreement and shall execute and deliver to
Lender an amendment adding such Additional Borrower as a party to this Agreement
and revising the Exhibits hereto, as applicable, to reflect the Additional
Mortgaged Property or Substitute Mortgaged Property and Additional Borrower, in
each case satisfactory to Lender.
Upon the release of a Mortgaged Property, the Borrower that owns such Release
Mortgaged Property shall automatically without further action be released from
its obligations under this Agreement and the other Loan Documents except for any
liabilities or obligations of such Borrower which arose prior to the Closing
Date of such release.
Section 14.03. Borrower Agency Provisions.
(a) In the event an Additional Borrower becomes a party to this Agreement, each
Borrower shall irrevocably designate the Borrower Agent to be its agent and in
such capacity to receive on behalf of the Borrower all proceeds, receive all
notices on behalf of Borrower under this Agreement, make all requests under this
Agreement, and execute, deliver and receive all instruments, certificates,
requests, documents, writings and further assurances now or hereafter required
hereunder, on behalf of such Borrower, and hereby authorizes the Lender to pay
over all loan proceeds hereunder in accordance with the request of the Borrower
Agent. Each Borrower hereby acknowledges that all notices required to be
delivered by Lender
Master Credit Facility Agreement
Camden 2008

 

58



--------------------------------------------------------------------------------



 



to any Borrower shall be delivered to the Borrower Agent and thereby shall be
deemed to have been received by such Borrower.
(b) The handling of this credit facility as a co-borrowing facility with a
Borrower Agent in the manner set forth in this Agreement is solely as an
accommodation to each of Borrower and Guarantor and is at their mutual request.
Lender shall not incur liability to Borrower or Guarantor as a result thereof.
To induce Lender to do so and in consideration thereof, each Borrower hereby
indemnifies the Lender and holds Lender harmless from and against any and all
liabilities, expenses, losses, damages and claims of damage or injury asserted
against Lender by any Person arising from or incurred by reason of the Borrower
Agent handling of the financing arrangements of Borrower as provided herein,
reliance by Lender on any request or instruction from Borrower Agent or any
other action taken by the Lender with respect to this Section 14.03 except due
to willful misconduct or gross negligence of the indemnified party.
Section 14.04. Joint and Several Obligation; Cross-Guaranty.
Notwithstanding anything contained in this Agreement or the other Loan Documents
to the contrary (but subject to the last sentence of this Section 14.04 and the
provisions of Section 14.11), each Borrower shall have joint and several
liability for all Obligations. Notwithstanding the intent of all of the parties
to this Agreement that all Obligations of each Borrower under this Agreement and
the other Loan Documents shall be joint and several Obligations of each
Borrower, each Borrower, on a joint and several basis, hereby irrevocably
guarantees to Lender and its successors and assigns, the full and prompt payment
(whether at stated maturity, by acceleration or otherwise) and performance of,
all Obligations owed or hereafter owing to Lender by each other Borrower. Each
Borrower agrees that its guaranty obligation hereunder is an unconditional
guaranty of payment and performance and not merely a guaranty of collection. The
Obligations of each Borrower under this Agreement shall not be subject to any
counterclaim, set-off, recoupment, deduction, cross-claim or defense based upon
any claim any Borrower may have against Lender or any other Borrower; provided,
however, that upon the release of a Mortgaged Property, the Borrower which owns
such Release Mortgaged Property shall automatically without further action be
released from its obligations under this Agreement for the Obligations, except
for any liabilities or obligations of such Borrower which arose prior to the
Closing Date of such release.
Section 14.05. Waivers With Respect to Other Borrower Secured Obligation.
To the extent that a Security Instrument or any other Loan Document executed by
one Borrower secures an Obligation of another Borrower (the “Other Borrower
Secured Obligation”), and/or to the extent that a Borrower has guaranteed the
debt of another Borrower pursuant to Article 14, Borrower who executed such Loan
Document and/or guaranteed such debt (the “Waiving Borrower”) hereby agrees as
follows:
(a) The Waiving Borrower hereby waives any right it may now or hereafter have to
require the beneficiary, assignee or other secured party under such Loan
Document, as a
Master Credit Facility Agreement
Camden 2008

 

59



--------------------------------------------------------------------------------



 



condition to the exercise of any remedy or other right against it thereunder or
under any other Loan Document executed by the Waiving Borrower in connection
with the Other Borrower Secured Obligation: (i) to proceed against the other
Borrower or any other person, or against any other collateral assigned to Lender
by either Borrower or any other person; (ii) to pursue any other right or remedy
in Lender’s power; (iii) to give notice of the time, place or terms of any
public or private sale of real or personal property collateral assigned to
Lender by the other Borrower or any other person (other than the Waiving
Borrower), or otherwise to comply with Section 9615 of the California Commercial
Code (as modified or recodified from time to time) with respect to any such
personal property collateral located in the State of California; or (iv) to make
or give (except as otherwise expressly provided in the Security Documents) any
presentment, demand, protest, notice of dishonor, notice of protest or other
demand or notice of any kind in connection with the Other Borrower Secured
Obligation or any collateral (other than the Collateral described in such
Security Document) for the Other Borrower Secured Obligation.
(b) The Waiving Borrower hereby waives any defense it may now or hereafter have
that relates to: (i) any disability or other defense of the other Borrower or
any other person; (ii) the cessation, from any cause other than full
performance, of the Other Borrower Secured Obligation; (iii) the application of
the proceeds of the Other Borrower Secured Obligation, by the other Borrower or
any other person, for purposes other than the purposes represented to the
Waiving Borrower by the other Borrower or otherwise intended or understood by
the Waiving Borrower or the other Borrower; (iv) any act or omission by Lender
which directly or indirectly results in or contributes to the release of the
other Borrower or any other person or any collateral for any Other Borrower
Secured Obligation; (v) the unenforceability or invalidity of any Security
Document or Loan Document (other than the Security Instrument executed by the
Waiving Borrower that secures the Other Borrower Secured Obligation) or guaranty
with respect to any Other Borrower Secured Obligation, or the lack of perfection
or continuing perfection or lack of priority of any Lien (other than the Lien of
such Security Instrument) which secures any Other Borrower Secured Obligation;
(vi) any failure of Lender to marshal assets in favor of the Waiving Borrower or
any other person; (vii) any modification of any Other Borrower Secured
Obligation, including any renewal, extension, acceleration or increase in
interest rate; (viii) any and all rights and defenses arising out of an election
of remedies by Lender, even though that election of remedies, such as a
nonjudicial foreclosure with respect to security for a guaranteed obligation,
has destroyed the Waiving Borrower’s rights of subrogation and reimbursement
against the principal by the operation of Section 580d of the California Code of
Civil Procedure or otherwise; (ix) any law which provides that the obligation of
a surety or guarantor must neither be larger in amount nor in other respects
more burdensome than that of the principal or which reduces a surety’s or
guarantor’s obligation in proportion to the principal obligation; (x) any
failure of Lender to file or enforce a claim in any bankruptcy or other
proceeding with respect to any person; (xi) the election by Lender, in any
bankruptcy proceeding of any person, of the application or non-application of
Section 1111(b)(2) of the Bankruptcy Code; (xii) any extension of credit or the
grant of any lien under Section 364 of the Bankruptcy Code; (xiii) any use of
cash collateral under Section 363 of the Bankruptcy Code; or (xiv) any agreement
or stipulation with respect to the provision of adequate protection in any
bankruptcy proceeding of
Master Credit Facility Agreement
Camden 2008

 

60



--------------------------------------------------------------------------------



 



any person. The Waiving Borrower further waives any and all rights and defenses
that it may have because the Other Borrower Secured Obligation is secured by
real property; this means, among other things, that: (A) Lender may collect from
the Waiving Borrower without first foreclosing on any real or personal property
collateral pledged by the other Borrower; (B) if Lender forecloses on any real
property collateral pledged by the other Borrower, then (1) the amount of the
Other Borrower Secured Obligation may be reduced only by the price for which
that collateral is sold at the foreclosure sale, even if the collateral is worth
more than the sale price, and (2) Lender may foreclose on the real property
encumbered by the Security Instrument executed by the Waiving Borrower and
securing the Other Borrower Secured Obligation even if Lender, by foreclosing on
the real property collateral of the Other Borrower, has destroyed any right the
Waiving Borrower may have to collect from the Other Borrower. Subject to the
last sentence of Section 14.04, the foregoing sentence is an unconditional and
irrevocable waiver of any rights and defenses the Waiving Borrower may have
because the Other Borrower Secured Obligation is secured by real property. These
rights and defenses being waived by the Waiving Borrower include, but are not
limited to, any rights or defenses based upon Section 580a, 580b, 580d or 726 of
the California Code of Civil Procedure. Without limiting the generality of the
foregoing or any other provision hereof, the Waiving Borrower further expressly
waives, except as provided in Section 14.05(g) below, to the extent permitted by
law any and all rights and defenses that might otherwise be available to it
under California Civil Code Sections 2787 to 2855, inclusive, 2899 and 3433, or
under California Code of Civil Procedure Sections 580a, 580b, 580d and 726, or
any of such sections.
(c) The Waiving Borrower hereby waives any and all benefits and defenses under
California Civil Code Section 2810 and agrees that by doing so the Security
Instrument executed by the Waiving Borrower and securing the Other Borrower
Secured Obligation shall be and remain in full force and effect even if the
other Borrower had no liability at the time of incurring the Other Borrower
Secured Obligation, or thereafter ceases to be liable. The Waiving Borrower
hereby waives any and all benefits and defenses under California Civil Code
Section 2809 and agrees that by doing so the Waiving Borrower’s liability may be
larger in amount and more burdensome than that of the other Borrower. The
Waiving Borrower hereby waives the benefit of all principles or provisions of
law that are or might be in conflict with the terms of any of its waivers, and
agrees that the Waiving Borrower’s waivers shall not be affected by any
circumstances that might otherwise constitute a legal or equitable discharge of
a surety or a guarantor. The Waiving Borrower hereby waives the benefits of any
right of discharge and all other rights under any and all statutes or other laws
relating to guarantors or sureties, to the fullest extent permitted by law,
diligence in collecting the Other Borrower Secured Obligation, presentment,
demand for payment, protest, all notices with respect to the Other Borrower
Secured Obligation that may be required by statute, rule of law or otherwise to
preserve Lender’s rights against the Waiving Borrower hereunder, including
notice of acceptance, notice of any amendment of the Loan Documents evidencing
the Other Borrower Secured Obligation, notice of the occurrence of any default
or Event of Default, notice of intent to accelerate, notice of acceleration,
notice of dishonor, notice of foreclosure, notice of protest, notice of the
incurring by the other Borrower of any obligation or indebtedness and all rights
to require Lender to (i)
Master Credit Facility Agreement
Camden 2008

 

61



--------------------------------------------------------------------------------



 



proceed against the other Borrower, (ii) proceed against any general partner of
the other Borrower, (iii) proceed against or exhaust any collateral held by
Lender to secure the Other Borrower Secured Obligation, or (iv) if the other
Borrower is a partnership, pursue any other remedy it may have against the other
Borrower, or any general partner of the other Borrower, including any and all
benefits under California Civil Code Sections 2845, 2849 and 2850.
(d) The Waiving Borrower understands that the exercise by Lender of certain
rights and remedies contained in a Security Instrument executed by the Other
Borrower (such as a nonjudicial foreclosure sale) may affect or eliminate the
Waiving Borrower’s right of subrogation against the Other Borrower and that the
Waiving Borrower may therefore incur a partially or totally nonreimburseable
liability. Nevertheless, the Waiving Borrower hereby authorizes and empowers
Lender to exercise, in its sole and absolute discretion, any right or remedy, or
any combination thereof, that may then be available, since it is the intent and
purpose of the Waiving Borrower that its waivers shall be absolute, independent
and unconditional under any and all circumstances.
(e) In accordance with Section 2856 of the California Civil Code, the Waiving
Borrower also waives any right or defense based upon an election of remedies by
Lender, even though such election (e.g., nonjudicial foreclosure with respect to
any collateral held by Lender to secure repayment of the Other Borrower Secured
Obligation) destroys or otherwise impairs the subrogation rights of the Waiving
Borrower to any right to proceed against the other Borrower for reimbursement,
or both, by operation of Section 580d of the California Code of Civil Procedure
or otherwise.
(f) Subject to the last sentence of Section 14.04, in accordance with
Section 2856 of the California Civil Code, the Waiving Borrower waives any and
all other rights and defenses available to the Waiving Borrower by reason of
Sections 2787 through 2855, inclusive, of the California Civil Code, including
any and all rights or defenses the Waiving Borrower may have by reason of
protection afforded to the other Borrower with respect to the Other Borrower
Secured Obligation pursuant to the antideficiency or other laws of the State of
California limiting or discharging the Other Borrower Secured Obligation,
including Sections 580a, 580b, 580d, and 726 of the California Code of Civil
Procedure.
(g) In accordance with Section 2856 of the California Civil Code and pursuant to
any other Applicable Law, the Waiving Borrower agrees to withhold the exercise
of any and all subrogation, contribution and reimbursement rights against
Borrower, against any other person, and against any collateral or security for
the Other Borrower Secured Obligation, including any such rights pursuant to
Sections 2847 and 2848 of the California Civil Code, until the Other Borrower
Secured Obligation has been indefeasibly paid and satisfied in full, all
obligations owed to Lender under the Loan Documents have been fully performed,
and Lender has released, transferred or disposed of all of its right, title and
interest in such collateral or security.
Master Credit Facility Agreement
Camden 2008

 

62



--------------------------------------------------------------------------------



 



(h) Each Borrower hereby irrevocably and unconditionally agrees that,
notwithstanding Section 14.05(g) hereof, in the event, and to the extent, that
its agreement and waiver set forth in Section 14.05(g) is found by a court of
competent jurisdiction to be void or voidable for any reason and such Borrower
has any subrogation or other rights against any other Borrower, any such claims,
direct or indirect, that such Borrower may have by subrogation rights or other
form of reimbursement, contribution or indemnity, against any other Borrower or
to any security or any such Borrower, shall be, and such rights, claims and
indebtedness are hereby, deferred, postponed and fully subordinated in time and
right of payment to the prior payment, performance and satisfaction in full of
the Obligations. Until payment and performance in full with interest (including
post-petition interest in any case under any chapter of the Bankruptcy Code) of
the Obligations, each Borrower agrees not to accept any payment or satisfaction
of any kind of Indebtedness of any other Borrower in respect of any such
subrogation rights arising by virtue of payments made pursuant to this
Article 14, and hereby assigns such rights or indebtedness to Lender, including
(i) the right to file proofs of claim and to vote thereon in connection with any
case under any chapter of the Bankruptcy Code and (ii) the right to vote on any
plan of reorganization. In the event that any payment on account of any such
subrogation rights shall be received by any Borrower in violation of the
foregoing, such payment shall be held in trust for the benefit of Lender, and
any amount so collected should be turned over to Lender for application to the
Obligations.
(i) At any time without notice to the Waiving Borrower, and without affecting or
prejudicing the right of Lender to proceed against the Collateral described in
any Loan Document executed by the Waiving Borrower and securing the Other
Borrower Secured Obligation, (i) the time for payment of the principal of or
interest on, or the performance of, the Other Borrower Secured Obligation may be
extended or the Other Borrower Secured Obligation may be renewed in whole or in
part; (ii) the time for the other Borrower’s performance of or compliance with
any covenant or agreement contained in the Loan Documents evidencing the Other
Borrower Secured Obligation, whether presently existing or hereinafter entered
into, may be extended or such performance or compliance may be waived; (iii) the
maturity of the Other Borrower Secured Obligation may be accelerated as provided
in the related Note or any other related Loan Document; (iv) the related Note or
any other related Loan Document may be modified or amended by Lender and the
Other Borrower in any respect, including an increase in the principal amount;
and (v) any security for the Other Borrower Secured Obligation may be modified,
exchanged, surrendered or otherwise dealt with or additional security may be
pledged or mortgaged for the Other Borrower Secured Obligation.
(j) It is agreed among each Borrower and Lender that all of the foregoing
waivers are of the essence of the transaction contemplated by this Agreement and
the Loan Documents and that but for the provisions of this Article 14 and such
waivers Lender would decline to enter into this Agreement.
Master Credit Facility Agreement
Camden 2008

 

63



--------------------------------------------------------------------------------



 



Section 14.06. No Impairment.
Each Borrower agrees that the provisions of this Article 14 are for the benefit
of Lender and their successors, transferees, endorsees and assigns, and nothing
herein contained shall impair, as between any other Borrower and Lender, the
obligations of such other Borrower under the Loan Documents.
Section 14.07. Election of Remedies.
(a) Lender, in its discretion, may (a) bring suit against any one or more
Borrowers, jointly and severally, without any requirement that Lender first
proceed against any other Borrower or any other Person; (b) compromise or settle
with any one or more Borrowers, or any other Person, for such consideration as
Lender may deem proper; (c) release one or more Borrowers, or any other Person,
from liability; and (d) otherwise deal with any Borrower and any other Person,
or any one or more of them, in any manner, or resort to any of the Collateral at
any time held by it for performance of the Obligations or any other source or
means of obtaining payment of the Obligations, and no such action shall impair
the rights of Lender to collect from any Borrower any amount guaranteed by any
Borrower under this Article 14.
(b) If, in the exercise of any of its rights and remedies, Lender shall forfeit
any of its rights or remedies, including its rights to enter a deficiency
judgment against any Borrower or any other Person, whether because of any
Applicable Law pertaining to “election of remedies” or the like, each Borrower
hereby consents to such action by Lender and waives any claim based upon such
action, even if such action by Lender shall result in a full or partial loss of
any rights of subrogation that each Borrower might otherwise have had but for
such action by Lender. Any election of remedies that results in the denial or
impairment of the right of Lender to seek a deficiency judgment against any
Borrower shall not impair any other Borrower’s obligation to pay the full amount
of the Obligations. In the event Lender shall bid at any foreclosure or
trustee’s sale or at any private sale permitted by law or any of the Loan
Documents, Lender may bid all or less than the amount of the Obligations and the
amount of such bid need not be paid by Lender but shall be credited against the
Obligations. The amount of the successful bid at any such sale, whether Lender
or any other party is the successful bidder, shall be conclusively deemed to be
fair market value of the Collateral and the difference between such bid amount
and the remaining balance of the Obligations shall be conclusively deemed to be
amount of the Obligations guaranteed under this Article 14, notwithstanding that
any present or future law or court decision or ruling may have the effect of
reducing the amount of any deficiency claim to which Lender might otherwise be
entitled but for such bidding at any such sale.
Master Credit Facility Agreement
Camden 2008

 

64



--------------------------------------------------------------------------------



 



Section 14.08. Subordination of Other Obligations.
(a) Each Borrower hereby irrevocably and unconditionally agrees that all amounts
payable from time to time to such Borrower by any other Borrower pursuant to any
agreement, whether secured or unsecured, whether of principal, interest or
otherwise, other than the amounts referred to in this Article 14 (collectively,
the “Subordinated Obligations”), shall be and such rights, claims and
indebtedness are, hereby deferred, postponed and fully subordinated in time and
right of payment to the prior payment, performance and satisfaction in full of
the Obligations; provided, however, that payments may be received by any
Borrower in accordance with, and only in accordance with, the provisions of
Section 14.08(b) hereof.
(b) Until the Obligations under all the Loan Documents have been finally paid in
full or fully performed and all the Loan Documents have been terminated, each
Borrower irrevocably and unconditionally agrees it will not ask, demand, sue
for, take or receive, directly or indirectly, by set-off, redemption, purchase
or in any other manner whatsoever, any payment with respect to, or any security
or guaranty for, the whole or any part of the Subordinated Obligations, and in
issuing documents, instruments or agreements of any kind evidencing the
Subordinated Obligations, each Borrower hereby agrees that it will not receive
any payment of any kind on account of the Subordinated Obligations, so long as
any of the Obligations under all the Loan Documents are outstanding or any of
the terms and conditions of any of the Loan Documents are in effect; provided,
however, that, notwithstanding anything to the contrary contained herein, if no
Potential Event of Default or Event of Default has occurred and is continuing
under any of the Loan Documents, then payments may be received by such Borrower
in respect of the Subordinated Obligations in accordance with the stated terms
thereof. Except as aforesaid, each Borrower agrees not to accept any payment or
satisfaction of any kind of indebtedness of any other Borrower in respect of the
Subordinated Obligations and hereby assigns such rights or indebtedness to
Fannie Mae, including the right to file proofs of claim and to vote thereon in
connection with any case under any chapter of the Bankruptcy Code, including the
right to vote on any plan of reorganization. In the event that any payment on
account of Subordinated Obligations shall be received by any Borrower in
violation of the foregoing, such payment shall be held in trust for the benefit
of Lender, and any amount so collected shall be turned over to Lender upon
demand.
Section 14.09. Insolvency and Liability of Other Borrower.
So long as any of the Obligations are outstanding, if a petition under any
chapter of the Bankruptcy Code is filed by or against any Borrower (the “Subject
Borrower”), each other Borrower (each, an “Other Borrower”) agrees to file all
claims against the Subject Borrower in any bankruptcy or other proceeding in
which the filing of claims is required by law in connection with indebtedness
owed by the Subject Borrower and to assign to Lender all rights thereunder up to
the amount of such indebtedness. In all such cases, the Person or Persons
authorized to pay such claims shall pay to Lender the full amount thereof and
Lender agrees to pay such Other Borrower any amounts received in excess of the
amount necessary to pay the Obligations. Each
Master Credit Facility Agreement
Camden 2008

 

65



--------------------------------------------------------------------------------



 



Other Borrower hereby assigns to Lender all of such Other Borrower’s rights to
all such payments to which such Other Borrower would otherwise be entitled but
not to exceed the full amount of the Obligations. In the event that,
notwithstanding the foregoing, any such payment shall be received by any Other
Borrower before the Obligations shall have been finally paid in full, such
payment shall be held in trust for the benefit of and shall be paid over to
Lender upon demand. Furthermore, notwithstanding the foregoing, the liability of
each Borrower hereunder shall in no way be affected by:
(a) the release or discharge of any other Borrower in any creditors’,
receivership, bankruptcy or other proceedings; or
(b) the impairment, limitation or modification of the liability of any other
Borrower or the estate of any other Borrower in bankruptcy resulting from the
operation of any present or future provisions of any chapter of the Bankruptcy
Code or other statute or from the decision in any court.
Section 14.10. Preferences, Fraudulent Conveyances, Etc.
If Lender is required to refund, or voluntarily refunds, any payment received
from any Borrower because such payment is or may be avoided, invalidated,
declared fraudulent, set aside or determined to be void or voidable as a
preference, fraudulent conveyance, impermissible setoff or a diversion of trust
funds under the bankruptcy laws or for any similar reason, including without
limitation any judgment, order or decree of any court or administrative body
having jurisdiction over any Borrower or any of its property, or upon or as a
result of the appointment of a receiver, intervenor, custodian or conservator
of, or trustee or similar officer for, any Borrower or any substantial part of
its property, or otherwise, or any statement or compromise of any claim effected
by Lender with any Borrower or any other claimant (a “Rescinded Payment”), then
each other Borrower’s liability to Lender shall continue in full force and
effect, or each other Borrower’s liability to Lender shall be reinstated and
renewed, as the case may be, with the same effect and to the same extent as if
the Rescinded Payment had not been received by Lender, notwithstanding the
cancellation or termination of any of the Loan Documents, and regardless of
whether Lender contested the order requiring the return of such payment. In
addition, each other Borrower shall pay, or reimburse Lender for, all expenses
(including all reasonable attorneys’ fees, court costs and related
disbursements) incurred by Lender in the defense of any claim that a payment
received by Lender in respect of all or any part of the Obligations must be
refunded. The provisions of this Section 14.10 shall survive the termination of
the Loan Documents and any satisfaction and discharge of any Borrower by virtue
of any payment, court order or any federal or state law.
Section 14.11. Maximum Liability of Each Borrower.
Notwithstanding anything contained in this Agreement or any other Loan Document
to the contrary, if the obligations of any Borrower under this Agreement or any
of the other Loan Documents or any Security Instruments granted by any Borrower
are determined to exceed the
Master Credit Facility Agreement
Camden 2008

 

66



--------------------------------------------------------------------------------



 



reasonably equivalent value received by such Borrower in exchange for such
obligations or grant of such Security Instruments under any Fraudulent Transfer
Law (as hereinafter defined), then the liability of such Borrower shall be
limited to a maximum aggregate amount equal to the largest amount that would not
render its obligations under this Agreement or all the other Loan Documents
subject to avoidance as a fraudulent transfer or conveyance under Section 548 of
Title 11 of the United States Code or any applicable provisions of comparable
state law (collectively, the “Fraudulent Transfer Laws”), in each case after
giving effect to all other liabilities of such Borrower, contingent or
otherwise, that are relevant under the Fraudulent Transfer Laws (specifically
excluding, however, any liabilities of such Borrower in respect of Indebtedness
to any other Borrower or any other Person that is an Affiliate of the other
Borrower to the extent that such Indebtedness would be discharged in an amount
equal to the amount paid by such Borrower in respect of the Obligations) and
after giving effect (as assets) to the value (as determined under the applicable
provisions of the Fraudulent Transfer Laws) of any rights to subrogation,
reimbursement, indemnification or contribution of such Borrower pursuant to
Applicable Law or pursuant to the terms of any agreement including the
Contribution Agreement.
Section 14.12. Liability Cumulative; References to California Law.
The liability of each Borrower under this Article 14 is in addition to and shall
be cumulative with all liabilities of such Borrower to Lender under this
Agreement and all the other Loan Documents to which such Borrower is a party or
in respect of any Obligations of any other Borrower.
All references in Article 14 to California law are only applicable if any
Mortgaged Property is located in California.
ARTICLE 15
MISCELLANEOUS PROVISIONS
Section 15.01. Counterparts.
To facilitate execution, this Agreement may be executed in any number of
counterparts. It shall not be necessary that the signatures of, or on behalf of,
each party, or that the signatures of all persons required to bind any party,
appear on each counterpart, but it shall be sufficient that the signature of, or
on behalf of, each party, appear on one (1) or more counterparts. All
counterparts shall collectively constitute a single agreement. It shall not be
necessary in making proof of this Agreement to produce or account for more than
the number of counterparts containing the respective signatures of, or on behalf
of, all of the parties hereto.
Section 15.02. Amendments, Changes and Modifications.
This Agreement may be amended, changed, modified, altered or terminated only by
written instrument or written instruments signed by all of the parties hereto.
Master Credit Facility Agreement
Camden 2008

 

67



--------------------------------------------------------------------------------



 



Section 15.03. Payment of Costs, Fees and Expenses.
In addition to the payments required by Section 10.05 of this Agreement,
Borrower shall pay, on demand, all reasonable third party out-of-pocket fees,
costs, charges or expenses (including the fees and expenses of attorneys,
accountants and other experts) incurred by Lender in connection with:
(a) Any amendment, consent or waiver to this Agreement or any of the Loan
Documents (whether or not any such amendments, consents or waivers are entered
into).
(b) Defending or participating in any litigation arising from actions by third
parties and brought against or involving Lender with respect to (1) any
Mortgaged Property, (2) any event, act, condition or circumstance in connection
with any Mortgaged Property or (3) the relationship between Lender and Borrower
and Guarantor in connection with this Agreement or any of the transactions
contemplated by this Agreement.
(c) The administration or enforcement of, or preservation of rights or remedies
under, this Agreement or any other Loan Documents or in connection with the
foreclosure upon, sale of or other disposition of any Collateral granted
pursuant to the Loan Documents.
(d) Any disclosure documents, including the reasonable fees and expenses of
Lender’s attorneys and accountants.
Borrower shall also pay, on demand, any transfer taxes, documentary taxes,
assessments or charges made by any governmental authority by reason of the
execution, delivery, filing, recordation, performance or enforcement of any of
the Loan Documents or the Advances. However, Borrower will not be obligated to
pay any franchise, excise, estate, inheritance, income, excess profits or
similar tax on Lender. Any attorneys’ fees and expenses payable by Borrower
pursuant to this Section shall be recoverable separately from and in addition to
any other amount included in such judgment, and such obligation is intended to
be severable from the other provisions of this Agreement and to survive and not
be merged into any such judgment. Any amounts payable by Borrower pursuant to
this Section, with interest thereon if not paid when due, shall become
additional indebtedness of Borrower secured by the Loan Documents. Such amounts
shall bear interest from the date such amounts are due until paid in full at the
weighted average, as determined by Lender, of the interest rates in effect from
time to time for each Advance unless collection from Borrower of interest at
such rate would be contrary to Applicable Law, in which event such amounts shall
bear interest at the highest rate which may be collected from Borrower under
Applicable Law. The provisions of this Section are cumulative with, and do not
exclude the application and benefit to Lender of, any provision of any other
Loan Document relating to any of the matters covered by this Section.
Master Credit Facility Agreement
Camden 2008

 

68



--------------------------------------------------------------------------------



 



Section 15.04. Payment Procedure.
All payments to be made to Lender pursuant to this Agreement or any of the Loan
Documents shall be made in lawful currency of the United States of America and
in immediately available funds by wire transfer to an account designated by
Lender before 1:00 p.m. (Eastern Standard Time) on the date when due.
Section 15.05. Payments on Business Days.
In any case in which the date of payment to Lender or the expiration of any time
period hereunder occurs on a day which is not a Business Day, then such payment
or expiration of such time period need not occur on such date but may be made on
the next succeeding Business Day with the same force and effect as if made on
the day of maturity or expiration of such period, except that interest shall
continue to accrue for the period after such date to the next Business Day.
Section 15.06. Choice of Law; Consent to Jurisdiction; Waiver of Jury Trial.
NOTWITHSTANDING ANYTHING IN THE NOTES, THE SECURITY DOCUMENTS OR ANY OF THE
OTHER LOAN DOCUMENTS TO THE CONTRARY, EACH OF THE TERMS AND PROVISIONS, AND
RIGHTS AND OBLIGATIONS OF BORROWER UNDER THIS AGREEMENT AND THE NOTES, GUARANTOR
UNDER THE GUARANTY, AND BORROWER AND GUARANTOR UNDER THE OTHER LOAN DOCUMENTS,
SHALL BE GOVERNED BY, INTERPRETED, CONSTRUED AND ENFORCED PURSUANT TO AND IN
ACCORDANCE WITH THE LAWS OF THE DISTRICT OF COLUMBIA (EXCLUDING THE LAW
APPLICABLE TO CONFLICTS OR CHOICE OF LAW) EXCEPT TO THE EXTENT OF PROCEDURAL AND
SUBSTANTIVE MATTERS RELATING ONLY TO (1) THE CREATION, PERFECTION AND
FORECLOSURE OF LIENS AND SECURITY INTERESTS, AND ENFORCEMENT OF THE RIGHTS AND
REMEDIES, AGAINST THE MORTGAGED PROPERTIES, WHICH MATTERS SHALL BE GOVERNED BY
THE LAWS OF THE JURISDICTION IN WHICH THE MORTGAGED PROPERTY IS LOCATED, (2) THE
PERFECTION, THE EFFECT OF PERFECTION AND NON-PERFECTION AND FORECLOSURE OF
SECURITY INTERESTS ON PERSONAL PROPERTY, WHICH MATTERS SHALL BE GOVERNED BY THE
LAWS OF THE JURISDICTION DETERMINED BY THE CHOICE OF LAW PROVISIONS OF THE
UNIFORM COMMERCIAL CODE IN EFFECT FOR THE JURISDICTION IN WHICH THE BORROWERS’
ARE ORGANIZED. BORROWER AND GUARANTOR AGREE THAT ANY CONTROVERSY ARISING UNDER
OR IN RELATION TO THE NOTES, THE SECURITY DOCUMENTS (OTHER THAN THE SECURITY
INSTRUMENTS) OR ANY OTHER LOAN DOCUMENT SHALL BE, EXCEPT AS OTHERWISE PROVIDED
HEREIN, LITIGATED IN THE DISTRICT OF COLUMBIA. THE LOCAL AND FEDERAL COURTS AND
AUTHORITIES WITH JURISDICTION IN THE DISTRICT OF COLUMBIA SHALL, EXCEPT AS
OTHERWISE PROVIDED HEREIN, HAVE JURISDICTION OVER ALL CONTROVERSIES WHICH MAY
ARISE UNDER OR
Master Credit Facility Agreement
Camden 2008

 

69



--------------------------------------------------------------------------------



 



IN RELATION TO THE LOAN DOCUMENTS, INCLUDING THOSE CONTROVERSIES RELATING TO THE
EXECUTION, JURISDICTION, BREACH, ENFORCEMENT OR COMPLIANCE WITH THE NOTES, THE
SECURITY DOCUMENTS (OTHER THAN THE SECURITY INSTRUMENTS) OR ANY OTHER ISSUE
ARISING UNDER, RELATING TO, OR IN CONNECTION WITH ANY OF THE LOAN DOCUMENTS.
EACH OF BORROWER AND GUARANTOR IRREVOCABLY CONSENTS TO SERVICE, JURISDICTION,
AND VENUE OF SUCH COURTS FOR ANY LITIGATION ARISING FROM THE NOTES, THE SECURITY
DOCUMENTS OR ANY OF THE OTHER LOAN DOCUMENTS, AND WAIVES ANY OTHER VENUE TO
WHICH IT MIGHT BE ENTITLED BY VIRTUE OF DOMICILE, HABITUAL RESIDENCE OR
OTHERWISE. NOTHING CONTAINED HEREIN, HOWEVER, SHALL PREVENT LENDER FROM BRINGING
ANY SUIT, ACTION OR PROCEEDING OR EXERCISING ANY RIGHTS AGAINST EITHER OR ALL OF
BORROWER AND GUARANTOR AND AGAINST THE COLLATERAL IN ANY OTHER JURISDICTION.
INITIATING SUCH SUIT, ACTION OR PROCEEDING OR TAKING SUCH ACTION IN ANY OTHER
JURISDICTION SHALL IN NO EVENT CONSTITUTE A WAIVER OF THE AGREEMENT CONTAINED
HEREIN THAT THE LAWS OF THE DISTRICT OF COLUMBIA SHALL GOVERN THE RIGHTS AND
OBLIGATIONS OF EACH OF BORROWER AND GUARANTOR AND LENDER AS PROVIDED HEREIN OR
THE SUBMISSION HEREIN BY EACH OF BORROWER AND GUARANTOR TO PERSONAL JURISDICTION
WITHIN THE DISTRICT OF COLUMBIA. BORROWER AND GUARANTOR (I) COVENANT AND AGREE
NOT TO ELECT A TRIAL BY JURY WITH RESPECT TO ANY ISSUE ARISING UNDER ANY OF THE
LOAN DOCUMENTS TRIABLE BY A JURY AND (II) WAIVE ANY RIGHT TO TRIAL BY JURY TO
THE EXTENT THAT ANY SUCH RIGHT SHALL NOW OR HEREAFTER EXIST. THIS WAIVER IS
INTENDED TO ENCOMPASS INDIVIDUALLY EACH INSTANCE AND EACH ISSUE AS TO WHICH THE
RIGHT TO A JURY TRIAL WOULD OTHERWISE ACCRUE. FURTHER, EACH OF BORROWER AND
GUARANTOR HEREBY CERTIFIES THAT NO REPRESENTATIVE OR AGENT OF LENDER (INCLUDING,
BUT NOT LIMITED TO, LENDER’S COUNSEL) HAS REPRESENTED, EXPRESSLY OR OTHERWISE,
TO BORROWER AND/OR GUARANTOR THAT LENDER WILL NOT SEEK TO ENFORCE THE PROVISIONS
OF THIS SECTION. THE FOREGOING PROVISIONS WERE KNOWINGLY, WILLINGLY AND
VOLUNTARILY AGREED TO BY BORROWER AND GUARANTOR UPON CONSULTATION WITH
INDEPENDENT LEGAL COUNSEL SELECTED BY BORROWER’S AND GUARANTOR’S FREE WILL.
Section 15.07. Severability.
In the event any provision of this Agreement or in any other Loan Document shall
be held invalid, illegal or unenforceable in any jurisdiction, such provision
will be severable from the remainder hereof as to such jurisdiction and the
validity, legality and enforceability of the remaining provisions will not in
any way be affected or impaired in any jurisdiction.
Master Credit Facility Agreement
Camden 2008

 

70



--------------------------------------------------------------------------------



 



Section 15.08. Notices.
(a) Manner of Giving Notice. Each notice, direction, certificate or other
communication hereunder (in this Section referred to collectively as “notices”
and singly as a “notice”) which any party is required or permitted to give to
the other party pursuant to this Agreement shall be in writing and shall be
deemed to have been duly and sufficiently given if:
(i) personally delivered with proof of delivery thereof (any notice so delivered
shall be deemed to have been received at the time so delivered);
(ii) sent by Federal Express (or other similar reputable overnight courier)
designating morning delivery (any notice so delivered shall be deemed to have
been received on the Business Day it is delivered by the courier);
(iii) sent by telecopier or facsimile machine which automatically generates a
transmission report that states the date and time of the transmission, the
length of the document transmitted, and the telephone number of the recipient’s
telecopier or facsimile machine (to be confirmed with a copy thereof sent in
accordance with paragraphs (i) or (ii) above within two Business Days) (any
notice so delivered shall be deemed to have been received (1) on the date of
transmission, if so transmitted before 5:00 p.m. (local time of the recipient)
on a Business Day, or (2) on the next Business Day, if so transmitted on or
after 5:00 p.m. (local time of the recipient) on a Business Day or if
transmitted on a day other than a Business Day);
addressed to the parties as follows:

         
 
  As to Borrower:   CSP Community Owner, LLC
 
      CPT Community Owner, LLC
 
      c/o Camden Property Trust
 
      Three Greenway Plaza, Suite 1300
 
      Houston, Texas 77046
 
      Attention: Alex Jessett
 
      Telecopy: (713) 354-2710
 
       
 
  with a copy to:   Camden Property Trust
 
      Three Greenway Plaza, Suite 1300
 
      Houston, Texas 77046
 
      Attention: J. Robert Fisher
 
      Telecopy: (713) 354-2710
 
       
 
  As to Lender:   Red Mortgage Capital, Inc.
 
      Two Miranova Place, 12th Floor
 
      Columbus, Ohio 43215
 
      Attention: Servicing Manager
 
      Telecopy: (614) 857-1620

Master Credit Facility Agreement
Camden 2008

 

71



--------------------------------------------------------------------------------



 



         
 
  with a copy to Servicer:   Red Mortgage Capital, Inc.
 
      Two Miranova Place, 12th Floor

 
      Columbus, Ohio 43215
 
      Attention: Director, Loan Servicing and Asset
                 Management
 
      Telecopy: (614) 857-1610
 
       
 
  with a copy to:   Arent Fox LLP
 
      1675 Broadway
 
      New York, New York 10019
 
      Attention: David L. Dubrow, Esq.
 
      Telecopy: (212) 484-3990
 
       
 
  As to Fannie Mae:   Fannie Mae
 
      3900 Wisconsin Avenue, N.W.
 
      Washington, D.C. 20016-2899
 
      Attention: Vice President for
 
                       Multifamily Asset Management
 
      Telecopy No.: (301) 280-2064
 
       
 
  with a copy to Servicer:   Red Mortgage Capital, Inc.
 
      Two Miranova Place, 12th Floor

 
      Columbus, Ohio 43215
 
      Attention: Director, Loan Servicing and Asset
                 Management
 
      Telecopy: (614) 857-1610
 
       
 
  with a copy to:   Arent Fox LLP
 
      1675 Broadway
 
      New York, NY 10019
 
      Attention: David L. Dubrow, Esq.
 
      Telecopy No.: (212) 484-3990

(b) Change of Notice Address. Any party may, by notice given pursuant to this
Section, change the person or persons and/or address or addresses, or designate
an additional person or persons or an additional address or addresses, for its
notices, but notice of a change of address shall only be effective upon receipt.
Each party agrees that it shall not refuse or reject delivery of any notice
given hereunder, that it shall acknowledge, in writing, receipt of the same upon
request by the other party and that any notice rejected or refused by it shall
be deemed for all purposes of this Agreement to have been received by the
rejecting party on the date so refused
Master Credit Facility Agreement
Camden 2008

 

72



--------------------------------------------------------------------------------



 



or rejected, as conclusively established by the records of the U.S. Postal
Service, the courier service or facsimile.
Section 15.09. Further Assurances and Corrective Instruments.
(a) Further Assurances. To the extent permitted by law, the parties hereto agree
that they shall, from time to time, execute, acknowledge and deliver, or cause
to be executed, acknowledged and delivered, such supplements hereto and such
further instruments as Lender or Borrower may reasonably request and as may be
required in the opinion of Lender or its counsel to effectuate the intention of
or facilitate the performance of this Agreement or any Loan Document.
(b) Further Documentation. Without limiting the generality of subsection (a), in
the event any further documentation or information is required by Lender to
correct patent mistakes in the Loan Documents, materials relating to the Title
Insurance Policies or the funding of the Advances, Borrower shall provide, or
cause to be provided to Lender, at Borrower’s cost and expense, such
documentation or information. Borrower shall execute and deliver to Lender such
documentation, including but not limited to any amendments, corrections,
deletions or additions to the Notes, the Security Instruments or the other Loan
Documents as is reasonably required by Lender.
(c) Compliance with Investor Requirements. Without limiting the generality of
subsection (a), Borrower shall comply with the reasonable requirements of Lender
to enable Lender to sell the DMBS backed by an Advance.
Section 15.10. Term of this Agreement.
This Agreement shall continue in effect until the Termination Date.
Section 15.11. Assignments; Third-Party Rights.
No Borrower shall assign this Agreement, or delegate any of its obligations
hereunder, without the prior written consent of Lender. Lender may assign its
rights and/or obligations under this Agreement separately or together, without
Borrower’s consent, but may not delegate its obligations under this Agreement
unless it first receives Fannie Mae’s written approval. Lender shall first
assign its rights and/or obligations under this Agreement separately or
together, without Borrower’s consent, to Fannie Mae. Upon assignment to Fannie
Mae, Fannie Mae shall be permitted to further assign its rights and/or
obligations under this Agreement subject to Section 9.08 of this Agreement.
Master Credit Facility Agreement
Camden 2008

 

73



--------------------------------------------------------------------------------



 



Section 15.12. Headings.
Article and Section headings used herein are for convenience of reference only,
are not part of this Agreement and are not to affect the construction of, or to
be taken into consideration in interpreting, this Agreement.
Section 15.13. General Interpretive Principles.
For purposes of this Agreement, except as otherwise expressly provided or unless
the context otherwise requires, (1) the terms defined in Appendix I and
elsewhere in this Agreement have the meanings assigned to them in this Agreement
and include the plural as well as the singular, and the use of any gender herein
shall be deemed to include the other genders; (2) accounting terms not otherwise
defined herein have the meanings assigned to them in accordance with GAAP;
(3) references herein to “Articles,” “Sections,” “subsections,” “paragraphs” and
other subdivisions without reference to a document are to designated Articles,
Sections, subsections, paragraphs and other subdivisions of this Agreement;
(4) a reference to a subsection without further reference to a Section is a
reference to such subsection as contained in the same Section in which the
reference appears, and this rule shall also apply to paragraphs and other
subdivisions; (5) a reference to an Exhibit or a Schedule without a further
reference to the document to which the Exhibit or Schedule is attached is a
reference to an Exhibit or Schedule to this Agreement; (6) the words “herein,”
“hereof,” “hereunder” and other words of similar import refer to this Agreement
as a whole and not to any particular provision; and (7) the word “including”
means “including, but not limited to.”
Section 15.14. Interpretation.
The parties hereto acknowledge that each party and their respective counsel have
participated in the drafting and revision of this Agreement and the Loan
Documents. Accordingly, the parties agree that any rule of construction that
disfavors the drafting party shall not apply in the interpretation of this
Agreement and the Loan Documents or any amendment or supplement or exhibit
hereto or thereto.
Section 15.15. Standards for Decisions, Etc.
Unless otherwise provided herein, if Lender’s approval is required for any
matter hereunder, such approval may be granted or withheld in Lender’s sole and
absolute discretion. Unless otherwise provided herein, if Lender’s designation,
determination, selection, estimate, action or decision is required, permitted or
contemplated hereunder, such designation, determination, selection, estimate,
action or decision shall be made in Lender’s sole and absolute discretion.
Master Credit Facility Agreement
Camden 2008

 

74



--------------------------------------------------------------------------------



 



Section 15.16. Decisions in Writing.
Any approval, designation, determination, selection, action or decision of
Lender or Borrower must be in writing to be effective.
Section 15.17. Requests.
Borrower may submit up to a total of four (4) Requests per Calendar Year.
Section 15.18. Conflicts Between Agreements.
Any terms and conditions contained in this Agreement that may also be contained
in another Loan Document are not, to the extent reasonably practicable, to be
construed to be in conflict with each other but rather is construed as
duplicative, confirming, additional, or cumulative provisions. To the extent
that, in the interpretation of this Agreement, any ultimate conflict between the
terms and conditions of this Agreement and those set forth in another Loan
Document is determined to exist, the terms and conditions of this Agreement are
to control.
(Signatures appear on following pages)
Master Credit Facility Agreement
Camden 2008

 

75



--------------------------------------------------------------------------------



 



IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
day and year first above written.

            BORROWER:

CSP COMMUNITY OWNER, LLC, a Delaware limited liability company
      By:           Name:           Title:           CPT COMMUNITY OWNER, LLC, a
Delaware limited liability company
      By:           Name:           Title:        

[Signatures continue on following page.]
Master Credit Facility Agreement
Camden 2008

 

S-1



--------------------------------------------------------------------------------



 



            GUARANTORS:

CAMDEN PROPERTY TRUST, a Texas real estate investment trust
      By:           Name:           Title:           CAMDEN SUMMIT PARTNERSHIP,
L.P., a Delaware limited partnership
      By:   Camden Summit, Inc.,         a Delaware corporation, its general
partner            By:           Name:           Title:      

[Signatures continue on following page.]
Master Credit Facility Agreement
Camden 2008

 

S-2



--------------------------------------------------------------------------------



 



            LENDER:

RED MORTGAGE CAPITAL, INC., an Ohio corporation
      By:           Name:           Title:      

Master Credit Facility Agreement
Camden 2008

 

S-3



--------------------------------------------------------------------------------



 



EXHIBITS TO MASTER CREDIT FACILITY AGREEMENT
EXHIBITS

      EXHIBIT A  
Schedule of Initial Mortgaged Properties and Initial Valuations
EXHIBIT B  
RESERVED
EXHIBIT C  
RESERVED
EXHIBIT D  
RESERVED
EXHIBIT E  
Confirmation of Guaranty
EXHIBIT F  
Compliance Certificate
EXHIBIT G-1  
Borrower Organizational Certificate
EXHIBIT G-2  
Guarantor Organizational Certificate
EXHIBIT H  
Conversion Request
EXHIBIT I  
Master Credit Facility Agreement Conversion Amendment
EXHIBIT J  
Rate Form
EXHIBIT K  
Advance Confirmation Instrument
EXHIBIT L  
Advance Request
EXHIBIT M  
Request (Addition/Release)
EXHIBIT N  
Confirmation of Obligations
EXHIBIT O  
Expansion Request
EXHIBIT P  
Facility Termination Request
EXHIBIT Q  
Amendment to Master Credit Facility Agreement
EXHIBIT R  
Credit Facility Termination Request
EXHIBIT S  
RESERVED
EXHIBIT T  
RESERVED
EXHIBIT U  
Cash Collateral, Security and Custody Agreement
EXHIBIT V  
Letter of Credit
EXHIBIT W-1  
Bank Legal Opinion (Foreign)
EXHIBIT W-2  
Bank Legal Opinion (Domestic)
EXHIBIT X  
Form of Rent Roll
   
 
APPENDIX I  
Definitions

Master Credit Facility Agreement
Camden 2008

 

 



--------------------------------------------------------------------------------



 



EXHIBIT A TO MASTER CREDIT FACILITY AGREEMENT
SCHEDULE OF INITIAL MORTGAGED PROPERTIES

AND INITIAL VALUATIONS

          PROPERTY NAME   ADDRESS   INITIAL VALUATION
Camden Ballantyne
  13901 Summit Commons Boulevard
Charlotte, NC 28277    
Camden Brookwood
  147 26th Street NW
Atlanta, GA 30309    
Camden Deerfield
  13200 Summit Boulevard
Alpharetta, GA 30004    
Camden Dilworth
  1510 Scott Avenue
Charlotte, NC 28203    
Camden Dunwoody
  10 Peachford Circle
Dunwoody, GA 30338    
Camden Governors Village
  100 Durant Street
Chapel Hill, NC 27517    
Camden Greenway
  3800 Audley Street
Houston, TX 77098    
Camden Lake Pine
  600 Park Summit Boulevard
Apex, NC 27523    
Camden Manor Park
  4000 Manor Club Drive
Raleigh, NC 27612    
Camden Midtown Atlanta
  265 Ponce De Leon Avenue NE
Atlanta, GA 30308    
Camden Oak Crest
  12025 Richmond Avenue
Houston, TX 77082    
Camden Reunion Park
  100 Reunion Park Drive
Apex, NC 27539    
Camden Sedgebrook
  16930 Sedgebrook Lane
Huntersville, NC 28078    
Camden St. Clair
  3000 Briarcliff Road NE
Atlanta, GA 30329    
Camden Stockbridge
  1000 Peridot Parkway
Stockbridge, GA 30281    
Camden Summit on the River
  6005 State Bridge Road
Duluth, GA 30097    
Camden Westwood
  2100 Summit Ridge Loop
Morrisville, NC 27560    

Master Credit Facility Agreement
Camden 2008

 

A-1



--------------------------------------------------------------------------------



 



EXHIBIT B TO MASTER CREDIT FACILITY AGREEMENT
RESERVED
Master Credit Facility Agreement
Camden 2008

 

B-1



--------------------------------------------------------------------------------



 



EXHIBIT C TO MASTER CREDIT FACILITY AGREEMENT
RESERVED
Master Credit Facility Agreement
Camden 2008

 

C-1



--------------------------------------------------------------------------------



 



EXHIBIT D TO MASTER CREDIT FACILITY AGREEMENT
RESERVED
Master Credit Facility Agreement
Camden 2008

 

D-1



--------------------------------------------------------------------------------



 



EXHIBIT E TO MASTER CREDIT FACILITY AGREEMENT
CONFIRMATION OF GUARANTY
THIS CONFIRMATION OF GUARANTY is made as of the [_____ day of _____, _____], by
[GUARANTOR] (“Guarantor”), for the benefit of [LENDER] (“Lender”).
Guarantor entered into that certain [Guaranty] dated as of [_____, _____], for
the benefit of Lender (the “Guaranty”) to guaranty the Guaranteed Obligations
(as defined in the Guaranty) under that certain Master Credit Facility Agreement
dated as of [Master Agreement Date] by and among [BORROWER] (the “Borrower”),
Guarantor and Lender (as amended from time to time, the “Master Agreement”).
Borrower and Lender have [increased] [expanded] [other] the credit facility
under the Master Agreement and made certain other changes to the terms and
conditions of the Master Agreement pursuant to that certain [_____] Amendment to
Master Agreement dated as of even date herewith (the “[_____] Amendment”). As a
condition to the entering into the [_____] Amendment, Guarantor is required to
confirm its obligations under the Guaranty.
Guarantor hereby (i) acknowledges and consents to the [describe] under the
Master Agreement, (ii) acknowledges and consents to the [describe] of the credit
facility and the other changes and the terms and conditions of the Master
Agreement all as set forth in the [_____] Amendment, and (iii) confirms to
Lender and Fannie Mae that the terms and provisions of the Guaranty remain in
full force and effect.
Guarantor hereby confirms and ratifies the Loan Documents it has previously
executed in connection with the Master Agreement.
Dated as of [_____, _____]
GUARANTOR:
[GUARANTOR]
[INSERT GUARANTOR BLOCK]
Master Credit Facility Agreement
Camden 2008

 

E-1



--------------------------------------------------------------------------------



 



EXHIBIT F TO MASTER CREDIT FACILITY AGREEMENT

COMPLIANCE CERTIFICATE
The undersigned Borrower (“Borrower”) and the undersigned Guarantor
(“Guarantor”) hereby certify to [LENDER] (“Lender”) and FANNIE MAE as follows:
Section 1. Master Agreement. Borrower is a party to that certain Master Credit
Facility Agreement, dated as of [Master Agreement Date] by and among Borrower,
Guarantor and Lender (as amended, restated, modified or supplemented from time
to time, the “Master Agreement”). The rights of Lender under the Master
Agreement have been assigned to Fannie Mae. This Certificate is issued pursuant
to the terms of the Master Agreement.
Section 2. Satisfaction of Conditions. Borrower and Guarantor hereby represent,
warrant and covenant to Lender that all conditions to the Request with respect
to which this Certificate is issued have been satisfied.
Section 3. Capitalized Terms. All capitalized terms used but not defined in this
Certificate shall have the meanings ascribed to such terms in the Master
Agreement.
Dated: [________________, _____]
BORROWER:
[BORROWER]
[INSERT BORROWER BLOCK]
GUARANTOR:
[GUARANTOR]
[INSERT GUARANTOR BLOCK]
Master Credit Facility Agreement
Camden 2008

 

F-1



--------------------------------------------------------------------------------



 



EXHIBIT G-1 TO MASTER CREDIT FACILITY AGREEMENT
ORGANIZATIONAL CERTIFICATE
(Borrower)
I, the undersigned, _____, hereby certify as follows:
Section 1. Position. I am the _____ of [BORROWER] (“Borrower”), and I am
authorized to deliver this Certificate on behalf of Borrower.
Section 2. Master Agreement. Borrower entered into that certain Master Credit
Facility Agreement, dated as of [Master Agreement Date], by and among Borrower,
[GUARANTOR], and [LENDER] (“Lender”), and others (as amended from time to time,
the “Master Agreement”). The rights of Lender under the Master Agreement have
been assigned to Fannie Mae. This Certificate is issued pursuant to the terms of
the Master Agreement.
Section 3. Due Authorization of Request. I hereby certify that (i) no action by
the members, shareholders or partners, as the case may be, of Borrower is
necessary to duly authorize the execution and delivery of, and the consummation
of the transaction contemplated by the Request with respect to which this
Certificate is delivered, or, (ii) if necessary, that attached as Exhibit A to
this Certificate is a true copy of resolutions or approvals which authorize the
transaction contemplated by the Request. Any such resolutions are in full force
and effect and are unmodified as of the date of this Certificate.
Section 4. No Changes. Since the date of the most recent Organizational
Certificate delivered to Lender, or, if there is no such Organizational
Certificate, since the date of the Master Agreement, there have been no changes
in any of the Organizational Documents of Borrower, except as set forth in
Exhibit B to this Certificate, and Borrower remains in good standing or is duly
qualified in the jurisdictions in which it is required to be in good standing or
duly qualified under the terms of the Master Agreement.
Section 5. Incumbency Certificate. The persons authorized to execute and deliver
any documents required to be delivered in connection with the Request are as
follows:

      Name   Office
 
   

Section 6. Capitalized Terms. All capitalized terms used but not defined in this
Certificate shall have the meanings ascribed to such terms in the Master
Agreement.
Section 7. Non-Recourse. The provisions of Article 14 of the Master Agreement
hereby are incorporated into this Certificate by this reference.
Dated: [_____, _____]
Master Credit Facility Agreement
Camden 2008

 

G-1-1



--------------------------------------------------------------------------------



 



[INDIVIDUAL]
Name:
Title:
Master Credit Facility Agreement
Camden 2008

 

G-1-2



--------------------------------------------------------------------------------



 



EXHIBIT G-2 TO MASTER CREDIT FACILITY AGREEMENT
ORGANIZATIONAL CERTIFICATE
(Guarantor)
I, the undersigned, _____, hereby certify as follows:
Section 1. Position. I am the _____ of [GUARANTOR] (“Guarantor”), and I am
authorized to deliver this Certificate on behalf of Borrower.
Section 2. Master Agreement. Guarantor entered into (i) that certain Master
Credit Facility Agreement dated as of [Master Agreement Date], by and among
[BORROWER], Guarantor, [LENDER] (“Lender”) and others (as amended from time to
time, the “Master Agreement”), and (ii) that certain [Guaranty] dated as of
[Master Agreement Date] (the “Guaranty”). This Certificate is issued pursuant to
the terms of the Master Agreement and the Guaranty.
Section 3. Due Authorization of Request. I hereby certify that (i) no action by
the members, shareholders or partners, as the case may be, of Guarantor is
necessary to duly authorize the execution and delivery of, and the consummation
of the transaction contemplated by the Request with respect to which this
Certificate is delivered, or, (ii) if necessary, that attached as Exhibit A to
this Certificate is a true copy of resolutions or approvals which authorize the
transaction contemplated by the Request. Any such resolutions are in full force
and effect and are unmodified as of the date of this Certificate.
Section 4. No Changes. Since the date of the most recent Organizational
Certificate delivered to Lender, or, if there is no such Organizational
Certificate, since the date of the Master Agreement, there have been no changes
in any of the Organizational Documents of Guarantor, except as set forth in
Exhibit B to this Certificate, and Guarantor remains in good standing or is duly
qualified in the jurisdictions in which it is required to be in good standing or
duly qualified under the terms of the Master Agreement.
Section 5. Incumbency Certificate. The persons authorized to execute and deliver
any documents required to be delivered in connection with the Request are as
follows:

      Name   Office
 
   

Section 6. Capitalized Terms. All capitalized terms used but not defined in this
Certificate shall have the meanings ascribed to such terms in the Master
Agreement.
Dated: [________________, _____]
[INDIVIDUAL]
Name:
Title:
Master Credit Facility Agreement
Camden 2008

 

G-2-1



--------------------------------------------------------------------------------



 



EXHIBIT H TO MASTER CREDIT FACILITY AGREEMENT
CONVERSION REQUEST
THE MASTER AGREEMENT PURSUANT TO WHICH THIS REQUEST IS DELIVERED REQUIRES THERE
TO OCCUR A CLOSING TO BE HELD AT OFFICES DESIGNATED BY YOU ON A CLOSING DATE
SELECTED BY BORROWER AND APPROVED BY YOU, AND OCCURRING WITHIN THIRTY
(30) BUSINESS DAYS AFTER YOUR RECEIPT OF THE CONVERSION REQUEST (OR ON SUCH
OTHER DATE TO WHICH WE MAY AGREE), AS LONG AS NONE OF THE LIMITATIONS CONTAINED
IN SECTION 1.09 OF THE MASTER AGREEMENT IS VIOLATED, AND ALL CONDITIONS
CONTAINED IN SECTION 1.10 OF THE MASTER AGREEMENT ARE SATISFIED.
[_____, _____]
[LENDER] (“Lender”)
[ADDRESS]
[Note: Subject to change in the event Lender or its address changes]

Re:  
CONVERSION REQUEST issued pursuant to Master Credit Facility Agreement dated as
of [Master Agreement Date], by and between the undersigned Borrower
(“Borrower”), [GUARANTOR] and Lender (as amended from time to time, the “Master
Agreement”).

Ladies and Gentlemen:
This constitutes a Conversion Request pursuant to the terms of the
above-referenced Master Agreement.
Section 1. Request. Borrower hereby requests that there occur a conversion of
all or a portion of the Variable Facility Commitment to a Fixed Facility
Commitment in accordance with the terms of the Master Agreement. Following is
the information required by the Master Agreement with respect to this Request:
(a) Designation of Amount of Conversion. The amount of the conversion shall be
$_____.
(b) Prepayment of Variable Advances. (If necessary) The Variable Advances
Outstanding which will be prepaid on the Closing Date for the conversion are as
follows:

             
 
  Closing Date of Variable Advance:        
 
     
 
   

Master Credit Facility Agreement
Camden 2008

 

H-1



--------------------------------------------------------------------------------



 



         
 
  Maturity Date of Variable Advance:      
 
  Amount of Advance:      
 
  Proposed Closing Date:    

(Note: Any Fixed Advances made in conjunction with a conversion of all or a
portion of the Variable Facility Commitment to a Fixed Facility Commitment must
be accompanied by an Advance Request and shall be reviewed in accordance with
the terms of the Master Agreement.)
(c) Accompanying Documents. All documents, instruments and certificates required
to be delivered pursuant to the conditions contained in Section 1.10 of the
Master Agreement, including (i) the Conversion Documents, as well as (ii) a
Compliance Certificate and (iii) an Organizational Certificate will be delivered
on or before the Closing Date.
(d) Defeasance or Yield Maintenance. [For Fixed Advance only] Borrower requests
the following with respect to prepayments of Fixed Advances, if applicable:
o Defeasance or
o Yield Maintenance.
Section 2. Capitalized Terms. All capitalized terms used but not defined in this
Request shall have the meanings ascribed to such terms in the Master Agreement.
Sincerely,
BORROWER:
[BORROWER]
[INSERT BORROWER BLOCK]
Master Credit Facility Agreement
Camden 2008

 

H-2



--------------------------------------------------------------------------------



 



EXHIBIT I TO MASTER CREDIT FACILITY AGREEMENT
MASTER CREDIT FACILITY AGREEMENT CONVERSION AMENDMENT
THIS [_____] AMENDMENT TO MASTER CREDIT FACILITY AGREEMENT (the “Amendment”) is
made as of the [_____ day of _____, _____], by and among (i) [BORROWER]
(“Borrower”), (ii) [GUARANTOR] (“Guarantor”) and (ii) [LENDER] (“Lender”).
RECITALS
A. Borrower, Guarantor and Lender are parties to that certain Master Credit
Facility Agreement dated as of [Master Agreement Date] (as amended from time to
time, the “Master Agreement”).
B. All of Lender’s right, title and interest in the Master Agreement and the
Loan Documents executed in connection with the Master Agreement or the
transactions contemplated by the Master Agreement have been assigned to Fannie
Mae pursuant to that certain Assignment of Master Credit Facility Agreement and
Other Loan Documents dated as of even date with the Master Agreement (the
“Assignment”). Fannie Mae has not assumed any of the obligations of Lender under
the Master Agreement or the Loan Documents as a result of the Assignment. Fannie
Mae has designated Lender as the servicer of the Advances contemplated by the
Master Agreement.
C. The parties are executing this Amendment pursuant to the Master Agreement to
reflect a conversion of all or a portion of the Variable Facility Commitment to
the Fixed Facility Commitment.
NOW, THEREFORE, the parties hereto, in consideration of the mutual promises and
agreements contained in this Amendment and the Master Agreement, and other good
and valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, hereby agree as follows:
Section 1. Conversion. The Variable Facility Commitment shall be reduced by, and
the Fixed Facility Commitment shall be increased by, $_____, and the definitions
of “Variable Facility Commitment” and “Fixed Facility Commitment” are hereby
replaced in their entirety by the following new definitions:
“Fixed Facility Commitment” means $_____, plus such amount as Borrower may elect
to add to the Fixed Facility Commitment in accordance with Section 1.08 and less
such amount by which Borrower may elect to reduce the Fixed Facility Commitment
in accordance with Article 5.
“Variable Facility Commitment” means an aggregate amount of $_____, which shall
be evidenced by the Variable Facility Note plus such amount as Borrower may
elect to add to the Variable Facility Commitment in accordance with Article 4,
and less such amount as Borrower may elect to convert from
Master Credit Facility Agreement
Camden 2008

 

I-1



--------------------------------------------------------------------------------



 



the Variable Facility Commitment to the Fixed Facility Commitment in accordance
with Section 1.08 and less such amount by which Borrower may elect to reduce the
Variable Facility Commitment in accordance with Article 5.
Section 2. Capitalized Terms. All capitalized terms used in this Amendment which
are not specifically defined herein shall have the respective meanings set forth
in the Master Agreement.
Section 3. Full Force and Effect. Except as expressly modified by this
Amendment, all terms and conditions of the Master Agreement shall continue in
full force and effect.
Section 4. Counterparts. This Amendment may be executed in counterparts by the
parties hereto, and each such counterpart shall be considered an original and
all such counterparts shall constitute one and the same instrument.
Section 5. Governing Law; Consent to Jurisdiction and Venue; WAIVER OF TRIAL BY
JURY. The provisions of Section 15.06 of the Master Agreement (entitled “Choice
of Law; Consent to Jurisdiction; Waiver of Jury Trial”) are hereby incorporated
into this Amendment by this reference to the fullest extent as if the text of
such Section were set forth in its entirety herein.
IN WITNESS WHEREOF, the parties hereto have executed this Amendment as an
instrument under seal as of the day and year first above written.
BORROWER:
[BORROWER]
[INSERT BORROWER BLOCK]
GUARANTOR:
[GUARANTOR]
[INSERT GUARANTOR BLOCK]
LENDER:
[LENDER]
[INSERT LENDER BLOCK]
Master Credit Facility Agreement
Camden 2008

 

I-2



--------------------------------------------------------------------------------



 



EXHIBIT J TO MASTER CREDIT FACILITY AGREEMENT
RATE FORM
Pursuant to Section 2.01(b) of that certain Master Credit Facility Agreement
dated as of [Master Agreement Date] (as amended from time to time, the “Master
Agreement”) by and among [LENDER] (“Lender”), [GUARANTOR], and the undersigned
(the “Borrower”), Borrower hereby requests that Lender issue to it an advance
with the following terms:

         
 
  Designation of Advance   o Fixed Advance
 
       
 
  (Check One)   o Variable Advance

FOR VARIABLE ADVANCE ONLY:

     
Proposed DMBS Imputed Interest Rate
             %
 
   
Advance Amount
  $                                        
 
   
Term
             months
 
   
DMBS Issue Date
                                ,           
 
   
Variable Facility Fee
                       bps
 
   
Maximum Annual Coupon Rate
             %
 
   
*Discount
             %
 
   
*Price
  $                                        
 
   
Breakage Fee Deposit
  $                                        
 
   
Amortization/Interest Only:
                                          
 
   
Closing Date no later than
                                ,           
 
   
*DMBS Settlement Date
                                ,           

      *  
To be completed by Lender upon confirmation of Rate Form.

Master Credit Facility Agreement
Camden 2008

 

J-1



--------------------------------------------------------------------------------



 



FOR FIXED ADVANCE ONLY:

     
Advance Amount
  $                                        
 
   
Term
             months
 
   
Cash Interest Rate
             %
 
   
Amortization Period
                                          
 
   
Amortization/Interest Only:
                                          
 
   
Closing Date no later than
                                ,           

Lender will provide Borrower with written confirmation when and if it has
obtained a commitment for the purchase of a Fannie Mae DMBS having the
characteristics described above at a price between [          ] and [          ]
or better. In the event that the lowest available Coupon Rate is greater than
that specified above, Lender will not proceed without the prior written
authorization of Borrower
Borrower certifies that all conditions contained in Article 2 of the Master
Agreement that are required to be satisfied will be satisfied on or before the
Closing Date.
Defined terms used herein shall have the same meaning as set forth in the Master
Agreement.
Dated: [                    ,           ]

         
 
  BORROWER:    
 
       
 
  [BORROWER]    
 
       
 
  [INSERT BORROWER BLOCK]    

Master Credit Facility Agreement
Camden 2008

 

J-2



--------------------------------------------------------------------------------



 



Pursuant to Section 2.01(c) of the Master Agreement, Lender hereby confirms that
it has obtained a commitment for the purchase of a Fannie Mae DMBS in
conformance with the terms noted above except for the following:
                                                                          
      
Dated: [                    ,           ]

         
 
  LENDER:    
 
       
 
  [LENDER]    
 
       
 
  [INSERT LENDER BLOCK]    

Rate Setting Date:                                         ,           ,
     :      AM/PM Eastern Time
Master Credit Facility Agreement
Camden 2008

 

J-3



--------------------------------------------------------------------------------



 



EXHIBIT K TO MASTER CREDIT FACILITY AGREEMENT
ADVANCE CONFIRMATION INSTRUMENT
THIS ADVANCE CONFIRMATION INSTRUMENT (the “Advance Confirmation Instrument”) is
made as of the [      day of                     ,           ], by CPT GREENWAY,
LLC AND CSP COMMUNITY OWNER, LLC (together with their successors and assigns,
individually and collectively, the “Borrower”) for the benefit of RED MORTGAGE
CAPITAL, INC., an Ohio corporation (together with its successors and assigns,
the “Lender”) and FANNIE MAE, a federally chartered and stockholder-owned
corporation organized and existing under the Federal National Mortgage
Association Charter Act, 12 U.S.C. § 1716 et seq. (together with its successors
and assigns, “Fannie Mae”).
RECITALS
A. Borrower, [GUARANTOR] and Lender are parties to that certain Master Credit
Facility Agreement dated as of September [     ], 2008 (as amended from time to
time, the “Master Agreement”).
B. All of Lender’s right, title and interest in the Master Agreement and the
Loan Documents executed in connection with the Master Agreement or the
transactions contemplated by the Master Agreement have been assigned to Fannie
Mae pursuant to that certain Assignment of Master Credit Facility Agreement and
Other Loan Documents, dated as of even date with the Master Agreement (the
“Assignment”). Fannie Mae has not assumed any of the obligations of Lender under
the Master Agreement or the Loan Documents as a result of the Assignment. Fannie
Mae has designated Lender as the servicer of the Advances contemplated by the
Master Agreement.
C. In accordance with this Advance Confirmation Instrument and the Master
Agreement, Lender is making a Variable Advance to Borrower.
D. Borrower is executing this Advance Confirmation Instrument pursuant to the
Master Agreement to confirm certain terms of the Master Agreement and that
certain Variable Facility Note dated as of September [ ], 2008 in the original
principal amount of $175,000,000 (as amended from time to time, the “Variable
Facility Note”) relating to the Variable Advance, and Borrower’s obligation to
repay the Variable Advance in accordance with the terms of the Variable Facility
Note and this Advance Confirmation Instrument.
NOW, THEREFORE, Borrower, in consideration of Lender’s making of the Variable
Advance, and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, hereby agree as follows:
Section 1. Confirmation of Advance and Terms of Advance. Borrower hereby
confirms the following terms of the Variable Advance, and confirms and agrees
that it shall repay the Variable Advance to Lender in accordance with the terms
of the Variable Facility Note and the Master Agreement:
Master Credit Facility Agreement
Camden 2008

 

K-1



--------------------------------------------------------------------------------



 



     
Advance Amount
  $                                        
 
   
Term
             months
 
   
MBS Issue Date
                                ,           
 
   
MBS Imputed Interest Rate
             %
 
   
Variable Facility Fee
  $                                        
 
   
Coupon Rate
             %
 
   
Discount
             %
 
   
Price
  $                                        
 
   
Closing Date
                                ,           

Section 2. Beneficiaries. This Advance Confirmation Instrument is made for the
express benefit of Lender.
Section 3. Purpose. The terms of the Master Agreement and the Variable Facility
Note govern the repayment, and all other terms relating to the Variable Advance.
However, this Advance Confirmation Instrument has been executed to create a
physical instrument evidencing the above-described Variable Advance under the
Variable Facility Note. The Variable Advance evidenced by this Advance
Confirmation Instrument does not represent a separate indebtedness from that
evidenced by the Variable Facility Note.
Section 4. Effectiveness of Advance Confirmation Instrument. This Advance
Confirmation Instrument will not be effective until Lender funds the Variable
Advance, at which time Lender shall note the date of such funding by completing
the date block at the foot of this Advance Confirmation Instrument, and
executing this Advance Confirmation Instrument below such date block, and such
completion shall be binding on Borrower, absent manifest error.
Section 5. Capitalized Terms. All capitalized terms used in this Advance
Confirmation Instrument which are not specifically defined herein shall have the
respective meanings set forth in the Master Agreement.
Section 6. Counterparts. This Advance Confirmation Instrument may be executed in
counterparts by the parties hereto, and each such counterpart shall be
considered an original and all such counterparts shall constitute one and the
same instrument.
Section 7. Governing Law; Consent to Jurisdiction and Venue; WAIVER OF TRIAL BY
JURY. The provisions of Section 15.06 of the Master Agreement (entitled “Choice
of Law; Consent to Jurisdiction; Waiver of Jury Trial”) are hereby incorporated
into this Advance Confirmation Agreement by this reference to the fullest extent
as if the text of such Section were set forth in its entirety herein.
[Remainder of page intentionally left blank.]
Master Credit Facility Agreement
Camden 2008

 

K-2



--------------------------------------------------------------------------------



 



IN WITNESS WHEREOF, Borrower has executed this Advance Confirmation Instrument
as an instrument under seal as of the day and year first above written.

         
 
  BORROWER:    
 
       
 
  [BORROWER]    
 
       
 
  [INSERT BORROWER BLOCK]    

Master Credit Facility Agreement
Camden 2008

 

K-3



--------------------------------------------------------------------------------



 



Date of Funding:                                         ,           

         
 
  LENDER:    
 
       
 
  [LENDER]    
 
       
 
  [INSERT LENDER BLOCK]    

Master Credit Facility Agreement
Camden 2008

 

K-4



--------------------------------------------------------------------------------



 



PAY TO THE ORDER OF FANNIE MAE, WITHOUT RECOURSE

                      RED MORTGAGE CAPITAL, INC., an Ohio corporation    
 
               
 
  By:                          
 
      Name:        
 
      Title:        
 
                    Date:                     
 
                    Fannie Mae Commitment Number:                     

Master Credit Facility Agreement
Camden 2008

 

K-5



--------------------------------------------------------------------------------



 



EXHIBIT L TO MASTER CREDIT FACILITY AGREEMENT
ADVANCE REQUEST
[SELECT THE APPROPRIATE LANGUAGE:]
[INITIAL ADVANCE:
THE MASTER AGREEMENT REQUIRES YOU TO MAKE THE REQUESTED INITIAL ADVANCE, IF ALL
CONDITIONS CONTAINED IN SECTION 2.04(a) OF THE MASTER AGREEMENT ARE SATISFIED,
AT A CLOSING TO BE HELD ON THE INITIAL CLOSING DATE.]
[FUTURE ADVANCE:
THE MASTER AGREEMENT REQUIRES YOU TO MAKE THE REQUESTED FUTURE ADVANCE, IF ALL
CONDITIONS CONTAINED IN SECTION 2.04(b) OF THE MASTER AGREEMENT ARE SATISFIED,
AT A CLOSING TO BE HELD ON A CLOSING DATE SELECTED BY BORROWER AND APPROVED BY
YOU, WHICH DATE SHALL BE NOT MORE THAN THREE (3) BUSINESS DAYS AFTER OUR RECEIPT
OF THE CONFIRMED RATE FORM (OR ON SUCH OTHER DATE AS WE MAY AGREE). LENDER
RESERVES THE RIGHT TO REQUIRE THAT WE POST A DEPOSIT AT THE TIME THE FANNIE MAE
COMMITMENT OR DMBS COMMITMENT IS OBTAINED AS AN ADDITIONAL CONDITION TO YOUR
OBLIGATION TO MAKE THE FUTURE ADVANCE]
[                    ,           ]
[LENDER] (“Lender”)
[ADDRESS]
[Note: Subject to change in the event Lender or its address changes]

     
Re:
  ADVANCE REQUEST issued pursuant to Master Credit Facility Agreement dated as
of [Master Agreement Date] by and among the undersigned (“Borrower”),
[GUARANTOR] and Lender (as amended from time to time, the “Master Agreement”)

Ladies and Gentlemen:
This constitutes an Advance Request pursuant to the terms of the
above-referenced Master Agreement.
Master Credit Facility Agreement
Camden 2008

 

L-1



--------------------------------------------------------------------------------



 



Section 1. Request. Borrower hereby requests that Lender make an Advance in
accordance with the terms of the Master Agreement. Following is the information
required by the Master Agreement with respect to this Request:
(a) Amount. The amount of the [Initial] [Future] Advance shall be
$                    .
(b) Designation of Facility. The [Initial] [Future] Advance is a: [Check one]
o Fixed Advance
o Variable Advance
(c) Maturity Date. The Maturity Date of the Advance is as follows:  _____.
(d) Amortization Period. [Check one]
o            months
o The Advance shall be interest only.
(e) Accompanying Documents. All documents, instruments and certificates required
to be delivered pursuant to the conditions contained in Section 2.04 of the
Master Agreement, including (i) a confirmed Rate Form, (ii) an Advance
Confirmation Instrument (for Variable Advances only), (iii) a Fixed Facility
Note (for Fixed Advances only), (iv) a Variable Facility Note (for Variable
Advances only), (v) a Compliance Certificate, and (vi) an Organizational
Certificate, will be delivered on or before the Closing Date.
(f) Defeasance or Yield Maintenance. [For Fixed Advance only] Borrower requests
the following with respect to prepayments of Fixed Advances, if applicable:
o Defeasance or
o Yield Maintenance.
Section 2. Available Commitment Amount. The information contained in the
following table is true, correct and complete, to the undersigned’s knowledge.
The undersigned acknowledges and agrees that the final determination of the
information shall be made by Lender, in accordance with the terms of the Master
Agreement.
Master Credit Facility Agreement
Camden 2008

 

L-2



--------------------------------------------------------------------------------



 



     
Currently Available Fixed Facility Commitment
     
Currently Available Variable Facility Commitment
     
Proposed Amount Drawn on Fixed Facility Commitment
     
Proposed Amount Drawn on Variable Facility Commitment
     
Remaining Fixed Facility Commitment after Proposed Draw
     
Remaining Variable Facility Commitment after Proposed Draw
   

For these purposes, the terms:
(a) “Available Fixed Facility Commitment” means, at any time, the maximum amount
of Fixed Facility Advances which could be issued and outstanding without
causing: (i) the Aggregate Debt Service Coverage Ratio to be less than 1.55:1.0,
or (ii) the Aggregate Loan to Value Ratio to be greater than fifty-five percent
(55%); and
(b) “Available Variable Facility Commitment” means, at any time, the maximum
amount of Variable Advances which could be issued and outstanding without
causing: (i) the Aggregate Debt Service Coverage Ratio to be less than 1.30:1.0,
or (ii) the Aggregate Loan to Value Ratio to be greater than fifty-five percent
(55%).
Section 3. Capitalized Terms. All capitalized terms used but not defined in this
Request shall have the meanings ascribed to such terms in the Master Agreement.

         
 
  Sincerely,    
 
       
 
  BORROWER:    
 
       
 
  [BORROWER]    
 
       
 
  [INSERT BORROWER BLOCK]    

Master Credit Facility Agreement
Camden 2008

 

L-3



--------------------------------------------------------------------------------



 



EXHIBIT M TO MASTER CREDIT FACILITY AGREEMENT
REQUEST
(Addition/Release)
[                    ,           ]
[LENDER] (“Lender”)
[ADDRESS]
[Note: Subject to change in the event Lender or its address changes]

     
Re:
  REQUEST issued pursuant to Master Credit Facility Agreement, dated as of
[Master Agreement Date], by and between the undersigned (“Borrower”),
[GUARANTOR] and Lender (as amended from time to time, the “Master Agreement”)

Ladies and Gentlemen:
This constitutes [an Addition] [a Release] Request pursuant to the terms of the
above-referenced Master Agreement.
[SELECT APPROPRIATE SECTIONS]
Section 1. Addition Request. Borrower hereby requests that the Multifamily
Residential Property described in this Request be added to the Collateral Pool
[in connection with a substitution of Collateral] in accordance with the terms
of the Master Agreement. Following is the information required by the Master
Agreement with respect to this Request:
(a) Property Description Package. Attached to this Request is the information
and documents relating to the proposed Additional Mortgaged Property required by
Lender and the Master Agreement;
(b) Due Diligence Fees. Enclosed with this Request is a check in payment of all
Additional Collateral Due Diligence Fees required to be submitted with this
Request pursuant to Section 10.04(b) of the Master Agreement; and
(c) Accompanying Documents. All reports, certificates and documents required to
be delivered pursuant to the conditions contained in Section 3.02(c) of the
Master Agreement will be delivered on or before the Closing Date.
Master Credit Facility Agreement
Camden 2008

 

M-1



--------------------------------------------------------------------------------



 



Section 2. [Substitution Fee][Addition Fee]. If Lender consents to the addition
of the proposed Additional Mortgaged Property to the Collateral Pool, and
Borrower elects to add the Additional Mortgaged Property to the Collateral Pool,
Borrower shall pay the [Substitution Fee] [Addition Fee] to Lender as one of the
conditions to the closing of the Additional Mortgaged Property.
OR
Section 1. Release Request. Borrower hereby requests that the Release Mortgaged
Property described in this Request be released from the Collateral Pool in
accordance with the terms of the Master Agreement. Following is the information
required by the Master Agreement with respect to this Request:
(a) Description of Release Mortgaged Property. The name, address and location
(county and state) of the Mortgaged Property, or other designation of the
proposed Release Mortgaged Property is as follows:

             
 
  Name:        
 
           
 
           
 
  Address:        
 
           
 
           
 
           
 
           
 
  Location:        
 
           

(b) Accompanying Documents. All documents, instruments and certificates required
to be delivered pursuant to the conditions contained in Section 3.04(b) of the
Master Agreement will be delivered on or before the Closing Date.
Section 2. Release Price. Borrower shall pay the Release Price, if applicable,
as a condition to the closing of the release of the Release Mortgaged Property
from the Collateral Pool.

         
 
  Sincerely,    
 
       
 
  BORROWER:    
 
       
 
  [BORROWER]    
 
       
 
  [INSERT BORROWER BLOCK]    

Master Credit Facility Agreement
Camden 2008

 

M-2



--------------------------------------------------------------------------------



 



EXHIBIT N TO MASTER CREDIT FACILITY AGREEMENT
CONFIRMATION OF OBLIGATIONS
THIS CONFIRMATION OF OBLIGATIONS (the “Confirmation of Obligations”) is made as
of the [      day of                     ,           ], by and among [BORROWER]
(“Borrower”), for the benefit of [LENDER] (“Lender”) and FANNIE MAE.
RECITALS
A. Borrower, [GUARANTOR] and Lender are parties to that certain Master Credit
Facility Agreement, dated as of [Master Agreement Date] (as amended from time to
time, the “Master Agreement”).
B. All of Lender’s right, title and interest in the Master Agreement and the
Loan Documents executed in connection with the Master Agreement or the
transactions contemplated by the Master Agreement have been assigned to Fannie
Mae pursuant to that certain Assignment of Master Credit Facility Agreement and
other Loan Documents, dated as of even date with the Master Agreement (the
“Assignment”). Fannie Mae has not assumed any of the obligations of Lender under
the Master Agreement or the Loan Documents as a result of the Assignment. Fannie
Mae has designated Lender as the servicer of the Advances contemplated by the
Master Agreement.
C. Borrower has delivered to Lender a [Addition] [Substitution] [Release]
Request pursuant to the Master Agreement to release a Release Mortgaged Property
from the Collateral Pool.
D. Lender has consented to the [Addition] [Substitution] [Release] Request.
E. The parties are executing this Confirmation of Obligations pursuant to the
Master Agreement to confirm that each remains liable for all of its obligations
under the Master Agreement and the other Loan Documents notwithstanding the
[addition of the Additional Mortgaged Property to the Collateral Pool] [release
of the Release Mortgaged Property from the Collateral Pool] [and the
substitution of the Substitute Mortgaged Property into the Collateral Pool].
NOW, THEREFORE, Borrower, in consideration of Lender’s consent to the [release
of the Release Mortgaged Property from the Collateral Pool] [addition of the
Additional Mortgaged Property to the Collateral Pool] [and substitution of the
Substitute Mortgaged Property into the Collateral Pool] and other good and
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, hereby agrees as follows:
Section 1. Confirmation of Obligations. Borrower confirms that, [except with
respect to the Release Mortgaged Property and the reduction of amounts
outstanding under the
Master Credit Facility Agreement
Camden 2008

 

N-1



--------------------------------------------------------------------------------



 



Loan Documents, if any, by virtue of the payment of the Release Price,] [except
with respect to the Additional Mortgaged Property and the increase of amounts
outstanding under the Loan Documents] none of its respective obligations under
the Master Agreement and the Loan Documents is affected by [the release of the
Release Mortgaged Property from the Collateral Pool] [addition of the Additional
Mortgaged Property to the Collateral Pool] [and substitution of the Substitute
Mortgaged Property into the Collateral Pool], and each of its respective
obligations under the Master Agreement and the Loan Documents shall remain in
full force and effect, and it shall be fully liable for the observance of all
such obligations, notwithstanding [the release of the Release Mortgaged Property
from the Collateral Pool] [the addition of the Additional Mortgaged Property to
the Collateral Pool] [and substitution of the Substitute Mortgaged Property into
the Collateral Pool].
Section 2. Beneficiaries. This Confirmation of Obligations is made for the
express benefit of both Lender and Fannie Mae.
Section 3. Capitalized Terms. All capitalized terms used in this Confirmation of
Obligations which are not specifically defined herein shall have the respective
meanings set forth in the Master Agreement.
Section 4. Counterparts. This Confirmation of Obligations may be executed in
counterparts by the parties hereto, and each such counterpart shall be
considered an original and all such counterparts shall constitute one and the
same instrument.
Section 5. Governing Law; Consent to Jurisdiction and Venue; WAIVER OF TRIAL BY
JURY. The provisions of Section 15.06 of the Master Agreement (entitled “Choice
of Law; Consent to Jurisdiction; Waiver of Jury Trial”) are hereby incorporated
into this Confirmation of Obligations by this reference to the fullest extent as
if the text of such Section were set forth in its entirety herein.
Master Credit Facility Agreement
Camden 2008

 

N-2



--------------------------------------------------------------------------------



 



IN WITNESS WHEREOF, the parties hereto have executed this Confirmation of
Obligations as an instrument under seal as of the day and year first above
written.

         
 
  BORROWER:    
 
       
 
  [BORROWER]    
 
       
 
  [INSERT BORROWER BLOCK]    
 
       
 
  LENDER:    
 
       
 
  [LENDER]    
 
       
 
  [INSERT LENDER BLOCK]    
 
       
 
  FANNIE MAE:    
 
       
 
  [INSERT SIGNATURE BLOCK]    

Master Credit Facility Agreement
Camden 2008

 

N-3



--------------------------------------------------------------------------------



 



EXHIBIT O TO MASTER CREDIT FACILITY AGREEMENT
EXPANSION REQUEST
THE MASTER AGREEMENT REQUIRES YOU TO PERMIT THE REQUESTED INCREASE IN THE
COMMITMENT, AT A CLOSING TO BE HELD AT OFFICES DESIGNATED BY YOU ON A CLOSING
DATE SELECTED BY BORROWER AND APPROVED BY YOU, AND OCCURRING WITHIN FIFTEEN
(15) BUSINESS DAYS AFTER YOUR RECEIPT OF THE EXPANSION REQUEST (OR ON SUCH OTHER
DATE AS WE AGREE), AS LONG AS ALL CONDITIONS CONTAINED IN SECTION 4.03 OF THE
MASTER AGREEMENT ARE SATISFIED. REFERENCE IS MADE TO THE MASTER AGREEMENT FOR
THE SCOPE OF LENDER’S OBLIGATIONS WITH RESPECT TO THIS REQUEST.
[                    ,           ]
[LENDER] (“Lender”)
[ADDRESS]
[Note: Subject to change in the event Lender or its address changes]

     
Re:
  EXPANSION REQUEST issued pursuant to Master Credit Facility Agreement dated as
of [Master Agreement Date], by and between the undersigned (“Borrower”),
[GUARANTOR] and Lender (as amended from time to time, the “Master Agreement”)

Ladies and Gentlemen:
This constitutes an Expansion Request pursuant to the terms of the
above-referenced Master Agreement.
Section 1. Request. Borrower hereby requests an increase in the maximum credit
commitment in accordance with the terms of the Master Agreement. Following is
the information required by the Master Agreement with respect to this Request:
(a) Amount of Increase. The amount of the increase in the maximum credit
commitment and the amount of the increases in the Fixed Facility Commitment or
the Variable Facility Commitment are as follows:

                              RESULTING AMOUNT OF   NAME   INCREASE    
COMMITMENT  
MAXIMUM CREDIT COMMITMENT:
               
FIXED FACILITY COMMITMENT:
               

Master Credit Facility Agreement
Camden 2008

 

O-1



--------------------------------------------------------------------------------



 



                              RESULTING AMOUNT OF   NAME   INCREASE    
COMMITMENT  
VARIABLE FACILITY COMMITMENT:
               

[Note: Section 4.01 of the Master Agreement limits the maximum amount of
increase in the Commitment to [$                    ] and the increase in the
Commitment must be in the minimum amount of $5,000,000.]
(b) Accompanying Documents. All documents, instruments and certificates required
to be delivered pursuant to the conditions contained in Section 4.03 of the
Master Agreement will be delivered on or before the Closing Date.
Section 2. Capitalized Terms. All capitalized terms used but not defined in this
Request shall have the meanings ascribed to such terms in the Master Agreement.

         
 
  Sincerely,    
 
       
 
  BORROWER:    
 
       
 
  [BORROWER]    
 
       
 
  [INSERT BORROWER BLOCK]    

Master Credit Facility Agreement
Camden 2008

 

O-2



--------------------------------------------------------------------------------



 



EXHIBIT P TO MASTER CREDIT FACILITY AGREEMENT
FACILITY TERMINATION REQUEST
THE MASTER AGREEMENT REQUIRES YOU TO PERMIT THE [VARIABLE] [FIXED] FACILITY
COMMITMENT TO BE REDUCED TO THE AMOUNT DESIGNATED BY US, AT A CLOSING TO BE HELD
AT OFFICES DESIGNATED BY YOU ON A CLOSING DATE SELECTED BY BORROWER AND APPROVED
BY YOU, WITHIN FIFTEEN (15) BUSINESS DAYS AFTER YOUR RECEIPT OF THE FACILITY
TERMINATION REQUEST (OR ON SUCH OTHER DATE AS WE MAY AGREE), IF ALL CONDITIONS
CONTAINED IN SECTION 5.02(b) ARE SATISFIED. REFERENCE IS MADE TO THE MASTER
AGREEMENT FOR THE SCOPE OF LENDER’S OBLIGATIONS WITH RESPECT TO THIS REQUEST.
[                    ,           ]
[LENDER] (“Lender”)
[ADDRESS]
[Note: Subject to change in the event Lender or its address changes]

     
Re:
  FACILITY TERMINATION REQUEST issued pursuant to Master Credit Facility
Agreement dated as of [Master Agreement Date], by and between the undersigned
(“Borrower”), [GUARANTOR] and Lender (as amended from time to time, the “Master
Agreement”)

Ladies and Gentlemen:
This constitutes a Facility Termination Request pursuant to the terms of the
above-referenced Master Agreement.
Section 1. Request. Borrower hereby requests a permanent reduction in the amount
of the [Variable] [Fixed] Facility Commitment in accordance with the terms of
the Master Agreement. Following is the information required by the Master
Agreement with respect to this Request:
(a) Amount of Reduction. The amount of the permanent reduction in the [Variable]
[Fixed] Facility is as follows:

         
 
  Amount of Reduction:   $                                        
 
       
 
  Resulting Amount of    
 
       
 
  [Variable] [Fixed] Facility:   $                                        

Master Credit Facility Agreement
Camden 2008

 

P-1



--------------------------------------------------------------------------------



 



(b) Required Prepayments. Following are any [Variable] [Fixed] Advances that
shall be prepaid in connection with the permanent reduction in the [Variable]
[Fixed] Facility:

             
 
  Closing Date of Advance:        
 
           
 
           
 
  Maturity Date of Advance:        
 
           
 
           
 
  Amount of Advance:        
 
           

(c) Accompanying Documents. All documents, instruments and certificates required
to be delivered pursuant to the conditions contained in Section 5.02(b) of the
Master Agreement will be delivered on or before the Closing Date.
Section 2. Prepayments and Termination Fee. Borrower shall pay the amount of the
prepayment for any [Variable] [Fixed] Advances required to be prepaid pursuant
to the terms of Section 6.09 of the Master Agreement, as conditions to the
permanent reduction in the [Variable] [Fixed] Facility Commitment on or before
the Closing Date.
Section 3. Capitalized Terms. All capitalized terms used but not defined in this
Request shall have the meanings ascribed to such terms in the Master Agreement.

         
 
  Sincerely,    
 
       
 
  BORROWER:    
 
       
 
  [BORROWER]    
 
       
 
  [INSERT BORROWER BLOCK]    

Master Credit Facility Agreement
Camden 2008

 

P-2



--------------------------------------------------------------------------------



 



EXHIBIT Q TO MASTER CREDIT FACILITY AGREEMENT
AMENDMENT TO MASTER CREDIT FACILITY AGREEMENT
THIS [                    ] AMENDMENT TO MASTER CREDIT FACILITY AGREEMENT (the
“Amendment”) is made as of the [           day of                     ,
          ], by and between [BORROWER] (“Borrower”), [GUARANTOR] (“Guarantor”)
and [LENDER] (“Lender”).
RECITALS
A. Borrower, Guarantor and Lender are parties to that certain Master Credit
Facility Agreement dated as of [Master Agreement Date] (as amended from time to
time, the “Master Agreement”).
B. All of Lender’s right, title and interest in the Master Agreement and the
Loan Documents executed in connection with the Master Agreement or the
transactions contemplated by the Master Agreement have been assigned to Fannie
Mae pursuant to that certain Assignment of Master Credit Facility Agreement and
other Loan Documents, dated as of even date with the Master Agreement (the
“Assignment”). Fannie Mae has not assumed any of the obligations of Lender under
the Master Agreement or the Loan Documents as a result of the Assignment. Fannie
Mae has designated Lender as the servicer of the Advances contemplated by the
Master Agreement.
C. The parties are executing this Amendment pursuant to the Master Agreement to
reflect a permanent reduction of all or a portion of the [Variable] [Fixed]
Facility Commitment.
NOW, THEREFORE, the parties hereto, in consideration of the mutual promises and
agreements contained in this Amendment and the Master Agreement, and other good
and valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, hereby agree as follows:
Section 1. Reduction of [Variable] [Fixed] Facility Commitment. The [Variable]
[Fixed] Facility Commitment shall be reduced by
$                                        , and the definition of “[Variable]
[Fixed] Facility Commitment” is hereby replaced in its entirety by the following
new definition:
“Variable Facility Commitment” means an aggregate amount of
$                                        , which shall be evidenced by the
Variable Facility Note plus such amount as Borrower may elect to add to the
Variable Facility Commitment in accordance with Article 4, and less such amount
as Borrower may elect to convert from the Variable Facility Commitment to the
Fixed Facility Commitment in accordance with Section 1.08 and less such amount
by which Borrower may elect to reduce the Variable Facility Commitment in
accordance with Article 5.
Master Credit Facility Agreement
Camden 2008

 

Q-1



--------------------------------------------------------------------------------



 



“Fixed Facility Commitment” means $                    , plus such amount as
Borrower may elect to add to the Fixed Facility Commitment in accordance with
Section 1.08 and less such amount by which Borrower may elect to reduce the
Fixed Facility Commitment in accordance with Article 5.
Section 2. Capitalized Terms. All capitalized terms used in this Amendment which
are not specifically defined herein shall have the respective meanings set forth
in the Master Agreement.
Section 3. Full Force and Effect. Except as expressly modified by this
Amendment, all terms and conditions of the Master Agreement shall continue in
full force and effect.
Section 4. Counterparts. This Amendment may be executed in counterparts by the
parties hereto, and each such counterpart shall be considered an original and
all such counterparts shall constitute one and the same instrument.
IN WITNESS WHEREOF, the parties hereto have executed this Amendment as an
instrument under seal as of the day and year first above written.

         
 
  BORROWER:    
 
       
 
  [BORROWER]    
 
       
 
  [INSERT BORROWER BLOCK]    
 
       
 
  GUARANTOR:    
 
       
 
  [GUARANTOR]    
 
       
 
  [INSERT GUARANTOR BLOCK]    
 
       
 
  LENDER:    
 
       
 
  [LENDER]    
 
       
 
  [INSERT LENDER BLOCK]    

Master Credit Facility Agreement
Camden 2008

 

Q-2



--------------------------------------------------------------------------------



 



EXHIBIT R TO MASTER CREDIT FACILITY AGREEMENT
CREDIT FACILITY TERMINATION REQUEST
THE MASTER AGREEMENT PURSUANT TO WHICH THIS REQUEST IS DELIVERED REQUIRES THAT
THIS AGREEMENT SHALL TERMINATE, AND YOU SHALL CAUSE ALL OF THE COLLATERAL TO BE
RELEASED FROM THE COLLATERAL POOL, AT A CLOSING TO BE HELD AT OFFICES DESIGNATED
BY YOU ON A CLOSING DATE SELECTED BY YOU, WITHIN THIRTY (30) BUSINESS DAYS AFTER
THE YOUR RECEIPT OF THE CREDIT FACILITY TERMINATION REQUEST (OR ON SUCH OTHER
DATE AS WE MAY AGREE), AS LONG AS ALL CONDITIONS CONTAINED IN SECTION 5.04(b) OF
THE MASTER AGREEMENT ARE SATISFIED. REFERENCE IS MADE TO THE MASTER AGREEMENT
FOR THE SCOPE OF LENDER’S OBLIGATIONS WITH RESPECT TO THIS REQUEST.
[                    ,           ]
[LENDER] (“Lender”)
[ADDRESS]
[Note: Subject to change in the event Lender or its address changes]

     
Re:
  CREDIT FACILITY TERMINATION REQUEST issued pursuant to Master Credit Facility
Agreement dated as of [Master Agreement Date], by and among the undersigned
(“Borrower”), [GUARANTOR] and Lender (as amended from time to time, the “Master
Agreement”)

Ladies and Gentlemen:
This constitutes a Credit Facility Termination Request pursuant to the terms of
the above-referenced Master Agreement.
Section 1. Request. Borrower hereby requests a termination of the Master
Agreement and the Credit Facility in accordance with the terms of the Master
Agreement. All documents, instruments and certificates required to be delivered
pursuant to the conditions contained in Section 5.04(b) of the Master Agreement
will be delivered on or before the Closing Date.
Section 2. Prepayments, Release Fees and Termination Fee. Borrower shall pay in
full all Notes Outstanding, and the required amount of the Release Fees and the
required Facility Termination Fee as a condition to the termination of the
Master Agreement and the Credit Facility.
Master Credit Facility Agreement
Camden 2008

 

R-1



--------------------------------------------------------------------------------



 



Section 3. Capitalized Terms. All capitalized terms used but not defined in this
Request shall have the meanings ascribed to such terms in the Master Agreement.

         
 
  Sincerely,    
 
       
 
  BORROWER:    
 
       
 
  [BORROWER]    
 
       
 
  [INSERT BORROWER BLOCK]    

Master Credit Facility Agreement
Camden 2008

 

R-2



--------------------------------------------------------------------------------



 



EXHIBIT S TO MASTER CREDIT FACILITY AGREEMENT
RESERVED
Master Credit Facility Agreement
Camden 2008

 

S-1



--------------------------------------------------------------------------------



 



EXHIBIT T TO MASTER CREDIT FACILITY AGREEMENT
RESERVED
Master Credit Facility Agreement
Camden 2008

 

T-1



--------------------------------------------------------------------------------



 



EXHIBIT U TO MASTER CREDIT FACILITY AGREEMENT
CASH COLLATERAL PLEDGE, SECURITY AND CUSTODY AGREEMENT
This Cash Collateral, Pledge, Security and Custody Agreement (this “Cash
Collateral Agreement”), dated as of [DATE] among [BORROWER] (the “Grantor”),
FANNIE MAE (“Fannie Mae”), a federally-chartered and stockholder-owned
corporation organized and existing under the Federal National Mortgage
Association Charter Act, 12 U.S.C. 1716, et seq. and [LENDER], acting as agent
(the “Custodian”).
RECITALS
WHEREAS, the Grantor, [GUARANTOR] and [LENDER], in its capacity as lender
(“Lender”) have heretofore entered into that certain Master Credit Facility
Agreement, dated [Master Agreement Date] (the “Master Agreement”) pursuant to
which the Lender has established a $380,000,000 credit facility in favor of the
Grantor;
WHEREAS, the Lender has assigned all of its right, title and interest in and to
the Master Agreement and the other Loan Documents to Fannie Mae;
WHEREAS, to secure the obligations of the Grantor under the Master Agreement and
the other Loan Documents, the Grantor has created a Collateral Pool in favor of
the Lender consisting of (i) the Mortgaged Properties encumbered by the Security
Instruments and (ii) any other property securing any of the Grantor’s
obligations under the Loan Documents;
WHEREAS, the Master Agreement provides that a Mortgaged Property may be released
from the lien of a Security Instrument, or a Substituted Mortgaged Property
added to the Collateral Pool in substitution for a Mortgaged Property, under the
circumstances and pursuant to the conditions set forth in the Master Agreement;
WHEREAS, the Grantor may, in partial satisfaction of such conditions, arrange
for the issuance of a letter of credit for the benefit of Fannie Mae or deposit
monies with the Custodian into the Cash Collateral Account (as defined herein)
in order to meet certain debt service coverage and loan-to-value requirements;
WHEREAS, the Master Agreement sets forth the conditions under which Fannie Mae
shall have the right to draw monies under the Letter of Credit (collectively,
the “Letters of Credit”) and the purposes for which Fannie Mae may use such
monies;
WHEREAS, the Master Agreement provides that under certain circumstances Fannie
Mae may deposit the proceeds of a draw on the Letters of Credit into the Cash
Collateral Account;
Master Credit Facility Agreement
Camden 2008

 

U-1



--------------------------------------------------------------------------------



 



NOW, THEREFORE, in consideration of the mutual covenants and undertakings set
forth in this Cash Collateral Agreement and other good and valuable
consideration, the receipt and sufficiency of which are acknowledged by the
parties hereto the Grantor, Fannie Mae and the Custodian agree as follows:
1. Incorporation of Recitals; Definitions; Interpretation; Reference Materials.
1.1 Incorporation of Recitals. The recitals set forth above are, by this
reference, incorporated into and deemed a part of this Cash Collateral
Agreement.
1.2 Definitions. Capitalized terms used in this Cash Collateral Agreement shall
have the meanings given to those terms in this Cash Collateral Agreement.
Capitalized terms used in this Cash Collateral Agreement (including in the
Recitals) and not otherwise defined in this Cash Collateral Agreement, but
defined in the Master Agreement, shall have the meanings given to those terms in
the Master Agreement.
1.3 Interpretation. Words importing any gender include all genders. The singular
form of any word used in this Cash Collateral Agreement shall include the
plural, and vice versa, unless the context otherwise requires. Words importing
persons include natural persons, firms, associations, partnerships, corporations
and public entities. The parties hereto acknowledge that each party and their
respective counsel have participated in the drafting and revision of this Cash
Collateral Agreement. Accordingly, the parties agree that any rule of
construction which disfavors the drafting party shall not apply in the
interpretation of this Cash Collateral Agreement or any statement or supplement
or exhibit hereto.
1.4 Reference Materials. Sections cited by number only refer to the respective
sections of this Cash Collateral Agreement so numbered. Reference to “this
Section” or “this Subsection” shall refer to the particular section or
subsection in which such reference appears. Any captions, titles or headings
preceding the text of any section and any table of contents or index attached to
this Cash Collateral Agreement are solely for convenience of reference and shall
not constitute part of this Cash Collateral Agreement or affect its meaning,
construction or effect.
2. Appointment of Custodian and Deposits into Cash Collateral Account.
2.1 Appointment of Custodian. Fannie Mae hereby appoints and designates the
Custodian as agent for Fannie Mae under this Cash Collateral Agreement, and
hereby authorizes and instructs the Custodian to perform such acts required of
the agent, on its behalf, under this Cash Collateral Agreement, with such powers
as set forth herein. The Custodian hereby accepts such appointment and
designation. The Grantor hereby acknowledges Fannie Mae’s appointment of the
Custodian as agent for Fannie Mae under this Cash Collateral Agreement, and the
powers granted therewith under this Cash Collateral Agreement.
2.2 Establishment of Cash Collateral Account and Initial Deposit.
Master Credit Facility Agreement
Camden 2008

 

U-2



--------------------------------------------------------------------------------



 



(i) On the earlier of (i) the initial date Fannie Mae draws monies under the
Letter of Credit and either is required or chooses to deposit such funds in the
Cash Collateral Account or (ii) the initial date the Grantor delivers cash for
deposit to the Cash Collateral Account pursuant to the terms of the Master
Agreement, Fannie Mae shall deposit (the “Initial Deposit”) such funds into an
account established by the Custodian on behalf of Fannie Mae at the office of a
banking institution approved by Fannie Mae (the “Custodial Bank”), which account
shall be entitled “Fannie Mae Cash Collateral Account” and maintained in
accordance with Section 6.1 hereof (the “Cash Collateral Account”)
(ii) All further deposits of funds (each, a “Deposit”) made pursuant to the
terms of the Master Agreement shall be delivered to the Custodian for deposit
into the Cash Collateral Account in the required amount.
2.3 Monies Drawn Under Letters of Credit.
(i) The parties hereto agree that any monies drawn under the Letters of Credit
shall be owned by Fannie Mae. Fannie Mae has agreed under the circumstances set
forth in the Master Agreement to deposit such monies into the Cash Collateral
Account and not to withdraw such monies except pursuant to the terms of the
Master Agreement and this Cash Collateral Agreement.
(ii) To the extent that the Grantor shall be deemed to have any interest in
monies drawn under any of the Letters of Credit, then the Grantor pledges and
assigns to the Custodian, on behalf of Fannie Mae, and grants to the Custodian,
on behalf of Fannie Mae, a lien and security interest in such monies drawn under
the Letters of Credit as set forth in Section 3.1 hereof.
3. Pledge of Collateral.
3.1 Pledge and Assignment. In addition to, and consistent with, the provisions
of Section 2.3 hereof, the Grantor pledges, assigns to the Custodian, and grants
a continuing security interest in, all of the Grantor’s right, title and
interest in and to the following collateral (collectively, the “Collateral”) to
the Custodian for the benefit of Fannie Mae:
(i) the Initial Deposit and all future Deposits made pursuant to the Master
Agreement and this Cash Collateral Agreement;
(ii) the Cash Collateral Account, and all funds held therein including all
certificates and instruments, if any, from time to time representing, evidencing
or otherwise relating to the Cash Collateral Account;
Master Credit Facility Agreement
Camden 2008

 

U-3



--------------------------------------------------------------------------------



 



(iii) all investments made from time to time with funds held in the Cash
Collateral Account and all certificates and instruments, if any, from time to
time representing or evidencing such investments;
(iv) all present and future securities, investment securities, notes,
certificates of deposit, treasury obligations, investment agreements, guaranteed
investment contracts, negotiable instruments, general intangibles, cash, bank
deposit accounts, checks and other instruments from time to time hereafter
resulting from the investment and/or reinvestment of Collateral pursuant to
Section 4 of this Cash Collateral Agreement; and
(v) all cash and non-cash proceeds of any of the foregoing, including, without
limitation, interest, dividends, cash, instruments and other property from time
to time received, receivable or otherwise distributed or distributable in
respect of or in exchange for any or all of the other Collateral.
3.2 Security for Obligations. This Cash Collateral Agreement and the Collateral
secure the prompt payment and performance in full when due, whether at stated
maturity, by acceleration or otherwise (including the payment of amounts that
would become due but for the operation of the automatic stay under Section
362(a) of the Bankruptcy Code, 11 U.S.C. Section 362(A), or any successor
provision thereto), of all amounts due and owing by the Grantor under the Master
Agreement and the other Loan Documents (the “Obligations”).
3.3 Perfection of Security Interest in Collateral. The Grantor shall, from time
to time at the request of the Custodian and at the expense of the Grantor, take
or cause to be taken all actions necessary to provide the Custodian for the
benefit of Fannie Mae with a first priority perfected security interest in the
Collateral, including all actions, notifications, registrations, filings and
acts of delivery or transfer required under Articles 8 and 9 of the Uniform
Commercial Code of the State of New York (the “Code”), as the same may be
amended from time to time.
3.4 Further Assurances. At any time and from time to time, at the expense of the
Grantor, the Grantor shall promptly execute and deliver to the Custodian all
further instruments and documents, and take all further action, including,
without limitation the execution of any financing statements required under the
Code and that may be necessary or desirable, or that the Custodian may request,
in order to perfect, continue and protect any security interest granted or
purported to be granted by this Cash Collateral Agreement or to enable the
Custodian to exercise and enforce its rights and remedies under this Cash
Collateral Agreement.
3.5 Transfers and other Liens. The Grantor agrees that it will not (a) sell or
otherwise dispose of any of the Collateral or (b) create or permit to exist any
lien, security interest, or other charge or encumbrance upon or with respect to
any of the Collateral, except for the security interest created pursuant to this
Cash Collateral Agreement.
Master Credit Facility Agreement
Camden 2008

 

U-4



--------------------------------------------------------------------------------



 



3.6 Reduction in Value of Collateral. The Custodian shall not be liable for any
reduction in the value of any Collateral in its possession or credited to its
account (except for any reduction in value resulting from the Custodian’s
willful misconduct or negligence), nor shall any such reduction in any way
diminish the Grantor’s Obligations.
4. Investment of Cash Collateral Account. Funds deposited in the Cash Collateral
Account may be invested and reinvested by and in the name of the Custodian only
in Permitted Investments (as hereinafter defined). An investment shall be a
“Permitted Investment” if it is a Permitted Investment designated in Exhibit A
to this Agreement. All interest and other earnings accruing on any Permitted
Investments shall remain in the Cash Collateral Account and shall be subject to
this Cash Collateral Agreement, provided that all such interest and other
earnings shall be disbursed to the Grantor on the first Business Day of each
August, October, January and April unless Fannie Mae shall have instructed the
Custodian not to so disburse such earnings because a Default or an Event of
Default under the Master Agreement has occurred and is continuing. All Permitted
Investments shall be made by the Custodian at the written direction of the
Grantor. The Custodian may act as principal, agent, sponsor or, if a depository
institution, depository with respect to any Permitted Investments.
5. Representations and Warranties.
5.1 Representations and Warranties of the Grantor. Each Grantor represents and
warrants to Fannie Mae on the Closing Date that:
(i) it is a limited partnership or limited liability company duly organized,
validly existing and in good standing in the state of its formation;
(ii) it has all requisite power and authority to enter into this Cash Collateral
Agreement and to carry out its obligations under this Cash Collateral Agreement;
the execution, delivery and performance of this Cash Collateral Agreement and
the consummation of the transactions contemplated by this Cash Collateral
Agreement have been duly authorized by all necessary partnership and other
action on the part of the Grantor; this Cash Collateral Agreement has been duly
executed and delivered by it and is the valid and binding obligation of the
Grantor, enforceable against it in accordance with its terms (except to the
extent enforceability thereof may be limited by any applicable bankruptcy,
insolvency, receivership or similar laws affecting the rights of creditors
generally);
(iii) No consent of any other person or entity and no authorization, approval,
or other action by, and no notice to or filing with, any governmental authority
or regulatory body is required (a) for the pledge by the Grantor of the
Collateral pursuant to this Cash Collateral Agreement or for the execution,
delivery or performance of this Cash Collateral Agreement by the Grantor,
(b) for the perfection or maintenance of the security interest created hereby
(including the first priority nature of such security interest) or (c) for the
exercise by the Custodian of the rights provided for in this Cash
Master Credit Facility Agreement
Camden 2008

 

U-5



--------------------------------------------------------------------------------



 



Collateral Agreement or the remedies in respect of the Collateral pursuant to
this Cash Collateral Agreement (except as may be required in connection with any
disposition of any portion of the Collateral by laws affecting the offering and
sale of securities generally); there are no conditions precedent to the
effectiveness of this Cash Collateral Agreement, to which the Grantor may be
subject, that have not been satisfied or waived;
(iv) neither the execution nor delivery of this Cash Collateral Agreement nor
the performance by the Grantor of its obligations under this Cash Collateral
Agreement, nor the consummation of the transactions contemplated by this Cash
Collateral Agreement, will (a) conflict with any provision of the certificate of
limited partnership, partnership agreement, articles of organization or
operating agreement of the Grantor; (b) conflict with, result in a breach of,
constitute a default (or an event which would, with the passage of time or the
giving of notice or both, constitute a default) under, or give rise to a right
to terminate, amend, modify, abandon or accelerate, any contract, agreement,
promissory note, lease, indenture, instrument or license to which the Grantor is
a party or by which the Grantor’s assets or properties may be bound or affected;
(c) violate or conflict with any federal, state or local law, statute,
ordinance, rule, regulation, order, judgment, decree or arbitration award which
is either applicable to, binding upon or enforceable against the Grantor;
(d) result in or require the creation or imposition of any liens, security
interests, options or other charges or encumbrances (“Liens”) upon or with
respect to the Collateral, other than Liens in favor of the Custodian; (e) give
to any individual or entity a right or claim against the Grantor; (f) require
the consent, approval, order or authorization of, or the registration,
declaration or filing with, any federal, state or local government entity;
(v) it is the legal and beneficial owner of, and has good and marketable title
to (and has full right and authority to pledge and assign), the Collateral, free
and clear of any Liens, except Liens granted pursuant to this Cash Collateral
Agreement; and
(vi) upon delivery of the Collateral to the Custodian and/or the filing of
financing statements, if any, required under the Code, the Custodian for the
benefit of Fannie Mae shall have a valid, enforceable and perfected first
priority security interest in all of the Collateral securing the Obligations;
and
(iv) its principal place of business and chief executive office is located as
set forth on Exhibit B hereto.
5.2 Representations and Warranties of the Custodian. The Custodian represents
and warrants to the Grantor and Fannie Mae that:
Master Credit Facility Agreement
Camden 2008

 

U-6



--------------------------------------------------------------------------------



 



(i) it is a [                    ] duly organized and validly existing under the
laws of the [                    ].
(ii) it has the power and authority to execute, deliver, and perform its
obligations under, this Cash Collateral Agreement;
(iii) all partnership or other action required to authorize the acceptance of
its appointment as Custodian hereunder and the execution, delivery and
performance of this Cash Collateral Agreement and the effectuation of the
transactions provided for in this Cash Collateral Agreement has been duly taken;
and
(iv) it is not an agent of the Grantor.
6. Cash Collateral Account.
6.1 Cash Collateral Account. On or prior to the date of the Initial Deposit
pursuant to Subsection 2.2(i), the Custodian, as agent for Fannie Mae, shall
establish with the Custodial Bank the Cash Collateral Account pursuant to a
depository agreement in form and substance satisfactory to Fannie Mae. The
Custodian shall maintain the Cash Collateral Account at an office of the
Custodial Bank approved in writing by Fannie Mae until the termination of this
Cash Collateral Agreement. Possession, dominion and control of the Cash
Collateral Account, including the authority to direct the use and disposition of
monies in the Cash Collateral Account, shall be vested solely in the Custodian,
acting as agent for Fannie Mae. The Grantor shall have no signature authority as
to the Cash Collateral Account and shall otherwise have no authority to direct
the use or disposition of monies in the Cash Collateral Account or of Permitted
Investments during the term of this Cash Collateral Agreement. The Grantor shall
have no right of withdrawal from the Cash Collateral Account.
Segregation of investments made with funds held in the Cash Collateral Account
from all other property held by the Custodian or the Custodial Bank shall be
accomplished by appropriate identification on the Custodian’s and the Custodial
Bank’s books and records. The Custodian shall, and shall cause the Custodial
Bank to, at all times prior to the termination of this Cash Collateral
Agreement, maintain a record of all Permitted Investments and shall identify
such Permitted Investments as being subject to the security interest granted to
the Custodian, on behalf of Fannie Mae, in this Cash Collateral Agreement. So
long as the internal procedures set forth in this Section are followed by the
Custodian and the Custodial Bank, the Custodian or the Custodial Bank, as
applicable, may hold the Permitted Investments in its vaults (including any
vault over which it may have exclusive access and dominion) or in a commingled
account (whether book-entry or otherwise), as agent for its customers, or with
any bank, central depository or clearing corporation as the Custodian’s
subcustodian, in nominee name or otherwise.
6.2 Powers of the Custodian.
Master Credit Facility Agreement
Camden 2008

 

U-7



--------------------------------------------------------------------------------



 



(i) Fannie Mae hereby authorizes the Custodian, and the Grantor hereby
acknowledges such power and right, to (a) take such action on behalf of Fannie
Mae and to exercise such rights, remedies, powers and privileges under this Cash
Collateral Agreement as are specifically authorized to be exercised by the
Custodian by the terms of this Cash Collateral Agreement, together with such
rights, remedies, powers and privileges as are reasonably incidental thereto;
(b) execute any of its duties as collateral agent under this Cash Collateral
Agreement by or through agents or employees; and (c) retain experts (including
counsel) and to act in reliance upon the advice of such experts concerning all
matters pertaining to the agencies created by this Cash Collateral Agreement and
its duties under this Cash Collateral Agreement, free from any liability for any
action taken or omitted to be taken by it in good faith, without negligence, in
accordance with the advice of such experts;
(ii) The Custodian agrees to perform only those duties specifically set forth in
this Cash Collateral Agreement and no implied duties or obligations shall be
read into this Cash Collateral Agreement. The Custodian shall have no duty to
exercise any discretionary right, remedy, power or privilege granted to it by
this Cash Collateral Agreement, or to take any affirmative action under this
Cash Collateral Agreement, unless directed to do so by Fannie Mae in writing,
and shall not, without the prior written approval of Fannie Mae, consent to any
departure by the Grantor from the terms of this Cash Collateral Agreement, waive
any default by the Grantor under this Cash Collateral Agreement or amend,
modify, supplement or terminate, or agree to any surrender of, this Cash
Collateral Agreement or the Collateral; provided, however, that the Custodian
shall not be required to take any action which exposes the Custodian to personal
liability or which is contrary to this Cash Collateral Agreement, or any other
agreement or instrument relating to the Collateral or applicable law;
(iii) Neither the Custodian nor any of its directors, officers, employees or
agents shall be liable for any action taken or omitted to be taken by it or them
under this Cash Collateral Agreement, or in connection with this Cash Collateral
Agreement, except for its or their own negligence or willful misconduct; nor
shall the Custodian be responsible for the validity, effectiveness, value,
sufficiency or enforceability against the Grantor of this Cash Collateral
Agreement or any other document furnished pursuant to this Cash Collateral
Agreement or in connection with this Cash Collateral Agreement, or of the
Collateral (or any part thereof), or for the perfection or priority of any
security interest purported to be granted under this Cash Collateral Agreement;
and
(iv) The Custodian shall be entitled to rely in good faith on any communication,
instrument, paper or other document believed by it to be genuine and correct and
to have been signed or sent by the proper person or persons. The Custodian shall
be entitled to assume that no Event of Default shall have occurred and be
continuing, unless the Custodian has received written notice from the Servicer
(as such term is defined in the Master Agreement) or Fannie Mae that such an
Event of Default
Master Credit Facility Agreement
Camden 2008

 

U-8



--------------------------------------------------------------------------------



 



has occurred and is continuing. The Custodian shall be entitled to receive, upon
its written request, and may rely conclusively upon, certificates of Fannie Mae
as to the amount of the outstanding Obligations. The Custodian may accept
deposits from, lend money to, and generally engage in any kind of business with,
the Grantor and its affiliates as if it were not the agent of Fannie Mae.
6.3 Custodian Appointed Attorney-In-Fact. The Grantor hereby appoints the
Custodian as the Grantor’s attorney-in-fact, with full authority in the place
and stead of the Grantor and in the name of the Grantor or otherwise, from time
to time in the Custodian’s discretion during the continuance of an Event of
Default, to take any action and to execute any instrument which the Custodian
may deem necessary or advisable to accomplish the purposes of this Cash
Collateral Agreement, including, to receive, indorse and collect all instruments
made payable to the Grantor representing any interest payment, dividend, or
other distribution in respect of the Collateral or any part thereof and to give
full discharge for the same. The Grantor agrees that the power of attorney
established pursuant to this Section shall be deemed coupled with an interest
and shall be irrevocable.
6.4 Successor Custodian.
(i) The Custodian may at any time resign and be discharged of the duties and
obligations created by this Cash Collateral Agreement by giving at least
60 days’ notice to Fannie Mae and the Grantor by an instrument in writing
addressed and delivered to Fannie Mae and the Grantor. Such resignation shall
take effect upon the date specified in such notice, unless a successor has not
been appointed, in which event such resignation shall take place upon Fannie
Mae’s appointment of a successor. The Custodian may be removed at any time with
or without cause by an instrument in writing duly executed by or on behalf of
Fannie Mae.
(ii) Fannie Mae shall, concurrently with any such resignation or removal,
appoint a successor Custodian by a written instrument of substitution that
complies with any requirements of applicable law. Upon the making and acceptance
of such appointment, the execution and delivery by such successor Custodian of a
ratifying instrument pursuant to which such successor Custodian agrees to assume
the duties and obligations imposed on the Custodian by the terms of this Cash
Collateral Agreement, and the delivery to such successor Custodian of the
Collateral and documents and instruments then held by the retiring Custodian,
such successor Custodian shall thereupon succeed to and become vested with all
the estate, rights, powers, remedies, privileges, immunities, indemnities,
duties and obligations by this Cash Collateral Agreement granted to or conferred
or imposed upon the predecessor Custodian. No Custodian shall be discharged from
its duties or obligations under this Cash Collateral Agreement until the
Collateral and documents and instruments then held by such Custodian shall have
been transferred or delivered to the successor Custodian and until such retiring
Custodian shall have executed and delivered to the successor Custodian
appropriate instruments
Master Credit Facility Agreement
Camden 2008

 

U-9



--------------------------------------------------------------------------------



 



assigning the retiring Custodian’s security or other interest in the Collateral
to the successor Custodian. The retiring Custodian shall not be required to make
any representation or warranty in connection with any such transfer or
assignment.
(iii) Each successor Custodian shall provide the Grantor and Fannie Mae with its
address, to be used for purposes of Section 8.6, in a notice complying with the
terms of Section 8.6. Notwithstanding the resignation or removal of any
Custodian under this Cash Collateral Agreement, the provisions of this Cash
Collateral Agreement shall continue to inure to the benefit of such Custodian in
respect of any action taken or omitted to be taken by such Custodian in its
capacity as such while it was Custodian under this Cash Collateral Agreement.
(iv) Any corporation into which the Custodian may be merged or converted or with
which it may be consolidated, or any corporation resulting from any merger,
conversion or consolidation to which the Custodian shall be a party, or any
corporation succeeding to all or substantially all of the corporate trust
business of the Custodian, shall be the successor of the Custodian hereunder,
provided such corporation shall be otherwise qualified and eligible under this
Cash Collateral Agreement, without the execution or filing of any paper or any
further act on the part of any of the parties hereto.
6.5 Waiver of Lien, Set-off. The Custodian hereby waives and relinquishes any
lien or right of set-off that the Custodian (irrespective of the capacity in
which it is acting) may at any time have with respect to any Collateral,
including monies or investments in the Cash Collateral Account.
7. Events of Default; Rights and Remedies.
7.1 Event of Default. For purposes of this Cash Collateral Agreement, “Event of
Default” means:
(i) the failure by the Grantor to observe and perform any duty, obligation or
covenant required to be observed or performed by the Grantor under this Cash
Collateral Agreement within ten (10) days after receipt of notice, from the
Custodian or Fannie Mae identifying such failure;
(ii) any representation or warranty on the part of the Grantor contained in this
Cash Collateral Agreement or repeated and reaffirmed in accordance with this
Cash Collateral Agreement shall prove to be false, misleading or incorrect in
any material respect as of the date made or deemed made; or
(iii) the occurrence of an “Event of Default” under the Master Agreement.
Master Credit Facility Agreement
Camden 2008

 

U-10



--------------------------------------------------------------------------------



 



7.2 Remedies Upon Grantor’s Default. If any Event of Default has occurred and is
continuing:
(i) Fannie Mae shall have the right, in its sole and absolute discretion, to
liquidate the investments and use the money in the Cash Collateral Account for
any purpose described in the Master Agreement;
(ii) Fannie Mae may, without notice to the Grantor, except as required by law,
and at any time or from time to time, charge, set-off and otherwise apply all or
any part of the Collateral against the Obligations or any part thereof;
(iii) Fannie Mae shall have the right, in its sole and absolute discretion, to
direct the Custodian to transfer to or register in the name of Fannie Mae or any
of its nominees, any or all of the Collateral; and
(iv) Fannie Mae may, or the Custodian acting at the written direction of Fannie
Mae shall, exercise in respect of the Collateral, in addition to other rights
and remedies provided for in this Cash Collateral Agreement or otherwise
available to it, all of the rights and remedies of a secured party under the
Code and also may, without notice except as specified below, sell the Collateral
at public or private sale, at any of the offices of Fannie Mae or the Custodian
or elsewhere, for cash, on credit or for future delivery, and upon such other
terms as may be commercially reasonable. The Grantor agrees that, to the extent
notice of sale shall be required by the Code, ten (10) days’ prior notice to the
Grantor of the time and place of any public or private sale shall constitute
reasonable notification. Neither Fannie Mae nor the Custodian shall be obligated
to sell any Collateral notwithstanding notice of sale having been previously
given. Fannie Mae may, or the Custodian acting at the direction of Fannie Mae
shall, adjourn any public or private sale from time to time by announcement at
the time and place fixed therefor, and such sale may, without further notice, be
made at the time and place to which it was so adjourned.
Nothing in this Cash Collateral Agreement shall require or be construed to
require Fannie Mae to accept tender of performance of any of the Grantor’s
obligations under this Cash Collateral Agreement after the expiration of any
time period set forth in this Cash Collateral Agreement for the performance of
such obligations and the expiration of any applicable cure periods, if any.
Upon the occurrence of an Event of Default described in Section 7.1(i), the
Custodian may (but shall not be obligated to) perform, or cause to be performed,
such duty, obligation or covenant, or remedy any such failure, and may expend
its funds for such purpose; provided, however, that, in accordance with
Section 8.1 of this Cash Collateral Agreement, the Grantor shall reimburse the
Custodian for any funds so expended.
Master Credit Facility Agreement
Camden 2008

 

U-11



--------------------------------------------------------------------------------



 



7.3 Application of Proceeds. All cash proceeds received by Fannie Mae in respect
of any sale of, collection from, or other realization upon all or any part of
the Collateral shall be applied by Fannie Mae to the payment of any outstanding
Obligations in such order as Fannie Mae may elect. Any surplus of such cash
proceeds held by Fannie Mae, and remaining after payment and satisfaction in
full of all the Obligations, shall be paid over to the Grantor, or to the person
or persons who may be lawfully entitled to receive such surplus. The Grantor
shall be liable for any deficiency (subject to the non-recourse limitations and
exceptions thereto set forth in Section 14.01 of the Master Agreement) if the
proceeds of any sale or other disposition of the Collateral are insufficient to
pay the Obligations.
7.4 No Additional Waiver Implied by One Waiver. If the Grantor shall fail to
perform any obligation it is required to perform under this Cash Collateral
Agreement, and such failure is thereafter waived by Fannie Mae, such waiver
shall be limited to the particular failure so waived and shall not be deemed to
waive any other failure to perform as required under this Cash Collateral
Agreement. Any forbearance to demand payment of any amounts payable under this
Cash Collateral Agreement shall be limited to the particular payment for which
Fannie Mae, forbears demand for payment and shall not be deemed a forbearance to
demand any other amount payable under this Cash Collateral Agreement.
8. Miscellaneous Provisions.
8.1 Fee; Costs and Expenses; Indemnification. The Grantor shall pay to the
Custodian an annual fee in the amount of $                     for its services
hereunder, payable annually in advance on the date of execution and delivery
hereof and on each anniversary of such date during the term of this Cash
Collateral Agreement. The Grantor agrees to reimburse the Custodian, on demand,
for all reasonable out-of-pocket costs and expenses incurred by the Custodian in
connection with the administration and enforcement of this Cash Collateral
Agreement and agrees to indemnify and hold harmless the Custodian from and
against any and all losses, costs, claims, damages, penalties, causes of action,
suits, judgments, liabilities and expenses (including, without limitation,
reasonable attorneys’ fees and expenses) incurred by the Custodian under this
Cash Collateral Agreement or in connection with this Cash Collateral Agreement,
unless such liability shall be due to willful misconduct or negligence on the
part of the Custodian or its agents or employees. Any and all amounts expended
by the Custodian pursuant to Section 7.2 hereof shall be repayable to it by the
Grantor upon the Custodian’s demand therefor. The obligations of the Grantor
under this Section shall survive the termination of this Cash Collateral
Agreement, the resignation of the Custodian, and the discharge of the other
obligations of the Grantor under this Cash Collateral Agreement.
8.2 Termination. This Cash Collateral Agreement and the assignments, pledges and
security interests created or granted by this Cash Collateral Agreement shall
create a continuing security interest in the Collateral and shall terminate upon
the later to occur of (a) termination of the Master Agreement (as provided in
the Master Agreement) or (b) the date which is ninety-one (91) days after the
date on which all amounts due under the Loan Documents
Master Credit Facility Agreement
Camden 2008

 

U-12



--------------------------------------------------------------------------------



 



have been paid in full, provided that during such ninety-one (91) day period, no
filing of a petition in bankruptcy or other commencement of a bankruptcy or
similar proceeding by or against the Grantor under any applicable bankruptcy,
insolvency, reorganization or similar law now in effect or any such proceeding
by or against the Grantor under any applicable bankruptcy, insolvency,
reorganization or similar law in effect after the date of this Cash Collateral
Agreement, shall have occurred.
Upon notice of such termination from Fannie Mae, the Custodian shall reassign,
without recourse to, or any warranty whatsoever by it, and deliver to the
Grantor all Collateral and documents then in the custody or possession of the
Custodian and, if requested by the Grantor, shall execute and deliver to the
Grantor for recording or filing in each office in which any assignment or
financing statement relative to the Collateral or the agreements relating
thereto or any part thereof, shall have been filed or recorded, a termination
statement or release under applicable law (including, if relevant, the Code)
releasing the Custodian’s interest therein, as appropriate, and such other
documents, notices, orders and instruments as the Grantor may reasonably
request, all without recourse to or any warranty whatsoever by, the Custodian,
and at the cost and expense of the Grantor.
8.3 Entire Agreement. This Cash Collateral Agreement constitutes the entire
agreement and supersedes all prior agreements and understandings, both written
and oral, between the parties to this Cash Collateral Agreement with respect to
the subject matter of this Cash Collateral Agreement.
8.4 Amendment. This Cash Collateral Agreement may not be amended, changed,
waived or modified except by a writing executed by duly authorized
representatives of the Grantor, the Custodian and Fannie Mae.
8.5 Successors and Assigns. This Cash Collateral Agreement shall inure to the
benefit of, and be enforceable by, the Grantor, the Custodian and Fannie Mae and
their respective successors and permitted assigns, and nothing herein expressed
or implied shall be construed to give any other person or entity any legal or
equitable rights under this Cash Collateral Agreement. The Grantor shall not
assign any of its rights, interests or obligations under this Cash Collateral
Agreement without the prior written consent of Fannie Mae.
8.6 Notices; Change In Principal Place of Business. All notices, directions,
certificates or other communications hereunder shall be sufficiently given and
shall be deemed given when sent by certified or registered mail, return receipt
requested, by overnight courier or by telecopy (to be confirmed with a copy
thereof sent by regular mail within two Business Days), addressed to the
appropriate notice address set forth below. Any of the parties hereto may, by
such notice described above, designate any further or different address to which
subsequent notices, certificates or other communication shall be sent without
any requirement of execution of any amendment to this Cash Collateral Agreement.
Any such notice, certificate or communication shall be deemed to have been given
as of the date of actual delivery or the date
Master Credit Facility Agreement
Camden 2008

 

U-13



--------------------------------------------------------------------------------



 



of failure to deliver by reason of refusal to accept delivery or changed address
of which no notice was given pursuant to this Section. The notice addresses are
as follows:
To Grantor:

         
 
       
 
       
 
       
 
       
 
       
 
       
 
       

As to the Custodian:
Red Mortgage Capital, Inc.
Two Miranova Place, 12th Floor
Columbus, Ohio 43215
Attention: Servicing Manager
Telecopy: (614) 857-1620
To Fannie Mae:
If by mail or overnight courier:
Fannie Mae
3900 Wisconsin Avenue, N.W.
Drawer AM
Washington, D.C. 20016
Attention: Director, Multifamily Operations
Asset Management
Telecopy: (202) 752-3542
Re:
If by messenger:
Fannie Mae
4000 Wisconsin Avenue, N.W.
Washington, D.C. 20016
Attention: Director, Multifamily Operations Asset Management
Telecopy: (202) 752-3542
Re:
with a copy to:
If by mail or overnight courier:
Fannie Mae
Master Credit Facility Agreement
Camden 2008

 

U-14



--------------------------------------------------------------------------------



 



3900 Wisconsin Avenue, N.W.
Washington, D.C. 20016
Attention: Vice President, Multifamily Asset Management
Telecopy: (202) 752-5016
Re:
If by messenger:
Fannie Mae
3939 Wisconsin Avenue, N.W.
Washington, D.C. 20016
Attention: Vice President, Multifamily Asset Management
Telecopy: (202) 752-5016
Re:
To the Servicer:

         
 
       
 
       
 
       
 
       
 
       
 
       
 
       

All notices to be given by the Grantor under this Cash Collateral Agreement
shall be given to Fannie Mae and the Servicer. The Grantor shall give Fannie Mae
and the Servicer at least thirty (30) days prior written notice of a change in
its principal place of business and chief executive office.
8.7 Rights of Servicer. The parties to this Cash Collateral Agreement
acknowledge and agree, and the Custodian is hereby authorized and instructed by
Fannie Mae, that, except as otherwise provided below, in connection with any
provision of this Cash Collateral Agreement under which Fannie Mae is otherwise
granted the right (A) to request that the Grantor, the Custodian or another
party (i) take or refrain from taking certain action, (ii) deliver certain
information, documents or instruments, or (iii) invest funds in the Cash
Collateral Account, (B) to give any instructions or directions or (C) to
exercise remedies under Section 7.2 of this Cash Collateral Agreement, Red
Mortgage Capital, Inc. is hereby authorized to act on behalf of, and in the
place and stead of, Fannie Mae, pursuant to the Servicing Agreement between
Fannie Mae and Red Mortgage Capital, Inc. (the “Servicer”). Any rights of the
Servicer to act on behalf of Fannie Mae pursuant to the preceding sentence shall
be terminated as and to the extent determined by Fannie Mae upon delivery by
Fannie Mae to the parties to this Cash Collateral Agreement of written notice of
such termination. The Servicer is neither affiliated with, nor acting as an
agent for, the Grantor.
8.8 Discretion. Whenever Fannie Mae shall have any right or option to exercise
any discretion, to determine any matter, to accept any presentation or to
approve any matter, such
Master Credit Facility Agreement
Camden 2008

 

U-15



--------------------------------------------------------------------------------



 



exercise, determination, acceptance or approval shall, without exception, be in
Fannie Mae’s sole and absolute discretion.
8.9 Choice of Law; Consent to Jurisdiction; Waiver of Jury Trial. The provisions
of Section 15.06 of the Master Agreement (entitled “Choice of Law; Consent to
Jurisdiction; Waiver of Jury Trial”) are hereby incorporated into this Agreement
by this reference to the fullest extent as if the text of such Section were set
forth in its entirety herein.
8.10 Severability. If any term or other provision of this Cash Collateral
Agreement is invalid, illegal or incapable of being enforced by any rule of law
or public policy, all other conditions and provisions of this Cash Collateral
Agreement shall nevertheless remain in full force and effect so long as the
economic or legal substance of the transactions contemplated hereby is not
affected in any manner materially adverse to any party.
8.11 Multiple Counterparts. This Cash Collateral Agreement may be simultaneously
executed in multiple counterparts, all of which shall constitute one and the
same instrument and each of which shall be deemed to be an original.
Master Credit Facility Agreement
Camden 2008

 

U-16



--------------------------------------------------------------------------------



 



The Grantor, the Custodian and Fannie Mae have caused this Cash Collateral
Agreement to be signed, on the date first written above, by their respective
officers duly authorized.

                          GRANTOR:
 
                             
 
                   
 
      By:                              
 
          Name:        
 
                   
 
          Title:        
 
                   
 
                        CUSTODIAN:
 
                             
 
                   
 
      By:                              
 
          Name:        
 
                   
 
          Title:        
 
                   
 
                        FANNIE MAE
 
                   
 
  By:                              
 
      Name:                              
 
      Title:                              

Master Credit Facility Agreement
Camden 2008

 

U-17



--------------------------------------------------------------------------------



 



EXHIBIT A
PERMITTED INVESTMENTS
The following investments are Permitted Investments (please see the exceptions
set out in under the next heading, Exclusions from Permitted Investments):
(a) Government Obligations. Direct obligations of, and obligations on which the
full and timely payment of principal and interest is unconditionally guaranteed
by, the full faith and credit of the United States of America.
(b) Agencies; World Bank. Direct obligations of, and obligations on which the
full and timely payment of principal and interest is unconditionally guaranteed
by, any agency or instrumentality of the United States of America (other than
the Federal Home Loan Mortgage Corporation) or direct obligations of the World
Bank. These obligations must be rated in the Highest Rating Category.
(c) State and Local Obligations. Obligations of any state or territory of the
United States of America, obligations of any agency, instrumentality, authority
or political subdivision of a state or territory, and obligations of any public
benefit or municipal corporation. Interest must be payable on a current basis
and the obligations must be rated in the Highest Rating Category.
(d) Repurchase Agreements. Any written repurchase agreement entered into with a
Qualified Financial Institution (see definition below) whose unsecured
short-term obligations are rated in the Highest Rating Category.
(e) Commercial Paper. Commercial paper rated in the Highest Rating Category.
(f) Bank Deposits. Interest-bearing negotiable certificates of deposit,
interest-bearing time deposits, interest-bearing savings accounts or bankers’
acceptances, issued by a Qualified Financial Institution whose unsecured
short-term obligations are rated in the Highest Rating Category.
Interest-bearing negotiable certificates of deposit, interest-bearing time
deposits or interest-bearing savings accounts, issued by a Qualified Financial
Institution, if such deposits or accounts are fully insured by the Federal
Deposit Insurance Corporation.
(g) Investment Agreements. Agreements for the investment of moneys at a
guaranteed rate (an “Investment Agreement”) with Fannie Mae. Investment
Agreements with a Qualified Financial Institution whose unsecured long-term
obligations are rated in the Highest Rating Category, or whose obligations are
unconditionally guaranteed or insured by a Qualified Financial Institution whose
unsecured long-term obligations are rated in the Highest Rating Category. The
Investment Agreement must be in a form acceptable to Fannie Mae. The Investment
Agreement must include the following restrictions:
Master Credit Facility Agreement
Camden 2008

 

U-18



--------------------------------------------------------------------------------



 



(1) invested funds shall be available for withdrawal without penalty or premium
at any time that (a) moneys are required for payment or (b) if a bond credit
enhancement, any Rating Agency indicates that it will lower, suspend or withdraw
or actually lowers, suspends or withdraws the rating on the bonds on account of
the rating of the Qualified Financial Institution providing, guaranteeing or
insuring, as applicable, the Investment Agreement;
(2) the Investment Agreement is the unconditional and general obligation of the
provider and, if applicable, the guarantor or insurer, of the Investment
Agreement, and is not subordinated to any other obligation;
(3) a legal opinion provides that the Investment Agreement is legal, valid,
binding and enforceable upon the provider of the Investment Agreement in
accordance with its terms and, if applicable, that any guaranty, insurance
policy or other facility provided by a guarantor, insurer or other provider is
legal, valid, binding and enforceable upon the guarantor, insurer or other
provider in accordance with its terms; and
(4) the Investment Agreement provides that if during its term the rating of the
Qualified Financial Institution providing, guaranteeing or insuring, as
applicable, the Investment Agreement, is withdrawn or suspended by any Rating
Agency or falls below the Highest Rating Category, the provider must, within
10 days following a written request to do so, either: (a) collateralizes the
Investment Agreement (if the Investment Agreement is not already collateralized)
with Permitted Investments described in paragraph (a) or (b) by depositing
collateral with the bond trustee (if a bond credit enhancement) or a third party
custodian, such collateralization to be effected in a manner and in an amount
sufficient to maintain the then current rating of the bonds, or, if the
Investment Agreement is already collateralized, increase the collateral with
Permitted Investments described in paragraph (a) or (b) by depositing collateral
with the trustee or a third party custodian, so as to maintain the then current
rating of the bonds, or (b) unless waived, repay the principal of and accrued
but unpaid interest on the investment, in either case with no penalty or premium
unless required by law.
If an Investment Agreement does not require the provider to either (a) post
collateral as described in paragraph (4) upon a downgrade in the rating of the
provider or (b) compensate for any loss in yield upon reinvestment if the
Investment Agreement is terminated following a downgrade in the rating of the
provider, the yield on the Investment Agreement above the minimum yield
permitted by the Rating Agency (presently 2.5% per annum) will not be taken into
account in any Cash Flow Projection provided to a Rating Agency.
(h) Money Market Funds. Money market mutual funds registered under the
Investment Company Act of 1940 rated “AAAm-G” or “AAAm” by S&P or “Aaa” by
Moody’s,
Master Credit Facility Agreement
Camden 2008

 

U-19



--------------------------------------------------------------------------------



 



provided that the portfolio of such money market mutual fund is limited to
obligations described in paragraph (a) and to agreements to repurchase such
obligations or paragraphs (b) or (c) and approved in writing by Fannie Mae.
Mutual funds of any bond trustee or any of its affiliates are acceptable.
(i) Any other Investment Approved by Fannie Mae. Any other investment approved
by Fannie Mae.
Exclusions From Permitted Investments.
Permitted Investments may not include any of the following:
(1) Any investment with a final maturity or any agreement with a term greater
than 30 days from the date of the investment. This exclusion does not apply to
(a) obligations that provide for the optional or mandatory tender, at par, by
the holder at least once within 30 days of the date of purchase, (b) Government
Obligations irrevocably deposited with a bond trustee for the defeasance of
Bonds pursuant to a bond trust indenture, and (c) agreements or other permitted
investments listed in paragraphs (g) and (i)).
(2) Any obligation (other than obligations described in paragraphs (a) and (b))
with a purchase price greater or less than the par value of such obligation.
(3) Mortgage-backed securities, real estate mortgage investment conduits or
collateralized mortgage obligations.
(4) Interest-only or principal-only stripped securities.
(5) Obligations bearing interest at inverse floating rates.
(6) Any investment which may be prepaid or called at a price less than its
purchase price prior to stated maturity.
(7) Any investment described in paragraph (d) or (g) with a foreign based
Qualified Financial Institution (see clause (d) in the definition of “Qualified
Financial Institution” below) if the Qualified Financial Institution does not
agree to submit to jurisdiction, venue and service of process in the United
States of America in the Investment Agreement.
(8) Any investment the interest rate on which is variable, and is established
other than by reference to a single interest rate index plus a single fixed
spread, if any, and which interest rate moves proportionately with that index.
(9) Any investment to which S&P has added an “r” highlighter (denotes a
derivative, hybrid and certain other obligations S&P believes may experience
high volatility or high variability in expected returns as a result of noncredit
risks).
Master Credit Facility Agreement
Camden 2008

 

U-20



--------------------------------------------------------------------------------



 



C. Definition of a Qualified Financial Institution.
“Qualified Financial Institution” means any of the following having a senior
unsecured debt rating in the Highest Rating Category and approved by Fannie Mae:
(a) bank or trust company organized under the laws of any state of the United
States of America,
(b) national banking association,
(c) savings bank, a savings and loan association, or an insurance company or
association chartered or organized under the laws of any state of the United
States of America,
(d) federal branch or agency pursuant to the International Banking Act of 1978
or any successor provisions of law or a domestic branch or agency of a foreign
bank which branch or agency is duly licensed or authorized to do business under
the laws of any state or territory of the United States of America,
(e) government bond dealer reporting to, trading with, and recognized as a
primary dealer by the Federal Reserve Bank of New York, and
(f) securities dealer approved in writing by Fannie Mae the liquidation of which
is subject to the Securities Investors Protection Corporation or other similar
corporation.
D. Definition of Highest Rating Category.
“Highest Rating Category” means an S&P rating category of “A-1+” for instruments
having a term of one year or less and “AAA” for instruments having a term of
greater than one year, and a Moody’s rating category of “P-1” for instruments
having a term of one year or less and “Aaa” for instruments having a term
greater than one year.
Master Credit Facility Agreement
Camden 2008

 

U-21



--------------------------------------------------------------------------------



 



EXHIBIT B
Principal Place of Business and Chief Executive Office
Master Credit Facility Agreement
Camden 2008

 

U-22



--------------------------------------------------------------------------------



 



EXHIBIT V TO MASTER CREDIT FACILITY AGREEMENT
LETTER OF CREDIT
[Letter of Credit Issuer’s Letter of Credit Form]
[Bank’s letterhead]
IRREVOCABLE LETTER OF CREDIT NO.           
                    , 20     
Fannie Mae
Multifamily Operations — Asset Management
Drawer # AM
3900 Wisconsin Avenue, N.W.
Washington, DC 20016
Re: DRA/Wrangler Facility
Dear Sir or Madam:
For the account of                                          [Insert name of
account party/customer], we hereby open in your favor our Irrevocable Letter of
Credit No.                      (“Credit”) for an amount not exceeding a total
of U.S. $                    , effective immediately and expiring on
                    , 20     .1
Funds under this Credit are available to you against a sight draft(s) on us
completed by you or [LENDER] on your behalf2, completed in substantially the
form attached as Exhibit I, for all or any part of this Credit.
We will promptly honor all drafts drawn in compliance with the terms of this
Credit if received on or before the expiration date at
                                                                         
                                                [Insert Bank’s address].
 

      1  
Must have a term of at least one year.
  2  
Only Fannie Mae may be shown as beneficiary; either Fannie Mae or [LENDER] can
draw funds under the Letter of Credit, payable only to Fannie Mae.

Master Credit Facility Agreement
Camden 2008

 

V-1



--------------------------------------------------------------------------------



 



Drafts presented at our office at the address set forth above in person or by
mail or by telecopy at the following number
                                         no later than 10:00 a.m. shall be
honored on the date of presentation, by payment in accordance with your payment
instructions that accompany each such draft. If requested by you, payment under
this Credit may be made by wire transfer of immediately available funds to your
account as specified in the draft (whether executed by you or [LENDER]), or by
deposit of same day funds in your designated account that you maintain with us.
This Credit shall be governed by and subject to the Uniform Customs and Practice
for Documentary Credits (1993 revision), International Chamber of Commerce
Publication No. 500 (“UCP”), and to the extent not inconsistent with the UCP,
laws of the State of  _____.

              Sincerely,
 
            [Insert Bank’s name]
 
           
By:
                     
 
  Name:        
 
           
 
  Title:        
 
           

Master Credit Facility Agreement
Camden 2008

 

V-2



--------------------------------------------------------------------------------



 



Exhibit I
to
Letter of Credit
SIGHT DRAFT
[Insert Letter of Credit Issuer’s name and address]
                    , 20     
Pay on demand to Fannie Mae the sum of U.S. $                    . This draft is
drawn under your Irrevocable Letter of Credit No.                     .

              FANNIE MAE
 
           
By:
                     
 
  Name:        
 
           
 
  Title:        
 
           

OR

              RED MORTGAGE CAPITAL, INC.  
By:
                     
 
  Name:        
 
           
 
  Title:        
 
           

Master Credit Facility Agreement
Camden 2008

 

V-3



--------------------------------------------------------------------------------



 



EXHIBIT W-1 TO MASTER CREDIT FACILITY AGREEMENT
BANK LEGAL OPINION (FOREIGN)
[DATE]
Fannie Mae
3900 Wisconsin Avenue, N.W.
Washington, DC 20016-2899
Ladies and Gentlemen:
This opinion is being furnished to you at the request of [                    ]
with respect to the issuance by                                          (the
“Bank”) of its letter of credit No.                      (the “Letter of
Credit”) in your favor.
We have acted as NATIONALITY counsel to the Bank acting by and through its NEW
YORK BRANCH in connection with the preparation, execution and delivery by the
Bank of the Letter of Credit. We have examined the Letter of Credit and such
other instruments, corporate records, certificates, documents and other matters
as we have deemed necessary or advisable in order to give the following
opinions. In giving this opinion, we have assumed the genuineness of signatures
and the authenticity of certificates and documents, other than those of the
Bank, submitted to us as originals and the conformity to original documents of
documents submitted to us as copies.
As to various questions of fact material to our opinion, we have relied upon
information provided to us by officers of the Bank and documents issued by
governmental bodies and officials. We have also assumed the Letter of Credit is
a legal, valid, binding and enforceable obligation of the Bank under the laws of
the STATE OF NEW YORK and the United States of America.
No opinion is expressed herein as to the laws of any jurisdiction other than the
laws of COUNTRY.
Based upon and subject to the foregoing, we are of the opinion that:
1. The Bank is duly established, validly existing and in good standing in
COUNTRY and has the corporate power and authority to execute, deliver and
perform its obligations under the Letter of Credit.
2. The Bank’s execution and delivery of, and performance of its obligations
under, the Letter of Credit have been duly authorized by all necessary corporate
action of the Bank.
Master Credit Facility Agreement
Camden 2008

 

W-1-1



--------------------------------------------------------------------------------



 



3. The Bank’s execution and performance of the Letter of Credit will not violate
any NATIONALITY law, rule or regulation pertaining to the Bank, including its
NEW YORK BRANCH, any NATIONALITY court order or government order, or any charter
or bylaw provision or agreement of the Bank. No consent, approval,
authorization, license, ruling or order of, or action by, any NATIONALITY court
or governmental agency or body not previously obtained, and no filing,
recordation or publication of any document not previously filed, recorded or
published, is required under the laws of COUNTRY currently in effect in
connection with the execution and delivery by the Bank of the Letter of Credit,
or for the remittance from COUNTRY to the United States of United States dollars
in an amount sufficient to satisfy the obligations of the Bank under the Letter
of Credit.
4. The Letter of Credit, assuming it has been duly executed and delivered by a
duly authorized representative of the NEW YORK BRANCH of the Bank, enforceable
in accordance with its terms under the laws of the STATE OF NEW YORK to which it
is expressly subject, will constitute the legal, valid and binding obligations
of the Bank ranking pari passu with the Bank’s other unsecured, unsubordinated
indebtedness (including deposit liabilities but except those preferred by law),
enforceable in accordance with its terms; provided, however, that enforcement of
the Letter of Credit against the Bank may be limited by bankruptcy, insolvency,
reorganization, liquidation, moratorium or other similar proceedings or laws
affecting the enforcement of creditors’ rights in general as such laws would
apply in the event of the bankruptcy, insolvency, reorganization or liquidation
of the Bank.
5. In the event that the Bank fails to honor its obligations under the Letter of
Credit (other than as a result of compliance with the applicable laws,
regulations, directives or orders of appropriate governmental authority of the
United States) upon proper demand to the NEW YORK BRANCH in compliance with the
requirements of the Letter of Credit, the Bank would have a direct and general
obligation to make payment in accordance with the Letter of Credit.
6. The beneficiary of the Letter of Credit would be able to institute any
actions or proceedings directly against the Bank in CITY, COUNTRY under the
Letter of Credit without first having to obtain a judgment in respect of the
Letter of Credit in a court in the United States, and access by the beneficiary
of the Letter of Credit to the courts of COUNTRY is not restricted. The
beneficiary of the Letter of Credit is not required to qualify under any statute
or law or pay any franchise tax, stamp tax or similar fee to gain such access,
whether in respect of a direct suit on the Letter of Credit, or a proceeding to
enforce a judgment obtained by the Trustee before a court in the United States,
nor will the beneficiary of the Letter of Credit be resident, domiciled,
carrying on business or otherwise subject to taxation in COUNTRY solely by
reason of the execution, delivery, or performance by the Bank or the enforcement
by the beneficiary of the Letter of Credit. Any final and conclusive judgment
for a definite sum obtained for the recovery of amounts due and unpaid under the
Letter of Credit in a NEW YORK STATE or United States Federal court sitting in
NEW YORK will be held enforceable against the Bank in the appropriate courts of
COUNTRY without re-examination or re-litigation of the
Master Credit Facility Agreement
Camden 2008

 

W-1-2



--------------------------------------------------------------------------------



 



matters adjudicated. STATE CUSTOMARY EXCEPTION(S) TO THE ABOVE PROVISIONS, IF
ANY.
7. The choice of law provisions of the Letter of Credit are valid under the laws
of COUNTRY and a court in COUNTRY would uphold such choice of law in a suit
brought in a court of competent jurisdiction in COUNTRY.
8. The Bank is subject to commercial law in COUNTRY and is generally subject to
suit and neither it nor any of its property or revenues enjoys any right of
immunity from any judicial proceeding in COUNTRY.
9. There is no income, fee, stamp, tax or other duty or similar impost of the
government of COUNTRY or any political subdivision or instrumentality or agency
thereof or account of which any amount is required to be imposed by withholding
or otherwise, which is imposed on or applicable to any payment to be made by the
Bank to the Fannie Mae under the Letter of Credit.
Master Credit Facility Agreement
Camden 2008
Very truly yours,

 

W-1-3



--------------------------------------------------------------------------------



 



EXHIBIT W-2 TO MASTER CREDIT FACILITY AGREEMENT
BANK LEGAL OPINION (DOMESTIC)
[DATE]
Fannie Mae
3900 Wisconsin Avenue, N.W.
Washington, DC 20016-2899
Ladies and Gentlemen:
We have acted as counsel to                      (the “Bank”) in connection with
the preparation, execution, and delivery of the Letter of Credit. We have
examined a certificate of the [Comptroller of the Currency or other charterer]
of recent date as to the valid certification of the Bank to do business as a
                     [national/state] banking association, such records and
other proceedings of the Bank and such laws, rules, and regulations as we have
deemed necessary for purposes of issuing this opinion. We have also examined a
certificate of a                      of the Bank (the “Certificate”) as to the
authority of certain officers of the Bank to execute agreements on behalf of the
Bank and as to the incumbency of the officer(s) of the Bank who have executed
the Letter of Credit on behalf of the Bank. We have assumed the authenticity of
certificates and documents submitted to us as originals (other than the Letter
of Credit and the Certificate) and the conformity to original documents of
documents submitted to us as copies.
Based upon and subject to the foregoing, we are of the opinion that the Letter
of Credit has been duly executed and delivered by the Bank and constitutes the
legal, valid, and binding obligation of the Bank, enforceable in accordance with
its terms, except that the enforcement of the rights and remedies with respect
thereto is subject to applicable bankruptcy, insolvency, reorganization,
liquidation, moratorium, or similar laws affecting the enforcement of creditors’
rights generally as they may be applied in the bankruptcy, insolvency,
reorganization or liquidation of the Bank, and that the availability of the
remedies of specific performance, of injunction relief or other equitable
remedies is subject to the discretion of the court before which any proceedings
therefor may be brought.
We authorize Red Mortgage Capital, Inc. (the “Lender”) to rely on this opinion
to the extent and as if it was addressed to the Lender.
Very truly yours,
Master Credit Facility Agreement
Camden 2008

 

W-2-1



--------------------------------------------------------------------------------



 



EXHIBIT X TO MASTER CREDIT FACILITY AGREEMENT
FORM OF RENT ROLL
(See Attached)
Master Credit Facility Agreement
Camden 2008

 

X-1



--------------------------------------------------------------------------------



 



CAMDEN — CAMDEN                     
RENT ROLL DETAIL
As of                     
Details

                                                                               
                                                    Unit                        
                                                    Other                      
        Designation             Unit/Lease             Move-In     Lease    
Lease     Market     Trans     Lease     Charges     Total     Dep       Unit  
Floorplan     (3.0 only)     SQFT     Status     Name     Move Out     Start    
End     + Addl.     Code     Rent     Credits     Billing     On Hand    
Balance
 
                                                                               
                                     
Totals:
                                                                               
                                     

Amt/SQFT: Market =            SQFT; Leased =            SQFT;

                                                                               
      Average     Average     Market     Average     Leased     Units          
  Units   Floorplan   # Units     SQFT     Market + Addl.     Amt/SQFT    
Leased     Amt/SQFT     Occupied     Occupancy %     Available  
 
                                                                       
Totals:
                                                                       

Occupancy and Rents Summary for Current Data

                          Unit Status   Market + Addl.     # Units     Potential
Rent  
Occupied, no NTV
                       
Occupied, NTV
                       
Occupied NTV Leased
                       
Vacant Leased
                       
Admin/Down
                       
Vacant Not Leased
                       
Totals:
                       

Summary Billing by Transaction Code for Current Date

          Code   Amount  
MODEL
       
RENT
       
Total:
       

 

 



--------------------------------------------------------------------------------



 



APPENDIX I
DEFINITIONS
For all purposes of the Agreement, the following terms shall have the respective
meanings set forth below:
“Acquiring Person” means a “person” or “group of persons” within the meaning of
Sections 13(d) and 14(d) of the Securities Exchange Act of 1934, as amended.
“Addition Fee” means, with respect to an Additional Mortgaged Property added to
the Collateral Pool in accordance with Section 3.02, a fee in the amount which
[*].
“Addition Loan Documents” means the Security Instrument covering an Additional
Mortgaged Property and any other documents, instruments or certificates
reasonably required by Lender in form and substance satisfactory to Lender and
Borrower in connection with the addition of the Additional Mortgaged Property to
the Collateral Pool pursuant to Article 3.
“Addition Request” means a written request, substantially in the form of Exhibit
M to the Agreement, to add Additional Mortgaged Properties to the Collateral
Pool as set forth in Section 3.02(a).
“Additional Borrower” means the owner of an Additional Mortgaged Property or a
Substitute Mortgaged Property, which entity has been approved by Lender and
becomes a Borrower under the Agreement and the applicable Loan Documents and
their permitted successors and assigns.
“Additional Collateral” shall have the meaning given that term in Section 6.13.
“Additional Collateral Due Diligence Fees” means the due diligence fees paid by
Borrower to Lender with respect to each Additional Mortgaged Property, as set
forth in Section 10.04(b).
“Additional Mortgaged Property” means each Multifamily Residential Property
owned by Borrower (either in fee simple or as tenant under a ground lease
meeting all of Lender’s requirements for similar loans anticipated to be sold to
Fannie Mae) and added to the Collateral Pool after the Initial Closing Date
pursuant to Article 3.
 

      *  
Indicates material that has been omitted and for which confidential treatment
has been requested. All such omitted material has been filed with the Securities
and Exchange Commission pursuant to Rule 406 promulgated under the Securities
Act of 1933, as amended.

Master Credit Facility Agreement
Definitions
Camden 2008

 

Appendix I-1



--------------------------------------------------------------------------------



 



“Advance” means a Variable Advance (including a Rollover Variable Advance)
and/or a Fixed Advance.
“Advance Request” means a written request, substantially in the form of
Exhibit L to the Agreement, for an Advance made pursuant to Section 2.04.
“Affiliate” means, as applied to any Person, any other Person directly or
indirectly controlling, controlled by, or under common control with, that
Person. For the purposes of this definition, “control” (including with
correlative meanings, the terms “controlling,” “controlled by” and “under common
control with”), as applied to any Person, means the possession, directly or
indirectly, of the power to direct or cause the direction of the management
(other than property management) and policies of that Person, whether through
the ownership of voting securities, partnership interests or by contract or
otherwise.
“Aggregate Debt Service Coverage Ratio” means, for any specified date, the ratio
(expressed as a percentage) of—

  (a)  
the aggregate of the Net Operating Income for the Mortgaged Properties

to

  (b)  
the Facility Debt Service on the specified date.

“Aggregate Loan to Value Ratio” means, for any specified date, the ratio
(expressed as a percentage) of—

  (a)  
the Advances Outstanding on the specified date,

to

  (b)  
the aggregate of the Valuations most recently obtained prior to the specified
date for all of the Mortgaged Properties.

“Agreement” means this Master Credit Facility Agreement, as it may be amended,
restated, supplemented or otherwise modified from time to time, including all
Recitals and Exhibits to the Agreement, each of which is hereby incorporated
into the Agreement by this reference.
“Allocable Facility Amount” means the portion of the Credit Facility allocated
to a particular Mortgaged Property by Lender in accordance with the Agreement.
“Amortization Period” means a period of thirty (30) years.
“Applicable Law” means (a) all applicable provisions of all constitutions,
statutes, rules, regulations and orders of all governmental bodies, all
Governmental Approvals and all orders,
Master Credit Facility Agreement
Definitions
Camden 2008

 

Appendix I-2



--------------------------------------------------------------------------------



 



judgments and decrees of all courts and arbitrators, (b) all zoning, building,
environmental and other laws, ordinances, rules, regulations and restrictions of
any Governmental Authority affecting the ownership, management, use, operation,
maintenance or repair of any Mortgaged Property, including the Americans with
Disabilities Act (if applicable), the Fair Housing Amendment Act of 1988 and
Hazardous Materials Laws (as defined in the Security Instrument), (c) any
building permits or any conditions, easements, rights-of-way, covenants,
restrictions of record or any recorded or unrecorded agreement affecting or
concerning any Mortgaged Property including planned development permits,
condominium declarations, and reciprocal easement and regulatory agreements with
any Governmental Authority, (d) all laws, ordinances, rules and regulations,
whether in the form of rent control, rent stabilization or otherwise, that limit
or impose conditions on the amount of rent that may be collected from the units
of any Mortgaged Property, and (e) requirements of insurance companies or
similar organizations, affecting the operation or use of any Mortgaged Property
or the consummation of the transactions to be effected by the Agreement or any
of the other Loan Documents.
“Appraisal” means an appraisal of Multifamily Residential Property conforming to
the requirements of Lender for similar loans anticipated to be sold to Fannie
Mae and accepted by Lender.
“Appraised Value” means the value set forth in an Appraisal.
“Assignment and Subordination of Management Agreement” means the Master
Assignment and Subordination of Management Agreement required by Lender and
satisfying Lender’s requirements, as the same may be amended, restated, modified
or supplemented from time to time.
“Assignment of Leases and Rents” means an Assignment of Leases and Rents,
required by Lender and satisfying Lender’s requirements, as the same may be
amended, restated, modified or supplemented from time to time.
“Bankruptcy Code” means Title 11 of the United States Code entitled “Bankruptcy”
as now and hereafter in effect, or any successor statute.
“Bankruptcy Event” shall have the meaning set forth in Section 14.01(b).
“Borrower” means individually and collectively, the Initial Borrower and any
Additional Borrower becoming a party to the Agreement and other Loan Documents.
“Borrower Agent” means Camden.
“Borrower Parties” means collectively, Borrower and Guarantor.
Master Credit Facility Agreement
Definitions
Camden 2008

 

Appendix I-3



--------------------------------------------------------------------------------



 



“Borrow Up Fee” means, with respect to a Future Advance, made pursuant to
Section 2.06, a fee in the amount which is [*].
“Business Day” means a day on which Fannie Mae and Servicer is open for
business.
“Calendar Quarter” means, with respect to any year, any of the following three
month periods: (a) January-February-March; (b) April-May-June;
(c) July-August-September; and (d) October-November-December.
“Calendar Year” means the 12-month period from the first day of January to and
including the last day of December, and each 12-month period thereafter.
“Camden” means Camden Property Trust, a Texas Real Estate Investment Trust
organized under the laws of the State of Texas, and its permitted successors and
assigns.
“Camden General Partner” means Camden Summit, Inc., the general partner of
Camden Summit.
“Camden Member” means CSP Community Owner Member, LLC, a Delaware limited
liability company.
“Camden Summit” means Camden Summit Partnership, L.P., a Delaware limited
partnership.
“Cap Rate” means, for each Mortgaged Property, a capitalization rate selected by
Lender for use in determining the Valuations, which rate is determined as set
forth in Section 2.05(b).
“Cash Collateral Account” means the cash collateral account established pursuant
to the Cash Collateral Agreement.
“Cash Collateral Agreement” means a cash collateral, security and custody
agreement by and among Fannie Mae, Borrower and a collateral agent for Fannie
Mae in the form attached as Exhibit U to the Agreement, as the same may be
amended, modified or supplemented from time to time.
“Cash Equivalents” means
 

      *  
Indicates material that has been omitted and for which confidential treatment
has been requested. All such omitted material has been filed with the Securities
and Exchange Commission pursuant to Rule 406 promulgated under the Securities
Act of 1933, as amended.

Master Credit Facility Agreement
Definitions
Camden 2008

 

Appendix I-4



--------------------------------------------------------------------------------



 



(a) securities issued or fully guaranteed or insured by the United States
Government or any agency thereof and backed by the full faith and credit of the
United States having maturities of not more than twelve (12) months from the
date of acquisition; and
(b) certificates of deposit, time deposits, demand deposits, eurodollar time
deposits, repurchase agreements, reverse repurchase agreements, or bankers’
acceptances, having in each case a term of not more than twelve (12) months,
issued by any commercial bank having membership in the FDIC, or by any U.S.
commercial lender (or any branch or agency of a non-U.S. bank licensed to
conduct business in the U.S.) having combined capital and surplus of not less
than $100,000,000 whose short-term securities are rated at least A-1 by S&P or
P-1 by Moody’s; and
(c) commercial paper of an issuer rated at least A-1 by S&P or P-1 by Moody’s
and in either case having a term of not more than twelve (12) months; and
(d) the amount of available balances under any line of credit.
“Cash Interest Rate” means a rate of interest, per annum, established by Fannie
Mae for cash loans of similar characteristics then offered by Fannie Mae.
“Certificate of Borrower Parties” means that certain Master Certificate of
Borrower Parties executed by the Borrower Parties as of the date hereof, and
which must be executed and delivered by the Borrower Parties to Lender from time
to time in accordance with the terms of this Agreement, the form of which
certificate shall be the same or substantially similar to which the Borrower
Parties execute as of the date hereof.
“Change of Control” means the earliest to occur of: (a) the date an Acquiring
Person becomes (by acquisition, consolidation, merger or otherwise), directly or
indirectly, the beneficial owner of more than 50% of the total Voting Equity
Capital of Camden then outstanding or (b) the replacement (other than solely by
reason of retirement at age sixty-two or older, death or disability) of more
than 50% (or such lesser percentage as is required for decision-making by the
board of directors or trustees, if applicable) of the members of the board of
directors (or trustees, if applicable) of Camden over a one-year period where
such replacement shall not have been approved by a vote of at least a majority
of the board of directors (or trustees, if applicable) of Camden then still in
office who either were members of such board of directors (or trustees, if
applicable) at the beginning of such one-year period or whose election as
members of the board of directors (or trustees, if applicable) was previously so
approved or (c) Camden ceases to Control Camden General Partner or (d) Camden
General Partner ceases to Control Camden Summit or (e) Camden Summit ceases to
Control CSP Community Owner Member LLC or (f) CSP Community Owner Member LLC
ceases to Control Borrower (other than Texas Borrower) or (g) Camden ceases to
Control Texas Member or (h) Texas Member ceases to Control Texas Borrower.
Master Credit Facility Agreement
Definitions
Camden 2008

 

Appendix I-5



--------------------------------------------------------------------------------



 



“Closing Date” means the Initial Closing Date and each date after the Initial
Closing Date on which the funding or other transaction requested in a Request is
required to take place.
“Collateral” means the Mortgaged Properties and other collateral from time to
time or at any time encumbered by the Security Instruments, or any other
property securing Borrower’s obligations under the Loan Documents.
“Collateral Pool” means all of the Collateral.
“Commitment” means, at any time, the sum of the Fixed Facility Commitment and
the Variable Facility Commitment.
“Complete Fixed Facility Termination” shall have the meaning set forth in
Section 5.02(a).
“Complete Variable Facility Termination” shall have the meaning set forth in
Section 5.02(a).
“Compliance Certificate” means a certificate of Borrower substantially in the
form of Exhibit F to the Agreement.
“Completion/Repair and Security Agreement” means a Master Completion/Repair and
Security Agreement required by Lender and satisfying Lender’s requirements, as
the same may be amended, restated, modified or supplemented from time to time.
“Confirmation of Guaranty” means a confirmation of the Guaranty executed by
Guarantor in connection with any Request after the Initial Closing,
substantially in the form of Exhibit E to the Agreement.
“Confirmation of Obligations” means a Confirmation of Obligations delivered in
connection with the addition of an Additional Mortgaged Property or a Substitute
Mortgaged Property to the Collateral Pool or a release of a Release Mortgaged
Property from the Collateral Pool, dated as of the Closing Date for each such
addition, signed by Borrower and Guarantor, pursuant to which Borrower and
Guarantor confirm their obligations under the Loan Documents, substantially in
the form of Exhibit N to the Agreement.
“Contribution Agreement” means the Contribution Agreement by and among Initial
Borrower and each Additional Borrower, as the same may be amended, restated,
modified or supplemented from time to time.
“Controlled” (or any variation of such term) of one entity (the “controlled
entity”) by another (the “controlling entity”) means that the controlling entity
has the power and authority, directly or indirectly, to direct or cause the
direction of the management and policies of the controlled entity, by contract
or otherwise.
Master Credit Facility Agreement
Definitions
Camden 2008

 

Appendix I-6



--------------------------------------------------------------------------------



 



“Controlled Group” means all members of a controlled group of corporations and
all trades or businesses (whether or not incorporated) under common control
which, together with the Borrower, are treated as a single employer under
Section 414 of the Internal Revenue Code.
“Conversion Amendment” means the Master Credit Facility Agreement Conversion
Amendment, substantially in the form of Exhibit I to the Agreement, reflecting
the conversion of all or any portion of the Variable Facility Commitment to the
Fixed Facility Commitment as set forth in Section 1.08.
“Conversion Documents” means the Conversion Amendment, together with an
amendment to each Security Document if required by Lender and other applicable
Loan Documents, in form and substance satisfactory to Lender, reflecting the
change in the Fixed Facility Commitment and the Variable Facility Commitment
pursuant to Section 1.08.
“Conversion Request” means a written request, substantially in the form of
Exhibit H to the Agreement, to convert all or any portion of the Variable
Facility Commitment to the Fixed Facility Commitment pursuant to Section 1.08.
“Coupon Rate” means, with respect to a Variable Advance, the imputed interest
rate determined by Lender pursuant to Section 1.05(a) and, with respect to a
Fixed Advance, the interest rate determined by Lender pursuant to
Section 1.05(b).
“Coverage and LTV Tests” mean, for any specified date, each of the following
financial tests:
(a) The Aggregate Debt Service Coverage Ratio is not less than 1.55:1.0 with
respect to the portion of the Advances drawn from the Fixed Facility Commitment,
and 1.30:1.0 with respect to the portion of the outstanding Advances drawn from
the Variable Facility Commitment.
(b) The Aggregate Loan to Value Ratio does not exceed fifty-five percent (55%).
“Credit Facility” means the Fixed Facility and the Variable Facility.
“Credit Facility Termination Documents” means the instruments releasing the
Security Instruments as liens on the Mortgaged Properties, UCC-3 Termination
Statements terminating the UCC-1 Financing Statements in favor of Lender, and
such other documents and instruments necessary to evidence the release of the
Collateral from any lien securing the Obligations, and the Notes, all in
connection with the termination of the Agreement and the Credit Facility
pursuant to Article 5.
Master Credit Facility Agreement
Definitions
Camden 2008

 

Appendix I-7



--------------------------------------------------------------------------------



 



“Credit Facility Termination Request” means a written request, substantially in
the form of Exhibit R to the Agreement, to terminate the Agreement and the
Credit Facility pursuant to Section 5.04(a).
“Debt Service Amounts” shall have the meaning set forth in Section 14.01(a).
“Debt Service Coverage Ratio” means, for any Mortgaged Property, for any
specified date, the ratio (expressed as a percentage) of —
(a) the Net Operating Income for the preceding twelve (12) month period for the
subject Mortgaged Property
to
(b) the Facility Debt Service on the specified date, assuming, for the purpose
of calculating the Facility Debt Service for this definition, that Advances
Outstanding shall be the Allocable Facility Amount for the subject Mortgaged
Property.
“Discount” means, with respect to any Variable Advance, an amount equal to the
excess of —
(i) the face amount of the DMBS backed by the Variable Advance, over
(ii) the Price of the DMBS backed by the Variable Advance.
“DMBS” means a mortgage-backed security issued by Fannie Mae which is “backed”
by an Advance and has an interest in the Notes and the Collateral Pool securing
the Notes, which interest permits the holder of the DMBS to participate in the
Notes and the Collateral Pool to the extent of such Advance.
“DMBS Commitment” shall have the meaning set forth in Section 2.01(c).
“DMBS Imputed Interest Rate” shall have the meaning set forth in Section
1.05(a).
“DMBS Issue Date” means the date on which an DMBS is issued by Fannie Mae.
“DMBS Delivery Date” means the date on which an DMBS is delivered by Fannie Mae.
“DUS Guide” means the Fannie Mae Delegated Underwriting and Servicing Guide in
its present form and as amended, modified, supplemented or reissued from time to
time (all references to Parts, Chapters, Sections and other subdivisions of the
DUS Guide shall be deemed references to (i) the Parts, Chapters, Sections and
other subdivisions in effect on the date of the Agreement and (ii) any successor
provisions to such Parts, Chapters, Sections and other subdivisions.
Master Credit Facility Agreement
Definitions
Camden 2008

 

Appendix I-8



--------------------------------------------------------------------------------



 



“ERISA” means the Employee Retirement Income Security Act of 1974, as amended
from time to time, and the regulations promulgated thereunder.
“Event of Default” means any event defined to be an “Event of Default” under
Article 11.
“Expansion” means an increase in the Commitment made in accordance with Article
4.
“Expansion Loan Documents” means an additional Variable Facility Note or Fixed
Facility Note, as the case may be, increasing the amount of such Note to the
amount of the Commitment, as increased in accordance with Article 4 and
amendments to the Security Instruments, increasing the maximum amount to be
secured by such Security Instruments to the amount of the Commitment.
“Expansion Request” means a written request, substantially in the form of
Exhibit O to the Agreement, to obtain an Expansion pursuant to Article 4.
“Facility Debt Service” means —

  (a)  
For use in determining the Initial Commitment Amount, the sum of the amount of
interest and principal amortization that would be payable during the twelve
(12) month period immediately succeeding the Initial Closing Date, with respect
to the full amount of the initial Commitment, except that, for these purposes:

  (i)  
the initial amount of the Variable Facility Commitment shall be deemed to
require level monthly payments of principal and interest (at an interest rate
equal to (A) the Three-Month LIBOR rate plus (B) the Variable Facility Fee plus
(C) up to 300 basis points in Lender’s discretion plus (D) any Monthly Cap
Escrow Payment for the succeeding twelve (12) month period) in an amount
necessary to fully amortize the original principal amount of the Variable
Facility Commitment over the Amortization Period, with such amortization deemed
to commence on the first day of the twelve (12) month period; and
    (ii)  
the initial amount of the Fixed Facility Commitment shall be deemed to require
level monthly payments of principal and interest (at the Cash Interest Rate for
the Fixed Advance) in an amount necessary to fully amortize the original
principal amount of the Fixed Facility Commitment over the Amortization Period,
with such amortization to commence on the first day of the twelve (12) month
period.

The interest rates described in this clause (a) are hereinafter referred to as
the “Underwriting Rates.”
Master Credit Facility Agreement
Definitions
Camden 2008

 

Appendix I-9



--------------------------------------------------------------------------------



 



  (b)  
For use in determining the additional borrowing capacity created by the addition
of Additional Mortgaged Properties, the sum of the amount of interest and
principal amortization, during the twelve (12) month period immediately
succeeding the specified date, with respect to the Advances Outstanding on the
specified date and Advances to be obtained as a result of the Addition of
Additional Mortgaged Properties, except that, for these purposes:

  (A)  
each Variable Advance Outstanding shall be deemed to require level monthly
payments of principal and interest (at a rate equal to (A) the Three-Month LIBOR
rate plus (B) the Variable Facility Fee plus (C) up to 300 basis points in
Lender’s discretion plus (D) any Monthly Cap Escrow Payment for the succeeding
twelve (12) month period) in an amount necessary to fully amortize the original
principal amount of the Variable Advance over the Amortization Period, with such
amortization deemed to commence on the first day of the twelve (12) month
period; and
    (B)  
each Fixed Advance Outstanding shall require level monthly payments of principal
and interest (at the Cash Interest Rate for the Fixed Advance) in an amount
necessary to fully amortize the original principal amount of the Fixed Advance
over the Amortization Period, with such amortization to commence on the first
day of the twelve (12) month period; and
    (C)  
each Fixed Advance to be obtained shall be deemed to require level monthly
payments of principal and interest at a rate equal to the estimated Cash
Interest Rate for such Fixed Advance in an amount necessary to fully amortize
the original principal amount of such Fixed Advance over the Amortization
Period, with such amortization deemed to commence on the first day of the twelve
(12) month period.

  (c)  
For use in determining the Aggregate Debt Service Coverage Ratio, for purposes
of determining compliance with the Coverage and LTV Tests, and for other ongoing
monitoring purposes, and for purposes of determining Release Prices pursuant to
Section 3.04(c) as of any specified date:

the amount of interest and principal amortization, during the twelve (12) month
period immediately succeeding the specified date, with respect to the Advances
Outstanding on the specified date, except that, for these purposes:

  (A)  
each Variable Advance shall be deemed to require level monthly payments of
principal and interest (at the Coupon Rate for such Variable Advance) in an
amount necessary to fully amortize the

Master Credit Facility Agreement
Definitions
Camden 2008

 

Appendix I-10



--------------------------------------------------------------------------------



 



     
original principal amount of the Variable Advance over the Amortization Period,
with such amortization deemed to commence on the first day of the twelve
(12) month period; and
    (B)  
each Fixed Advance shall require level monthly payments of principal and
interest (at the Cash Interest Rate for such Fixed Advance) in an amount
necessary to fully amortize the original principal amount of the Fixed Advance
over the Amortization Period, with such amortization to commence on the first
day of the twelve (12) month period.

“Facility Termination Document” means the Amendment of the Master Credit
Facility Agreement, substantially in the form of Exhibit Q to the Agreement,
evidencing the permanent reduction in the Facility Commitment pursuant to
Section 5.02.
“Facility Termination Request” means a written request, substantially in the
form of Exhibit P to the Agreement, for a permanent reduction in the Variable
Facility Commitment or the Fixed Facility Commitment pursuant to Section 5.02.
“Fannie Mae” means the body corporate duly organized under the Federal National
Mortgage Association Charter Act, as amended, 12 U.S.C. §1716 et seq. and duly
organized and existing under the laws of the United States.
“Fees” means Addition Fee, Additional Collateral Due Diligence Fees, Borrow Up
Fee, Initial Due Diligence Fees, Initial Origination Fee, Release Fee,
Substitution Fee, Variable Facility Fee, LOC Fee and any and all other fees
specified in the Agreement.
“First Anniversary” means the date that is one year after the Initial Closing
Date.
“Fixed Advance” means a loan made by Lender to Borrower under the Fixed Facility
Commitment.
“Fixed Facility” means the agreement of Lender to make Fixed Advances to
Borrower pursuant to Section 1.01.
“Fixed Facility Availability Period” means the period beginning on the Initial
Closing Date and ending on the date five (5) years after the Initial Closing
Date.
“Fixed Facility Commitment” means $205,000,000 plus such amount as Borrower may
elect to add to or convert to the Fixed Facility Commitment in accordance with
Section 1.08 and Article 4 and less such amount by which Borrower may elect to
reduce the Fixed Facility Commitment in accordance with Article 5.
“Fixed Facility Note” means a promissory note (together will all schedules,
riders, allonges, addenda, renewals, extensions, amendments and modifications
thereto) which will be
Master Credit Facility Agreement
Definitions
Camden 2008

 

Appendix I-11



--------------------------------------------------------------------------------



 



issued by Borrower to Lender, concurrently with the funding of each Fixed
Advance, to evidence Borrower’s obligation to repay the Fixed Advance, and which
promissory note will be the same or substantially similar in form to the
promissory note issued by Borrower to Lender in connection with the Fixed
Advance made on the Initial Closing Date.
“Future Advance” means an Advance made after the Initial Closing Date.
“GAAP” means generally accepted accounting principles in the United States in
effect from time to time, consistently applied or any other principles required
under Applicable Law.
“General Conditions” shall have the meaning set forth in Article 6.
“Governmental Approval” means an authorization, permit, consent, approval,
license, registration or exemption from registration or filing with, or report
to, any Governmental Authority.
“Governmental Authority” means any court, board, agency, commission, office or
authority of any nature whatsoever for any governmental unit (federal, state,
county, district, municipal, city or otherwise) whether now or hereafter in
existence.
“Gross Revenues” means, for any specified period, with respect to any
Multifamily Residential Property, all income in respect of such Multifamily
Residential Property as reflected on the certified operating statement for such
specified period as adjusted to exclude unusual income (e.g. temporary or
nonrecurring income), income not allowed by Lender for similar loans anticipated
to be sold to Fannie Mae (e.g. interest income, furniture income, etc.), and the
value of any unreflected concessions.
“Guarantor” means Camden and Camden Summit (except that Camden Summit shall not
be a guarantor for any guaranteed obligations arising in connection with the
Mortgaged Property known as Camden Greenway or Camden Oak Crest) or a substitute
Guarantor consented to by Lender.
“Guaranty” means each Guaranty executed by Guarantor as of the date hereof, as
the same may be amended, restated, modified or supplemented from time to time.
“Hazardous Substance Activity” means, with respect to any Mortgaged Property,
any storage, holding, existence, release, spill, leaking, pumping, pouring,
injection, escaping, deposit, disposal, dispersal, leaching, migration, use,
treatment, emission, discharge, generation, processing, abatement, removal,
disposition, handling or transportation of any Hazardous Materials (as defined
in the Security Instrument) from, under, into or on such Mortgaged Property in
violation of Hazardous Materials Laws (as defined in the Security Instrument),
including the discharge of any Hazardous Materials emanating from such Mortgaged
Property in violation of Hazardous Materials Laws through the air, soil, surface
water, groundwater or property and also including the abandonment or disposal of
any barrels, containers and other
Master Credit Facility Agreement
Definitions
Camden 2008

 

Appendix I-12



--------------------------------------------------------------------------------



 



receptacles containing any Hazardous Materials from or on such Mortgaged
Property in violation of Hazardous Materials Laws, in each case whether sudden
or nonsudden, accidental or nonaccidental.
“Hedging Arrangement” means any interest rate swap, interest rate cap or other
arrangement, contractual or otherwise, which has the effect of an interest rate
swap or interest rate cap or which otherwise (directly or indirectly,
derivatively or synthetically) hedges interest rate risk associated with being a
debtor of variable rate debt or any agreement or other arrangement to enter into
any of the above on a future date or after the occurrence of one or more events
in the future.
“Impositions” means, with respect to any Mortgaged Property, all (1) water and
sewer charges which, if not paid, may result in a lien on all or any part of the
Mortgaged Property, (2) premiums for fire and other hazard insurance, rent loss
insurance and such other insurance as Lender may require under any Security
Instrument, (3) Taxes, and (4) amounts for other charges and expenses which
Lender at any time reasonably deems necessary to protect the Mortgaged Property,
to prevent the imposition of liens on the Mortgaged Property, or otherwise to
protect Lender’s interests.
“Indebtedness” means, with respect to any Person, as of any specified date,
without duplication, all:
(a) indebtedness of such Person for borrowed money or for the deferred purchase
price of property or services (other than (i) current trade liabilities incurred
in the ordinary course of business and payable in accordance with customary
practices, and (ii) for construction of improvements to property, if such person
has a non-contingent contract to purchase such property);
(b) other indebtedness of such Person that is evidenced by a note, bond,
debenture or similar instrument;
(c) obligations of such Person under any lease of property, real or personal,
the obligations of the lessee in respect of which are required by GAAP to be
capitalized on a balance sheet of the lessee or to be otherwise disclosed as
such in a note to such balance sheet;
(d) obligations of such Person in respect of acceptances (as defined in
Article 3 of the Uniform Commercial Code of the District of Columbia) issued or
created for the account of such Person;
(e) liabilities secured by any Lien on any property owned by such Person even
though such Person has not assumed or otherwise become liable for the payment of
such liabilities; and
Master Credit Facility Agreement
Definitions
Camden 2008

 

Appendix I-13



--------------------------------------------------------------------------------



 



(f) as to any Person (“guaranteeing person”), any obligation of (a) the
guaranteeing person or (b) another Person (including any bank under any letter
of credit) to induce the creation of a primary obligation (as defined below)
with respect to which the guaranteeing person has issued a reimbursement,
counterindemnity or similar obligation, in either case guaranteeing, or in
effect guaranteeing, any indebtedness, lease, dividend or other obligation
(“primary obligations”) of any third person (“primary obligor”) in any manner,
whether directly or indirectly, including any obligation of the guaranteeing
person, whether or not contingent, to (1) purchase any such primary obligation
or any property constituting direct or indirect security therefor, (2) advance
or supply funds for the purchase or payment of any such primary obligation or to
maintain working capital or equity capital of the primary obligor or otherwise
to maintain the net worth or solvency of the primary obligor, (3) purchase
property, securities or services primarily for the purpose of assuring the owner
of any such primary obligation of the ability of the primary obligor to make
payment of such primary obligation, or (4) otherwise assure or hold harmless the
owner of any such primary obligation against loss in respect of the primary
obligation, provided, however, that the term “Contingent Obligation” shall not
include endorsements of instruments for deposit or collection in the ordinary
course of business. The amount of any Contingent Obligation of any guaranteeing
person shall be deemed to be the lesser of (i) an amount equal to the stated or
determinable amount of the primary obligation in respect of which such
Contingent Obligation is made and (ii) the maximum amount for which such
guaranteeing person may be liable pursuant to the terms of the instrument
embodying such Contingent Obligation, unless such primary obligation and the
maximum amount for which such guaranteeing person may be liable are not stated
or determinable, in which case the amount of such Contingent Obligation shall be
such guaranteeing person’s maximum reasonably anticipated liability in respect
thereof as determined by such person in good faith.
“Initial Advance” means the Fixed Advance and/or Variable Advance made on the
Initial Closing Date in the aggregate amount of $380,000,000.
“Initial Borrower” means each Borrower under this Agreement as of the Initial
Closing Date and its permitted successors and assigns.
“Initial Closing Date” means the date of the Agreement.
“Initial Commitment Amount” means $380,000,000.
“Initial Due Diligence Fees” shall have the meaning set forth in Section
10.04(a).
“Initial Mortgaged Properties” means the Multifamily Residential Properties
described on Exhibit A to the Agreement and which represent the Multifamily
Residential Properties which are made part of the Collateral Pool on the Initial
Closing Date.
“Initial Origination Fee” shall have the meaning set forth in Section 10.03(a).
Master Credit Facility Agreement
Definitions
Camden 2008

 

Appendix I-14



--------------------------------------------------------------------------------



 



“Initial Security Instruments” means the Security Instruments covering the
Initial Mortgaged Properties.
“Initial Valuation” means, when used with reference to specified Collateral, the
Valuation initially performed for the Collateral as of the date on which the
Collateral was added to the Collateral Pool. The Initial Valuation for each of
the Initial Mortgaged Properties is as set forth in Exhibit A to the Agreement.
“Interest Rate Cap” shall have the meaning set forth in Section 1.12.
“Interest Rate Cap Documents” means the Pledge, Interest Rate Cap Agreement and
any and all other documents required pursuant thereto or hereto or as Lender
shall require from time to time in connection with Borrower’s obligation to
maintain an Interest Rate Cap for the term of the Variable Facility Commitment.
“Insurance Policy” means, with respect to a Mortgaged Property, the insurance
coverage and insurance certificates evidencing such insurance required to be
maintained pursuant to the Security Instrument encumbering the Mortgaged
Property.
“Internal Revenue Code” means the Internal Revenue Code of 1986, as amended.
Each reference to the Internal Revenue Code shall be deemed to include (a) any
successor internal revenue law and (b) the applicable regulations whether final,
temporary or proposed.
“Lease” means any lease, any sublease or subsublease, license, concession or
other agreement (whether written or oral and whether now or hereafter in effect)
pursuant to which any Person is granted a possessory interest in, or right to
use or occupy all or any portion of any space in any Mortgaged Property, and
every modification, amendment or other agreement relating to such lease,
sublease, subsublease or other agreement entered into in connection with such
lease, sublease, subsublease or other agreement, and every guarantee of the
performance and observance of the covenants, conditions and agreements to be
performed and observed by the other party thereto.
“Lender” means Red Mortgage Capital, Inc., an Ohio corporation and any
replacement Lender designated by Fannie Mae, and its successors and assigns.
“Letter of Credit” means a letter of credit issued by an LOC Bank satisfactory
to Fannie Mae naming Fannie Mae as beneficiary, in form and substance as
attached hereto as Exhibit V-1 or Exhibit V-2, as applicable.
“Lien” means any mortgage, deed of trust, deed to secure debt, security interest
or other lien or encumbrance (including both consensual and non-consensual liens
and encumbrances).
“Liquidity” means, at any time, the amount of cash and Cash Equivalents owned by
a Person.
Master Credit Facility Agreement
Definitions
Camden 2008

 

Appendix I-15



--------------------------------------------------------------------------------



 



“Loan Document Taxes” shall have the meaning set forth in Section 8.10.
“Loan Documents” means the Agreement, the Notes, the Security Documents, the
Guaranty, all documents executed by Borrower or Guarantor pursuant to the
General Conditions set forth in Section 6.01 of the Agreement and any other
documents executed by Borrower or Guarantor from time to time in connection with
the Agreement or the transactions contemplated by the Agreement.
“Loan to Value Ratio” means, for a Mortgaged Property, for any specified date,
the ratio (expressed as a percentage) of —
(a) the Allocable Facility Amount of the subject Mortgaged Property on the
specified date,
to
(b) the Valuation most recently obtained prior to the specified date for the
subject Mortgaged Property.
“LOC Bank” means any financial institution issuing the Letter of Credit and
meeting the requirements set forth in Section 6.15(a).
“Material Adverse Effect” means, with respect to any circumstance, act,
condition or event of whatever nature (including any adverse determination in
any litigation, arbitration, or governmental investigation or proceeding),
whether singly or in conjunction with any other event or events, act or acts,
condition or conditions, or circumstance or circumstances, whether or not
related, a material adverse change in or a materially adverse effect upon any of
(a) the business, operations, property or condition (financial or otherwise) of
Borrower or Guarantor, as applicable, to the extent specifically referred to in
the applicable provision of the applicable Loan Document, (b) the present or
future ability of Borrower to perform the Obligations for which it is liable, or
of Guarantor to perform its obligations under the Guaranty, as the case may be,
to the extent specifically referred to in the applicable provision of the
applicable Loan Document, (c) the validity, priority, perfection or
enforceability of the Agreement or any other Loan Document or the rights or
remedies of Lender under any Loan Document, or (d) the value of, or Lender’s
ability to have recourse against, any Mortgaged Property.
“Maximum Annual Coupon Rate” shall have the meaning set forth in Section
2.01(b).
“Moody’s” means Moody’s Investors Service, Inc., a corporation organized and
existing under the laws of the State of Delaware, and its successors and
assigns, if such successors and assigns shall continue to perform the functions
of a securities rating agency.
Master Credit Facility Agreement
Definitions
Camden 2008

 

Appendix I-16



--------------------------------------------------------------------------------



 



“Mortgaged Properties” means, collectively, the Additional Mortgaged Properties,
the Substitute Mortgaged Properties, and the Initial Mortgaged Properties, but
excluding each Release Mortgaged Property from and after the date of its release
from the Collateral Pool.
“Multiemployer Plan” has the meaning set forth in Section 4001(a)(3) of ERISA.
“Multifamily Residential Property” means a residential property, located in the
United States, containing five or more dwelling units in which not more than
twenty percent (20%) of the net rentable area is or will be rented to
non-residential tenants, and conforming to the requirements of Chapter 2 of
Part III of the DUS Guide (Property Requirements).
“Net Operating Income” means, for any specified period, with respect to any
Mortgaged Property, the aggregate net income during such period equal to Gross
Revenues during such period less the aggregate Operating Expenses during such
period. If a Mortgaged Property is not owned by a Borrower or an Affiliate of a
Borrower for the entire specified period, the Net Operating Income for the
Mortgaged Property for the time within the specified period during which the
Mortgaged Property was owned by a Borrower or an Affiliate of a Borrower shall
be the Mortgaged Property’s pro forma net operating income determined by Lender
in accordance with the underwriting procedures set forth by Lender for similar
loans anticipated to be sold to Fannie Mae.
“Net Worth” means, as of any specified date, for any Person, the excess of the
Person’s assets over the Person’s liabilities, determined in accordance with
GAAP on a consolidated basis, provided that all real property shall be valued on
an undepreciated basis.
“Note” means any Fixed Facility Note and/or any Variable Facility Note.
“Obligations” means the aggregate of the obligations of Borrower and Guarantor
under the Agreement and the other Loan Documents.
“Operating Expenses” means, for any period, with respect to any Mortgaged
Property, all expenses in respect of such Mortgaged Property, as determined by
Lender based on the certified operating statement for such specified period as
adjusted to provide for the following: (i) all appropriate types of expenses,
including a management fee, deposits for the replacement reserves (whether
funded or not), and deposits for completion/repair reserves are included in the
total operating expense figure; (ii) upward adjustments to individual line item
expenses to reflect market norms or actual costs and correct any unusually low
expense items, which could not be replicated by a different owner or manager
(e.g., a market rate management fee will be included regardless of whether or
not a management fee is charged, market rate payroll will be included regardless
of whether shared payroll provides for economies, etc.); and (iii) downward
adjustments to individual line item expenses to reflect unique or aberrant costs
(e.g., non-recurring capital costs, non-operating borrower expenses, etc.).
Master Credit Facility Agreement
Definitions
Camden 2008

 

Appendix I-17



--------------------------------------------------------------------------------



 



“Organizational Certificate” means, collectively, certificates from Borrower and
Guarantor to Lender, in the form of Exhibits G-1 and G-2 to the Agreement,
certifying as to certain organizational matters with respect to each Borrower
and Guarantor.
“Organizational Documents” means all certificates, instruments and other
documents pursuant to which an organization is organized or operates, including
but not limited to, (i) with respect to a corporation, its articles of
incorporation and bylaws, (ii) with respect to a limited partnership, its
limited partnership certificate and partnership agreement, (iii) with respect to
a general partnership or joint venture, its partnership or joint venture
agreement and (iv) with respect to a limited liability company, its articles of
organization and operating agreement.
“Outstanding” or “outstanding” means, when used in connection with promissory
notes, other debt instruments or Advances, for a specified date, promissory
notes or other debt instruments which have been issued, or Advances which have
been made, to the extent not repaid in full as of the specified date.
“Ownership Interests” means, with respect to any entity, any ownership interests
in the entity and any economic rights (such as a right to distributions, net
cash flow or net income) to which the owner of such ownership interests is
entitled.
“PBGC” means the Pension Benefit Guaranty Corporation or any entity succeeding
to any or all of its functions under ERISA.
“Permits” means all permits, or similar licenses or approvals issued and/or
required by an applicable Governmental Authority or any Applicable Law in
connection with the ownership, use, occupancy, leasing, management, operation,
repair, maintenance or rehabilitation of any Mortgaged Property or any
Borrower’s business.
“Permitted Liens” means, with respect to a Mortgaged Property, (i) the
exceptions to title to the Mortgaged Property set forth in the Title Insurance
Policy for the Mortgaged Property which are approved by Lender, (ii) the
Security Instrument encumbering the Mortgaged Property, (iii) any other Liens
approved by Lender, (iv) mechanics liens provided the same is removed or bonded
within thirty (30) days of notice of filing, and (v) real estate taxes and water
and sewer and other utility charges that are a lien but not yet due and payable.
“Person” means an individual, an estate, a trust, a corporation, a partnership,
a limited liability company or any other organization or entity (whether
governmental or private).
“Plan” means at any time an employee pension benefit plan which is covered by
Title IV of ERISA or subject to the minimum funding standards under Section 412
of the Internal Revenue Code and is either (i) maintained by a member of the
Controlled Group for employees of any member of the Controlled Group or
(ii) maintained pursuant to a collective bargaining agreement or any other
agreement under which more than one employer makes contributions and
Master Credit Facility Agreement
Definitions
Camden 2008

 

Appendix I-18



--------------------------------------------------------------------------------



 



to which a member of the Controlled Group is then making or accruing an
obligation to make contributions or has within the preceding five (5) plan years
made contributions.
“Pledge, Interest Rate Cap Agreement” means that certain Pledge, Interest Rate
Cap Reserve and Security Agreement executed by the Borrowers as of the date
hereof, as the same may be amended, restated, modified or supplemented from time
to time.
“Potential Event of Default” means any event that, with the giving of notice or
the passage of time, or both, would constitute an Event of Default.
“Price” means, with respect to an Advance, the proceeds of the sale of the DMBS
backed by the Advance.
“Property” means any estate or interest in any kind of property or asset,
whether real, personal or mixed, and whether tangible or intangible.
“Rate Form” means the completed and executed document from Borrower to Lender
pursuant to Section 2.01(b), substantially in the form of Exhibit J to the
Agreement, specifying the terms and conditions of the DMBS to be issued for the
requested Advance.
“Rate Setting Date” shall have the meaning set forth in Section 2.01(b).
“Release Documents” mean instruments releasing the applicable Security
Instrument as a Lien on a Mortgaged Property, and UCC-3 Termination Statements
terminating the UCC-1 Financing Statements, and such other documents and
instruments to evidence the release of such Mortgaged Property from the
Collateral Pool.
“Release Fee” means with respect to any Release effected in accordance with
Section 3.04(c), a fee in the amount of $5,000 per Release Mortgaged Property.
“Release Mortgaged Property” means the Mortgaged Property to be released
pursuant to Article 3.
“Release Price” shall have the meaning set forth in Section 3.04(c).
“Release Request” means a written request, substantially in the form of Exhibit
M to the Agreement, to obtain a release of Collateral from the Collateral Pool
pursuant to Section 3.04(a).
“Remaining Mortgaged Properties” shall have the meaning set forth in Section
6.05(f).
“Rent Roll” means, with respect to any Multifamily Residential Property, a rent
roll prepared and certified by the owner of the Multifamily Residential
Property, on Fannie Mae Form 4243 or on another form approved by Lender and
containing substantially the same information as Form 4243 requires, it being
acknowledged that the forms attached hereto as Exhibit X are satisfactory to
Lender.
Master Credit Facility Agreement
Definitions
Camden 2008

 

Appendix I-19



--------------------------------------------------------------------------------



 



“Replacement Reserve Agreement” means a Master Replacement Reserve and Security
Agreement required by Lender, and satisfying Lender’s requirements, as the same
may be amended, modified or supplemented from time to time.
“Request” means an Advance Request, an Addition Request, an Expansion Request, a
Release Request, a Substitution Request, a Conversion Request, a Credit Facility
Termination Request, or a Facility Termination Request.
“Required Escrow Payments” has the meaning given that term in Section 13.01(a)
of this Agreement.
“Rescinded Payment” has the meaning given that term in Section 14.10 of this
Agreement.
“Rollover Variable Advance” means a Variable Advance made solely to refinance an
existing Variable Advance on the maturity date of such Variable Advance.
“S&P” shall mean Standard & Poor’s Credit Markets Services, a division of The
McGraw-Hill Companies, Inc., a New York corporation, and its successors and
assigns, if such successors and assigns shall continue to perform the functions
of a securities rating agency.
“Security” means a “security” as set forth in Section 2(1) of the Securities Act
of 1933, as amended.
“Security Documents” means the Security Instruments, the Replacement Reserve
Agreement, the Completion/Repair and Security Agreement and any other documents
executed by Borrower from time to time to secure any of Borrower’s obligations
under the Loan Documents.
“Security Instrument” means, for each Mortgaged Property, a Multifamily
Mortgage, Deed of Trust or Deed to Secure Debt, Assignment of Leases and Rents
and Security Agreement given by a Borrower to or for the benefit of Lender to
secure the obligations of Borrower under the Loan Documents. With respect to
each Mortgaged Property owned by a Borrower, the Security Instrument shall be
substantially in the form published by Fannie Mae for use in the state in which
the Mortgaged Property is located. The amount secured by the Security Instrument
shall be equal to the Commitment in effect from time to time.
“Senior Management” means (i) Richard J. Campo, (ii) D. Keith Oden and
(iii) Dennis M. Steen.
“Servicer” means a multifamily seller and servicer approved by Fannie Mae, which
initially shall be Red Mortgage Capital, Inc., an Ohio corporation, and any
permitted successor or assign.
Master Credit Facility Agreement
Definitions
Camden 2008

 

Appendix I-20



--------------------------------------------------------------------------------



 



“Single-Purpose” means, with respect to a Person that is any form of partnership
or corporation or limited liability company, that such Person at all times since
its formation:

  (i)  
has been a duly formed and existing partnership, corporation or limited
liability company, as the case may be;
    (ii)  
has been duly qualified in each jurisdiction in which such qualification was at
such time necessary for the conduct of its business;
    (iii)  
has complied with the provisions of its organizational documents and the laws of
its jurisdiction of formation in all respects;
    (iv)  
has observed all customary formalities regarding its partnership or corporate
existence, as the case may be;
    (v)  
has accurately maintained its income and expense statements, records and other
partnership or corporate documents separate from those of any other Person;
    (vi)  
has not commingled its assets or funds with those of any other Person;
    (vii)  
has identified itself in all dealings with creditors (other than trade creditors
in the ordinary course of business and creditors for the construction of
improvements to property on which such Person has a non-contingent contract to
purchase such property) under its own name and as a separate and distinct
entity;
    (viii)  
has been adequately capitalized in light of its contemplated business
operations;
    (ix)  
has not assumed, guaranteed or become obligated for the liabilities of any other
Person (except in connection with the Credit Facility or the endorsement of
negotiable instruments in the ordinary course of business) or held out its
credit as being available to satisfy the obligations of any other Person;
    (x)  
has not acquired obligations or securities of any other Person;
    (xi)  
in relation to a Borrower, except for loans made in the ordinary course of
business to Affiliates, has not made loans or advances to any other Person;
    (xii)  
has not entered into and was not a party to any transaction with any Affiliate
of such Person, except in the ordinary course of business and on terms which are
no less favorable to such Person than would be obtained in a comparable
arm’s-length transaction with an unrelated third party;
    (xiii)  
has paid the salaries of its own employees, if any, and maintained a sufficient
number of employees in light of its contemplated business operations;

Master Credit Facility Agreement
Definitions
Camden 2008

 

Appendix I-21



--------------------------------------------------------------------------------



 



  (xiv)  
has allocated fairly and reasonably any overhead for shared office space;
    (xv)  
has not engaged in a non-exempt prohibited transaction described in Section 406
of ERISA or Section 4975 of the Internal Revenue Code; and
    (xvi)  
has complied with the requirements of Section 33 of the Security Instrument.

“Substitution” shall have the meaning set forth in Section 3.05(a).
“Substitution Fee” means with respect to any Substitution effected in accordance
with Section 3.05, a fee in the amount which is [*].
“Substitution Request” means the written request to add a Substitute Mortgaged
Property to the Collateral Pool pursuant to Section 3.05, Section 3.06 and
Section 3.07.
“Survey” means the as-built survey of each Mortgaged Property prepared in
accordance with Lender’s requirements for similar loans that are anticipated to
be sold to Fannie Mae.
“Taxes” means all taxes, assessments, vault rentals and other charges, if any,
general, special or otherwise, including all assessments for schools, public
betterments and general or local improvements, which are levied, assessed or
imposed by any public authority or quasi-public authority, and which, if not
paid, will become a lien, on the Mortgaged Properties.
“Targeted Entity” means individually and collectively, Borrower, Guarantor,
Camden Member, Camden General Partner and Texas Member.
“Term of this Agreement” shall be determined as provided in Section 15.10.
“Termination Date” means, at any time during which Fixed Advances are
Outstanding, the latest maturity date for any Fixed Advance Outstanding, and, at
any time during which Fixed Advances are not Outstanding, the Variable Facility
Termination Date.
“Texas Borrower” means CPT Community Owner LLC, a Delaware limited liability
company.
“Texas Member” means CPT Community Owner Member, LLC, a Delaware limited
liability company.
 

      *  
Indicates material that has been omitted and for which confidential treatment
has been requested. All such omitted material has been filed with the Securities
and Exchange Commission pursuant to Rule 406 promulgated under the Securities
Act of 1933, as amended.

Master Credit Facility Agreement
Definitions
Camden 2008

 

Appendix I-22



--------------------------------------------------------------------------------



 



“Three-Month LIBOR” means the London interbank offered rate for three-month U.S.
dollar deposits, as such rate is reported in The Wall Street Journal. In the
event that a rate is not published for Three-Month LIBOR, then the nearest
equivalent duration London interbank offered rate for U.S. Dollar deposits shall
be selected at Lender’s reasonable discretion. If the publication of Three-Month
LIBOR is discontinued, Lender shall determine such rate from another equivalent
source selected by Lender in its reasonable discretion.
“Title Company” means Fidelity National Title Insurance Company.
“Title Insurance Policies” means the mortgagee’s policies of title insurance
issued by the Title Company from time to time relating to each of the Security
Instruments, conforming to Lender’s requirements for similar loans anticipated
to be sold to Fannie Mae, together with such endorsements, coinsurance,
reinsurance and direct access agreements with respect to such policies as Lender
may, from time to time, consider necessary or appropriate, including variable
credit endorsements, if available, and tie-in endorsements, if available, and
with a limit of liability under the policy (subject to the limitations contained
in sections of the Stipulations and Conditions of the policy relating to a
Determination and Extent of Liability) equal to the Commitment.
“Transfer” means
(1) as used with respect to ownership interests in a Targeted Entity (i) a sale,
assignment, pledge, transfer or other disposition of any ownership interest in a
Targeted Entity (ii) the issuance or other creation of new ownership interests
in a Targeted Entity or (iii) a merger or consolidation of Targeted Entity into
another entity or of another entity into Targeted Entity, as the case may be or
(iv) the reconstitution of Targeted Entity from one type of entity to another
type of entity, or (v) the amendment, modification or any other change in the
governing instrument or instruments of Targeted Entity which has the effect of
materially changing the relative powers, rights, privileges, voting rights or
economic interests of the ownership interests in such Targeted Entity.
(2) as used with respect to ownership interests in a Mortgaged Property, (i) a
sale, assignment, lease, pledge, transfer or other disposition (whether
voluntary or by operation of law) of, or the granting or creating of a lien
(other than a Permitted Lien), encumbrance or security interest in, any estate,
rights, title or interest in a Mortgaged Property, or any portion thereof.
Transfer does not include a conveyance of a Mortgaged Property at a judicial or
non-judicial foreclosure sale under any security instrument or the Mortgaged
Property becoming part of a bankruptcy estate by operation of law under the
Bankruptcy Code.
“Underwriting Requirements” means Lender’s overall underwriting requirements for
multifamily residential properties in connection with loans anticipated to be
sold to Fannie Mae as set forth in the DUS Guide, including, without limitation,
requirements relating to Appraisals, physical needs assessments, environmental
site assessments, and exit strategies, as such
Master Credit Facility Agreement
Definitions
Camden 2008

 

Appendix I-23



--------------------------------------------------------------------------------



 



requirements may be amended, modified, updated, superseded, supplemented or
replaced from time to time.
“Valuation” means, for any specified date, with respect to a Multifamily
Residential Property, (a) if an Appraisal of the Multifamily Residential
Property was more recently obtained than a Cap Rate for the Multifamily
Residential Property, the Appraised Value of such Multifamily Residential
Property, or (b) if a Cap Rate for the Multifamily Residential Property was more
recently obtained than an Appraisal of the Multifamily Residential Property, the
value derived by dividing—
(i) the Net Operating Income of such Multifamily Residential Property, by
(ii) the most recent Cap Rate determined by Lender.
Notwithstanding the foregoing, any Valuation for a Multifamily Residential
Property calculated for a date occurring before the first anniversary of the
date on which the Multifamily Residential Property becomes a part of the
Collateral Pool shall equal the Appraised Value of such Multifamily Residential
Property, unless Lender determines that changed market or property conditions
warrant that the value be determined as set forth in the preceding sentence.
“Variable Advance” means a loan made by Lender to Borrower under the Variable
Facility Commitment.
“Variable Facility” means the agreement of Lender to make Variable Advances to
Borrower pursuant to Section 1.01.
“Variable Facility Availability Period” means the period beginning on the
Initial Closing Date and ending on the date five (5) years after the Initial
Closing Date.
“Variable Facility Commitment” means an aggregate amount of $175,000,000 which
shall be evidenced by the Variable Facility Note, plus such amount as Borrower
may elect to add to the Variable Facility Commitment in accordance with
Article 4, less such amount as Borrower may elect to convert from the Variable
Facility Commitment to the Fixed Facility Commitment in accordance with
Section 1.08, and less such amount by which Borrower may elect to reduce the
Variable Facility Commitment in accordance with Article 5.
“Variable Facility Fee” means (i) [*] for a Variable Advance drawn from the
Variable Facility Commitment in effect on or prior to the First Anniversary
(whether or not drawn by such date), and (ii) for any Variable Advance drawn
from any portion of the Variable Facility.
 

      *  
Indicates material that has been omitted and for which confidential treatment
has been requested. All such omitted material has been filed with the Securities
and Exchange Commission pursuant to Rule 406 promulgated under the Securities
Act of 1933, as amended.

Master Credit Facility Agreement
Definitions
Camden 2008

 

Appendix I-24



--------------------------------------------------------------------------------



 



Commitment increased pursuant to Article 4 after the period ending on the First
Anniversary, the number of basis points per annum determined at the time of such
increase by Lender as the Variable Facility Fee for such Variable Advance.
“Variable Facility Note” means the promissory note (together with all schedules,
riders, allonges, addenda, renewals, extensions, amendments and modifications
thereto), which has been issued by Borrower to Lender to evidence Borrower’s
obligation to repay Variable Advances, and which promissory note will be the
same or substantially similar in form to the promissory note issued by Borrower
to Lender in connection with the Variable Advance made on the Initial Closing
Date.
“Variable Facility Termination Date” means October 1, 2018.
“Voting Equity Capital” shall mean Securities of any class or classes, the
holders of which are ordinarily, in the absence of contingencies, entitled to
elect a majority of the board of directors (or Persons performing similar
functions).
Master Credit Facility Agreement
Definitions
Camden 2008

 

Appendix I-25